 

Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 5 TO CREDIT AGREEMENT

 



 

AMENDMENT NO. 5 TO CREDIT AGREEMENT, dated as of September 17, 2020 (this
“Amendment”), among Lamb Weston Holdings, Inc. (the “Borrower”), the Guarantors,
the Lenders party hereto (who constitute Required Lenders) and Bank of America,
N.A., as administrative agent (the “Administrative Agent”).

 

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
November 9, 2016 (as amended by Amendment No. 1, dated as of August 15, 2017,
Amendment No. 2, dated as of December 1, 2017, Amendment No. 3, dated as of
June 25, 2019 and Amendment No. 4, dated as of April 17, 2020, the “Credit
Agreement”, and as further amended by this Amendment, the “Amended Credit
Agreement”), among the Borrower, the Guarantors, the Administrative Agent and
the financial institutions party thereto. Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to them in the Amended
Credit Agreement;

 

WHEREAS, the Borrower intends to, on the Amendment No. 5 Effective Date (as
defined below), (i) repay in full, with cash on hand, all outstanding Term A
Loans, Revolving Loans and Swing Line Loans, terminate all existing Revolving
Commitments under the Credit Agreement and pay all accrued and unpaid interest
and fees thereon (the “Repayment”), (ii) establish a new Class of Revolving
Commitments (the “Revolving A-1 Commitments”) and a separate new Class of
Revolving Commitments (the “Revolving B-1 Commitments” and, together with the
Revolving A-1 Commitments, the “New Revolving Commitments”) in an aggregate
principal amount of $750,000,000 and (iii) make certain other changes to the
terms of the Credit Agreement as set forth herein;

 

WHEREAS, each Lender that executes and delivers a signature page to this
Amendment as a “Revolving A-1 Lender” (each, a “Revolving A-1 Lender”) or a
“Revolving B-1 Lender” (each, a “Revolving B-1 Lender” and, together with the
Revolving A-1 Lenders, the “New Revolving Lenders”) will hereby (i) agree to the
terms of this Amendment and (ii) agree to provide the Commitments set forth on
Schedule 1 hereto;

 

WHEREAS, Section 11.01 of the Credit Agreement provides that this Amendment may
become effective with the consent of the Loan Parties, the Administrative Agent
and Lenders constituting the Required Lenders; and

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

SECTION 1.      Amendments.

 

(a)            Effective as of the Amendment No. 5 Effective Date (as defined
below), the Credit Agreement is amended to delete the stricken text (indicated
textually in the same manner as the following example: stricken text) and to add
the double-underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in Exhibit A hereto.

 

(b)            Effective as of the Amendment No. 5 Effective Date, the exhibits
to the Credit Agreement are hereby amended and restated as set forth in
Exhibit B hereto.

 



 

-2-



 

SECTION 2.      New Revolving Commitments.

 



(a)            Pursuant to the Amended Credit Agreement, each of the Revolving
A-1 Lenders and Revolving B-1 Lenders shall have a Revolving A-1 Commitment or
Revolving B-1 Commitment, as applicable, in the amount set forth opposite such
Revolving A-1 Lender’s or Revolving B-1 Lender’s name on Schedule 1 hereto and
agrees, severally and not jointly, to make Revolving A-1 Loans or Revolving B-1
Loans, as applicable, to the Borrower as described in Section 2.01 of the
Amended Credit Agreement, with such Revolving A-1 Commitments and Revolving B-1
Commitments having the terms set forth in the Amended Credit Agreement. Any
Letters of Credit or Swing Line Loans outstanding immediately prior to the
Amendment No. 5 Effective Date shall be deemed to be issued under the Revolving
A-1 Commitments.

 

(b)            Each Revolving A-1 Lender and Revolving B-1 Lender (i) confirms
that it has received a copy of the Amended Credit Agreement and the other Loan
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Amendment; (ii) agrees
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or, in each case, any Related Party thereof, and based on
such documents and information as it shall deem from time to time appropriate,
continue to make its own decisions in taking or not taking action under the
Amended Credit Agreement, any other Loan Document or any related agreement or
any document furnished thereunder; (iii) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Amended Credit Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
and (iv) agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Amended Credit Agreement are required to
be performed by it as a Lender.

 

(c)            Upon (i) the execution of a counterpart of this Amendment by
Lenders constituting the Required Lenders, each Revolving A-1 Lender, Revolving
B-1 Lender, the L/C Issuer, the Swing Line Lenders, the Administrative Agent and
the Borrower and (ii) the delivery to the Administrative Agent of a fully
executed counterpart (including by way of telecopy or other electronic
transmission) hereof, each of the Revolving A-1 Lenders and Revolving B-1
Lenders party to this Amendment shall become Lenders under the Amended Credit
Agreement having the respective Commitments set forth on Schedule 1 hereto,
effective as of the Amendment No. 5 Effective Date.

 

SECTION 3.      Representations and Warranties. To induce the Lenders party
hereto to consent to this Amendment, the Borrower represents and warrants to
each of the Lenders and the Administrative Agent that on and as of the date
hereof both before and after giving effect to this Amendment (i) the
representations and warranties of each Loan Party contained in Article VI of the
Amended Credit Agreement or any other Loan Document are true and correct in all
material respects (except when qualified as to materiality or Material Adverse
Effect, in which case they shall be true and correct in all respects) on and as
of the date hereof, except to the extent that such representations and
warranties relate to an earlier date, in which case they shall be true and
correct as of such earlier date in all material respects; (ii) no Default exists
as of the Amendment No. 5 Effective Date or will result on such date from this
Amendment; (iii) this Amendment is within each Loan Party’s corporate, limited
liability company or other organizational powers and has been duly authorized by
all necessary corporate, limited liability company or other organizational
action and, if required, stockholder action; and (iv) this Amendment has been
duly executed and delivered by each Loan Party and constitutes a legal, valid
and binding obligation of each Loan Party, enforceable in accordance with its
terms, subject to applicable Debtor Relief Laws and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at Law.

 







-3-





 

SECTION 4.      Effect of Amendment. On and after the Amendment No. 5 Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Amended Credit Agreement. The
Amended Credit Agreement and each of the other Loan Documents, as specifically
amended by this Amendment, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed and shall not be impaired
or limited by the execution or effectiveness of this Amendment. The execution,
delivery and effectiveness of this Amendment shall not, except as expressly
provided herein, operate as an amendment or waiver of any right, power or remedy
of any Lender or any Agent under any of the Loan Documents, nor constitute an
amendment or waiver of any provision of any of the Loan Documents.

 

SECTION 5.      Conditions to Effectiveness. The effectiveness of Section 1 of
this Amendment shall be subject solely to the satisfaction of the following
conditions precedent (the first date upon which such conditions precedent are
satisfied, the “Amendment No. 5 Effective Date”):

 

(a)            The Administrative Agent shall have received from each Loan
Party, the L/C Issuers, the Swing Line Lenders, the Revolving A-1 Lenders, the
Revolving B-1 Lenders and Lenders constituting the Required Lenders duly signed
counterparts of this Amendment.

 

(b)            The Administrative Agent shall have received a certificate (in
form and substance reasonably acceptable to the Administrative Agent), dated as
of the Amendment No. 5 Effective Date and signed by a Responsible Officer of the
Borrower, certifying that the conditions set forth in Section 5.02 of the
Amended Credit Agreement shall be satisfied and the representations and
warranties set forth in Section 3 hereof shall be true and correct on and as of
the Amendment No. 5 Effective Date.

 

(c)            The Administrative Agent shall have received a favorable written
legal opinion (addressed to the Administrative Agent and the Lenders as of the
Amendment No. 5 Effective Date and dated as of the Amendment No. 5 Effective
Date) of (i) Jones Day, counsel for the Borrower and certain of the Loan Parties
and (ii) Carney Badley Spellman, P.S., Washington counsel for the Borrower and
certain of the Loan Parties, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

 

(d)            The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
prior to the Amendment No. 5 Effective Date relating to the organization,
existence and good standing of each Loan Party, the authorization of execution,
delivery and performance of this Amendment, the performance of the Amended
Credit Agreement and each other applicable Loan Document and any other legal
matters relating to the Loan Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

 

(e)            The Administrative Agent shall have received from the Borrower
all fees required to be paid as separately agreed pursuant to that certain
Amended and Restated Engagement Letter, dated as of August 20, 2020 (the
“Engagement Letter”), between the Borrower and BofA Securities, Inc., as lead
arranger (the “Lead Arranger”) and that certain Amended and Restated Fee Letter,
dated as of August 20, 2020 (the “Fee Letter”), between the Borrower and the
Lead Arranger (including the reasonable fees and disbursements of Cahill
Gordon & Reindel LLP, counsel for the Lead Arranger, then due and owing
thereunder).

 

(f)            The Administrative Agent shall have received, for the account of
each New Revolving Lender, an upfront fee equal to 0.15% of the aggregate
principal amount of the Revolving A-1 Commitments or Revolving B-1 Commitments,
as applicable, of such New Revolving Lender on the Amendment No. 5 Effective
Date, provided that, for the avoidance of doubt, the Borrower can choose to
utilize the New Revolving Commitments to pay such upfront fee on the Amendment
No. 5 Effective Date.

 





-4-

 

(g)            (i) The Borrower and each of the Guarantors shall have provided
documentation and other information reasonably requested of the Borrower in
writing at least 10 Business Days prior to the Amendment No. 5 Effective Date by
the New Revolving Lenders as they reasonably determine is required by regulatory
authorities in connection with applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the PATRIOT
Act, in each case at least three Business Days prior to the Amendment No. 5
Effective Date and (ii) at least five days prior to the Amendment No. 5
Effective Date, the Borrower, if it qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation shall deliver, to each New Revolving Lender
that so requests in writing at least 10 Business Days prior to the Amendment
No. 5 Effective Date, a Beneficial Ownership Certification.

 

(h)            The Administrative Agent shall have received the results of a
recent lien search with respect to each Loan Party, and such search shall reveal
no Liens on any of the assets of the Loan Parties except for Permitted Liens or
Liens discharged on or prior to the Amendment No. 5 Effective Date pursuant to
documentation reasonably satisfactory to the Administrative Agent.

 

(i)            The Borrower shall have delivered to the Administrative Agent
notices of prepayment in respect of the Term A Loans and termination in respect
of the Revolving Commitments outstanding immediately prior to the Amendment
No. 5 Effective Date, in each case, in form and substance reasonably
satisfactory to the Administrative Agent

 

(j)            The Repayment shall have been, or shall substantially
contemporaneously herewith be, consummated.

 

For purposes of determining compliance with the conditions specified above, each
New Revolving Lender party hereto shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
New Revolving Lender unless the Administrative Agent shall have received notice
from such New Revolving Lender prior to the proposed closing date specifying its
objection thereto.

 

SECTION 6.      Acknowledgement and Affirmation.

 

(a)            Each Loan Party hereby expressly acknowledges the terms of this
Amendment and affirms or reaffirms, as applicable, as of the date hereof the
covenants and agreements contained in each Loan Document to which it is a party,
including, in each case, such covenants and agreements as in effect immediately
after giving effect to this Amendment and the transactions contemplated hereby.

 

(b)            Each Loan Party, by its signature below, hereby affirms and
confirms (1) its obligations under each of the Loan Documents to which it is a
party, and (2) the pledge of and/or grant of a security interest in its assets
as Collateral to secure such Obligations, all as provided in the Collateral
Documents as originally executed, and acknowledges and agrees that such
guarantee, pledge and/or grant continue in full force and effect in respect of,
and to secure, such Obligations under the Credit Agreement and the other Loan
Documents.

 





-5-

 

SECTION 7.      Counterparts. This Amendment may be in the form of an Electronic
Record and may be executed using Electronic Signatures (including, without
limitation, facsimile and .pdf) and shall be considered an original, and shall
have the same legal effect, validity and enforceability as a paper record. This
Amendment may be executed in as many counterparts as necessary or convenient,
including both paper and electronic counterparts, but all such counterparts are
one and the same Amendment. For the avoidance of doubt, the authorization under
this paragraph may include, without limitation, use or acceptance by the
Administrative Agent of a manually signed paper any document, amendment,
approval, consent, information, notice, certificate, request, statement,
disclosure or authorization related to this Agreement (each a “Communication”)
which has been converted into electronic form (such as scanned into PDF format),
or an electronically signed Communication converted into another format, for
transmission, delivery and/or retention. For purposes hereof, “Electronic
Record” and “Electronic Signature” shall have the meanings assigned to them,
respectively, by 15 USC §7006, as it may be amended from time to time.

 

SECTION 8.      Applicable Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

[signature pages follow]

 







 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

    LAMB WESTON HOLDINGS, INC.
as the Borrower

 

By:/s/ Robert M. McNutt   Name: Robert M. McNutt   Title: Senior Vice President
and Chief Financial Officer

 

  LAMB WESTON, INC.
as a Guarantor       By: /s/ Bernadette M. Madarieta     Name: Bernadette M.
Madarieta     Title: President and Treasurer       LAMB WESTON SALES, INC.
as a Guarantor       By: /s/ Bernadette M. Madarieta     Name: Bernadette M.
Madarieta     Title: President and Treasurer       LAMB WESTON/MIDWEST, INC.
as a Guarantor       By: /s/ Bernadette M. Madarieta     Name: Bernadette M.
Madarieta     Title: President and Treasurer       LAMB WESTON BSW, LLC
as a Guarantor       By: /s/ Bernadette M. Madarieta     Name: Bernadette M.
Madarieta     Title: President and Treasurer



 

[Lamb Weston – Signature Page to Amendment No. 5]

 







 

  BANK OF AMERICA, N.A.,
as Administrative Agent     By: /s/ Priscilla Ruffin     Name: Priscilla Ruffin
    Title: AVP

   

 

[Lamb Weston – Signature Page to Amendment No. 5]

 







 

  BANK OF AMERICA, N.A.,
as a Revolving A-1 Lender, L/C Issuer and Swing Line Lender       By: /s/ J.
Casey Cosgrove     Name: J. Casey Cosgrove     Title: Director

 







 

 

  GOLDMAN SACHS BANK USA,
as a Revolving A-1 Lender       By: /s/ Annie Carr     Name: Annie Carr    
Title: Authorized Signatory

 

[Lamb Weston – Signature Page to Amendment No. 5]

 





 

  

  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Revolving A-1 Lender       By: /s/ Peter Kiedrowski     Name: Peter
Kiedrowski     Title: Managing Director

 

[Lamb Weston – Signature Page to Amendment No. 5]

 

 

 





 

  COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as a Revolving A-1 Lender       By: /s/ Matthew Plominski     Name: Matthew
Plominski     Title: Vice President



 

  By: /s/ Mark Abrams     Name: Mark Abrams     Title: Managing Director

 

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 

  

  JPMORGAN CHASE BANK, N.A.,
as a Revolving A-1 Lender       By: /s/ Tony Yung     Name: Tony Yung     Title:
Executive Director

 

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 

  

  NORTHWEST FARM CREDIT SERVICES, PCA,
as a Revolving B-1 Lender       By: /s/ Jeremy A. Roewe     Name: Jeremy A.
Roewe     Title: Vice President

  

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 

 

  U.S. BANK NATIONAL ASSOCIATION,
as a Revolving A-1 Lender       By: /s/ Michael N. Ryno     Name: Michael N.
Ryno     Title: Vice President

 

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 

  

  HSBC BANK USA, NATIONAL ASSOCIATION,
as a Revolving A-1 Lender       By: /s/ Chris Burns     Name: Chris Burns    
Title: Senior Vice President

  

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 

  

  PNC BANK, NATIONAL ASSOCIATION,
as a Revolving A-1 Lender       By: /s/ Karl Thomasma     Name: Karl Thomasma  
  Title: Senior Vice President

  

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 

 

 



  CITIBANK, N.A.,
as a Revolving A-1 Lender         By: /s/ Collene Greenlee     Name: Collene
Greenlee     Title: Director

 



[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 

 







  ING CAPITAL, LLC,
as a Revolving A-1 Lender         By: /s/ William Redmond     Name: William
Redmond     Title: Managing Director                By: /s/ Pamela Beal    
Name: Pamela Beal     Title: Vice President

 

[Lamb Weston - Signature Page to Amendment No. 5]

 





 

 

 

  SANTANDER BANK, N.A.,
as a Revolving A-1 Lender         By: /s/ Irv Roa     Name: Irv Roa     Title:
Managing Director

 

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 

 



 

  ROYAL BANK OF CANADA,
as a Revolving A-1 Lender         By: /s/ Julia Ivanova     Name: Julia Ivanova
    Title: Authorized Signatory





 

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 



 

  BANK OF AMERICA, N.A.,
as a Lender         By: /s/ J. Casey Cosgrove     Name: J. Casey Cosgrove    
Title: Director

 

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 

 

  WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender         By: /s/ Peter Kiedrowski     Name: Peter Kiedrowski    
Title: Managing Director

 

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 

 





  COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,
as a Lender         By: /s/ Matthew Plominski     Name: Matthew Plominski    
Title: Vice President

 



        By: /s/ Mark Abrams     Name: Mark Abrams     Title: Managing Director

 

[Lamb Weston - Signature Page to Amendment No. 5]

 

 

 



 



  JPMORGAN CHASE BANK N.A.,
as a Lender         By: /s/ Tony Yung     Name: Tony Yung     Title: Executive
Director

 

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 

 

 

  Northwest Farm Credit Services, PCA,
as a Lender   By: /s/ Jeremy A. Roewe   Name: Jeremy A. Roewe   Title: Vice
President

 

[Lamb Weston - Signature Page to Amendment No. 5]



 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender       By: /s/ Chris Burns    Name: Chris Burns    Title: Senior Vice
President

 

 [Lamb Weston - Signature Page to Amendment No. 5]

 

 

 





 

ING Capital, LLC, as a Lender       By: /s/ William Redmond    Name: William
Redmond    Title: Managing Director       By: /s/ Pamela Beal    Name: Pamela
Beal    Title: Vice President

 

[Lamb Weston - Signature Page to Amendment No. 5]

  

 

 





 

  AgChoice Farm Credit, ACA for itself and/or as
agent/nominee for AgChoice Farm Credit, FLCA as a
Voting Participant       By: /s/ Joshua L. Larock   Name: Joshua L. Larock  
Title: Vice President

 

[Lamb Weston - Signature Page to Amendment No. 5]

 

 

 

 



  AgCountry Farm Credit Services, FLCA (as successor to
United FCS, FLCA, d/b/a FCS Commercial Finance
Group), as a Voting Participant       By: /s/ Jamey Grafing    Name: Jamey
Grafing    Title: Sr. Vice President

 

[Lamb Weston - Signature Page to Amendment No. 5]

  

 

 





 

  AgCountry Farm Credit Services, FLCA, as a Voting
Participant       By: /s/ Jamey Grafing    Name: Jamey Grafing    Title: Sr.
Vice President

 

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 



 

  AgFirst Farm Credit Bank, as a Voting Participant       By: /s/ Matthew H.
Jeffords    Name: Matthew H. Jeffords    Title: Vice President

 

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 





 

  Capital Farm Credit, FLCA, as a Voting Participant       By: /s/ Donald L.
Palm     Name: Donald L. Palm    Title: SVP

  

 

[Lamb Weston - Signature Page to Amendment No. 5]

 

 

 



 

  Farm Credit Mid-America, FLCA, f/k/a Farm Credit
Services of Mid-America, FLCA, as a Voting Participant       By: /s/ Tabatha
Hamilton     Name: Tabatha Hamilton     Title: Vice President Food and
Agribusiness

 

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 

  

  GreenStone Farm Credit Services, FLCA, as a Voting
Participant       By: /s/ Curtis Flammini     Name: Curtis Flammini     Title:
VP of Capital Markets

 

 [Lamb Weston - Signature Page to Amendment No. 5]

 



 

 

  

  Northwest Farm Credit Services, PCA, as a Voting
Participant       By: /s/ Jeremy A. Roewe     Name: Jeremy A. Roewe     Title:
Vice President

 

[Lamb Weston - Signature Page to Amendment No. 5]

 

 

 



 

  Farm Credit West, FLCA, as a Voting Participant       By: /s/ Nathan Garcin  
   Name: Nathan Garcin      Title: Vice President    

 

[Lamb Weston - Signature Page to Amendment No. 5]

 



 

 

 

  American AgCredit, FLCA, as a Voting Participant       By: /s/ Daniel K.
Hansen      Name: Daniel K. Hansen      Title: Vice President

 

 [Lamb Weston - Signature Page to Amendment No. 5]

 

 

 

 



  CoBank FCB, as a Voting Participant       By: /s/ Austin Taylor      Name:
Austin Taylor      Title: Vice President

 

 [Lamb Weston - Signature Page to Amendment No. 5]

 

 

 



 

  Farm Credit Services of America, FLCA, as a Voting Participant       By: /s/
Dustin Oswald      Name: Dustin Oswald      Title: Vice President – Capital
Markets

 

 

[Lamb Weston - Signature Page to Amendment No. 5]

 

 

 



 

  Farm Credit East, ACA, as a Voting Participant       By: /s/ Eric W Pohlman  
   Name: Eric W Pohlman      Title: Vice President

 

 

[Lamb Weston - Signature Page to Amendment No. 5]

 

 

 



 

Schedule 1

 

Commitments and Applicable Percentages

 

Institution Revolving A-1 Commitment Revolving A-1 % Revolving B-1 Commitment
Revolving B-1 % Bank of America, N.A. $75,000,000.00 10.822510823% $0.00 0.00%
Goldman Sachs Bank USA $75,000,000.00 10.822510823% $0.00 0.00% Wells Fargo
Bank, National Association $75,000,000.00 10.822510823% $0.00 0.00% Coöperatieve
Rabobank U.A., New York Branch $75,000,000.00 10.822510823% $0.00 0.00% JPMorgan
Chase Bank, N.A. $75,000,000.00 10.822510823% $0.00 0.00% Northwest Farm Credit
Services, PCA $0.00 0.00% $57,000,000.00 100.00% U.S. Bank National Association
$57,000,000.00 8.225108225% $0.00 0.00% HSBC Bank USA, National Association
$57,000,000.00 8.225108225% $0.00 0.00% PNC Bank, National Association
$57,000,000.00 8.225108225% $0.00 0.00% Citibank, N.A. $57,000,000.00
8.225108225% $0.00 0.00% ING Capital, LLC $30,000,000.00 4.329004329% $0.00
0.00% Santander Bank, N.A. $30,000,000.00 4.329004329% $0.00 0.00% Royal Bank of
Canada $30,000,000.00 4.329004329% $0.00 0.00% Total $693,000,000.00 100.00%
$57,000,000.00 100.00%

 





 

 

Schedule 2

 

Voting Participants

 

Voting Participant Revolving B-1 Participation Revolving B-1 % CoBank, FCB
$11,856,000.00 20.800000000% AgCountry Farm Credit Services, FLCA $9,120,000.00
16.000000000% Farm Credit Services of America, FLCA $7,296,000.00 12.800000000%
AgFirst Farm Credit Bank $4,925,000.00 8.640350877% American AgCredit, FLCA
$3,648,000.00 6.400000000% GreenStone Farm Credit Services, FLCA $3,648,000.00
6.400000000% Farm Credit East, ACA $2,736,000.00 4.800000000% Farm Credit West,
FLCA $2,736,000.00 4.800000000% Farm Credit Mid-America, FLCA $2,736,000.00
4.800000000% Capital Farm Credit, FLCA $2,189,000.00 3.840350877% AgChoice Farm
Credit, ACA for itself and/or agent/nominee for AgChoice Farm Credit, FLCA
$1,550,000.00 2.719298246%

 

 





 

 

Exhibit A

 

Amended Credit Agreement

 

See attached.

 





 

 

EXHIBIT A

 

Execution Version

 

Published CUSIP Number: 51326UAA1UAE3

 Revolving A-1 Commitments CUSIP Number: 51326UAF0

 Revolving B-1 Commitments CUSIP Number: 51326UAG8

 

CREDIT AGREEMENT
 

Dated as of November 9, 2016
as amended by
Amendment No. 1 dated August 15, 2017,
Amendment No. 2 dated December 1, 2017,
Amendment No. 3 dated June 25, 2019,
Amendment No. 4 dated April 17, 2020 and

Amendment No. 5 dated September 17, 2020

 among

 

LAMB WESTON HOLDINGS, INC.,

 as the Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER,

 as Guarantors,

 

BANK OF AMERICA, N.A.,

 as Administrative Agent,

 

BANK OF AMERICA, N.A.,

GOLDMAN SACHS BANK USA,

 WELLS FARGO SECURITIES, LLC,

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH

 and

JPMORGAN CHASE BANK, N.A.

 as Joint Lead Arrangers and Joint Bookrunners for Amendment No. 5,

 

GOLDMAN SACHS BANK USA,

 WELLS FARGO SECURITIES, LLC,

 COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH

and

 WELLS FARGOJPMORGAN CHASE BANK, NATIONAL ASSOCIATIONN.A.,
as Co-Syndication Agents for Amendment No. 5,

 

Northwest Farm Credit Services, PCA

 Cooperatieve Rabobank U.A., New York Branch



Mizuho Bank, Ltd.



The Bank of Nova Scotia,
us bank national association



hsbc SECURITIES (USA) INC.



pnc capital markets llc, and



CITIGROUP GLOBAL MARKETS INC.
as Co-Documentation Agents,



for Amendment No. 5BANK OF AMERICA, N.A.,



GOLDMAN SACHS BANK USA
JPMORGAN CHASE BANK, N.A.
and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners

 



   

 

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1     1.01 Defined Terms 1 1.02 Other
Interpretive Provisions 4042 1.03 Accounting Terms 4143 1.04 Rounding 4243 1.05
Times of Day 4243 1.06 Letter of Credit Amounts 4243 1.07 Exchange Rates;
Currency Equivalents 4244 1.08 Additional Alternative Currencies 4344 1.09
Change of Currency 4445 1.10 Limited Condition Acquisitions 4446      
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS 4546     2.01 Revolving Loans
and Term Loans 4547 2.02 Borrowings, Conversions and Continuations of Loans 4850
2.03 Letters of Credit 5051 2.04 Swing Line Loans 6061 2.05 Prepayments 6263
2.06 Termination or Reduction of Revolving Commitments 6566 2.07 Repayment of
Loans 6566 2.08 Interest 6567 2.09 Fees 6667 2.10 Computation of Interest and
Fees 6768 2.11 Evidence of Debt 6869 2.12 Payments Generally; Administrative
Agent’s Clawback 6869 2.13 Sharing of Payments by Lenders 7071 2.14 Cash
Collateral 7172 2.15 Defaulting Lenders 7273       ARTICLE III TAXES, YIELD
PROTECTION AND ILLEGALITY 7475     3.01 Taxes 7475 3.02 Illegality 7980 3.03
Inability to Determine Rates 7980 3.04 Increased Costs; Reserves on Eurocurrency
Rate Loans 8083 3.05 Compensation for Losses 8284 3.06 Mitigation Obligations;
Replacement of Lenders 8285 3.07 Survival 8385       ARTICLE IV GUARANTY 8385  
  4.01 The Guaranty 8386 4.02 Obligations Unconditional 8386 4.03 Reinstatement
8487 4.04 Certain Additional Waivers 8587 4.05 Remedies 8587 4.06 Rights of
Contribution 8588 4.07 Guarantee of Payment; Continuing Guarantee 8688 4.08
Keepwell 8688       ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 8689    
5.01 Conditions of Initial Credit Extension 8689

 



 i 

 

 

5.02 Conditions to all Credit Extensions 8991       ARTICLE VI REPRESENTATIONS
AND WARRANTIES 8992     6.01 Organization; Powers 9092 6.02 Authorization;
Enforceability 9093 6.03 Governmental Approvals; No Conflicts 9093 6.04
Financial Condition; No Material Adverse Change 9093 6.05 Properties 9193 6.06
Litigation and Environmental Matters 9194 6.07 Compliance with Laws 9194 6.08
Investment Company Status 9194 6.09 Taxes 9294 6.10 ERISA 9294 6.11 Disclosure
9294 6.12 Solvency 9295 6.13 Security Interests in Collateral 9295 6.14 Labor
Disputes 9395 6.15 No Default 9395 6.16 Federal Reserve Regulations 9396 6.17
OFAC; Anti-Corruption Laws 9396 6.18 Insurance 9396 6.19 EEA Financial
Institutions 9496 6.20 Covered Entities 9496       ARTICLE VII AFFIRMATIVE
COVENANTS 9496     7.01 Financial Statements and Other Information 9496 7.02
Notices of Material Events 9699 7.03 Existence; Conduct of Business 9799 7.04
Payment of Obligations 9799 7.05 Maintenance of Properties 97100 7.06 Books and
Records; Inspection Rights 97100 7.07 Compliance with Laws 97100 7.08 Use of
Proceeds 98100 7.09 Insurance 98100 7.10 Subsidiary Guarantors; Pledges;
Collateral; Further Assurances 98101 7.11 Farm Credit Equities and Security
99102 7.12 Post-Closing 100103       ARTICLE VIII NEGATIVE COVENANTS 100103    
8.01 Indebtedness 100103 8.02 Liens 103106 8.03 Fundamental Changes 106109 8.04
Investments, Loans, Advances and Acquisitions 107109 8.05 Asset Sales 109112
8.06 Sale and Leaseback Transactions 110113 8.07 Restricted Payments 110113 8.08
Transactions with Affiliates 112115 8.09 Restrictive Agreements 113115 8.10
Prepayments of Specified Indebtedness and Amendments to Specified Indebtedness
and Organizational Documents 114117 8.11 Financial Covenants 115118 8.12
Sanctions; Anti-Corruption Laws 116118

 



 ii 

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES 116119     9.01 Events of Default
116119 9.02 Remedies Upon Event of Default 118121 9.03 Application of Funds
119122       ARTICLE X ADMINISTRATIVE AGENT 120122     10.01 Appointment and
Authority 120123 10.02 Rights as a Lender 120123 10.03 Exculpatory Provisions
121123 10.04 Reliance by Administrative Agent 122124 10.05 Delegation of Duties
122125 10.06 Resignation of Administrative Agent 122125 10.07 Non-Reliance on
Administrative Agent and Other Lenders 124126 10.08 No Other Duties; Etc. 124127
10.09 Administrative Agent May File Proofs of Claim; Credit Bidding 124127 10.10
Collateral and Guaranty Matters 125128 10.11 Secured Cash Management Agreements
and Secured Hedge Agreements 126129       ARTICLE XI MISCELLANEOUS 127129    
11.01 Amendments, Etc. 127129 11.02 Notices; Effectiveness; Electronic
Communications 129131 11.03 No Waiver; Cumulative Remedies; Enforcement 131133
11.04 Expenses; Indemnity; Damage Waiver 131134 11.05 Payments Set Aside 134136
11.06 Successors and Assigns 134137 11.07 Treatment of Certain Information;
Confidentiality 140142 11.08 Rights of Setoff 140143 11.09 Interest Rate
Limitation 141144 11.10 Counterparts; Integration; Effectiveness 141144 11.11
Survival of Representations and Warranties 141144 11.12 Severability 142144
11.13 Replacement of Lenders 142145 11.14 Governing Law; Jurisdiction; Etc.
143145 11.15 Waiver of Jury Trial 144146 11.16 No Advisory or Fiduciary
Responsibility 144147 11.17 Electronic Execution of Assignments and Certain
Other Documents 145147 11.18 USA PATRIOT Act Notice 145148 11.19 Judgment
Currency 145148 11.20 Release of Collateral and Guaranty Obligations 146148
11.21 Entire Agreement 146149 11.22 Acknowledgement and Consent to Bail-In of
Affected Financial Institutions 147149 11.23 Acknowledgement Regarding Any
Supported QFCs 147150 11.24 Waiver of Borrower Rights 148151 11.25 Certain ERISA
Matters 148151

  

 iii 

 



 

SCHEDULES

 

2.01 Commitments and Applicable Percentages 6.01 Subsidiaries 6.18 Insurance
7.12 Post-Closing 8.01 Indebtedness Existing on the Closing Date 8.02 Liens
Existing on the Closing Date 8.04 Investments Existing on the Closing Date 8.09
Restrictive Agreements Existing on the Closing Date 11.02 Certain Addresses for
Notices 11.06(e) Voting Participants

 

EXHIBITS

 

A-1 Form of Loan Notice A-2 Form of Swing Line Loan Notice A-3 Form of Letter of
Credit Report A-4 Form of Additional L/C Issuer Notice B Form of Note C Forms of
U.S. Tax Compliance Certificates D Form of Compliance Certificate E Form of
Joinder Agreement F Form of Assignment and Assumption G-1 Form of Permitted Pari
Passu Intercreditor Agreement G-2 Form of Junior Priority Intercreditor
Agreement H Form of Voting Participant Notification

 



 iv 

 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of November 9, 2016 among LAMB WESTON
HOLDINGS, INC., a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders, Swing Line Lenders and L/C Issuers (each as defined
herein) and BANK OF AMERICA, N.A., as Administrative Agent and Swing Line
Lender.

 

The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition Period” shall mean any period commencing on the date that a
Material Acquisition is consummated through and including the last day of the
fourth full fiscal quarter following the date on which such acquisition is
consummated.

 

“Additional Credit Extension Amendment” means any amendment to this Agreement
and, if applicable, the other Loan Documents establishing any Incremental Term
Loan Commitment, Extended Term Loan, Extended Revolving Commitment or
additionalother Incremental Revolving Commitment of any Class entered into by
the Loan Parties and the Administrative Agent pursuant to Section 2.1 (which
shall not require the consent of any Lender other than each Lender providing a
Commitment or Loan thereunder and, in the case of a Revolving Commitment, each
L/C Issuer and theeach Swing Line Lender).

 

“Additional L/C Issuer Notice” means a notice in substantially the form of
Exhibit A-4.

 

“Additional Revolving Commitment” has the meaning specified in Section 2.01(d).

 

“Adjustment” has the meaning specified in Section 3.03(c).

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent Fee Letter” means the fee letter agreement, dated
September 23, 2016 among the Borrower, the Administrative Agent and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

 





 

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
approved (such approval not to be unreasonably withheld, conditioned or delayed)
by the Administrative Agent.

 

“Affected Currency” has the meaning specified in Section 3.03(c).

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means the Administrative Agent, the ArrangersArranger, the
Co-Syndication Agents and the Co-Documentation Agents.

 

“Aggregate Revolving AA-1 Commitments” means the Revolving AA-1 Commitments of
all the Revolving AA-1 Lenders. The initial amount of the Aggregate Revolving
AA-1 Commitments in effect on the ClosingAmendment No. 5 Effective Date is
$319,148,936.00693,000,000.

 

“Aggregate Revolving BB-1 Commitments” means the Revolving BB-1 Commitments of
all the Revolving BB-1 Lenders. The initial amount of the Aggregate Revolving
BB-1 Commitments in effect on the ClosingAmendment No. 5 Effective Date is
$180,851,064.0057,000,000.

 

“Agreement” means this Credit Agreement.

 

“Agreement Currency” has the meaning specified in Section 11.19.

 

“Alternative Currency” means each of EuroEuros, Sterling, Canadian Dollars,
Australian Dollars, Yen, Danish Krone, Swedish Krona, Swiss Francs and each
other currency (other than Dollars) that is approved in accordance with
Section 1.08.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as reasonably determined in good faith by the
Administrative Agent or the applicable L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of such Alternative Currency with Dollars.

 

“Amendment No. 4” means Amendment No. 4 to Credit Agreement, dated as of the
Amendment No. 4 Effective Date, by and among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto.

 

“Amendment No. 5” means Amendment No. 5 to Credit Agreement, dated as of the
Amendment No. 5 Effective Date, by and among the Borrower, the Guarantors, the
Administrative Agent and the Lenders party thereto

 

“Amendment No. 4 Effective Date” means April 17, 2020.

 

“Amendment No. 5 Effective Date” means September 17, 2020.

 



2

 

 

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving AA-1 Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving AA-1
Commitments represented by such Lender’s Revolving AA-1 Commitment at such time;
provided that if the commitment of each Lender to make Revolving AA-1 Loans and
the obligation of the L/C Issuers to make L/C Credit Extensions have been
terminated pursuant to Section 9.02 or if the Aggregate Revolving AA-1
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments, (b) with respect to such
Lender’s Revolving BB-1 Commitment at any time, the percentage (carried out to
the ninth decimal place) of the Aggregate Revolving BB-1 Commitments represented
by such Lender’s Revolving BB-1 Commitment at such time; provided that if the
commitment of each Lender to make Revolving BB-1 Loans has been terminated
pursuant to Section 9.02 or if the Aggregate Revolving BB-1 Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments; and (c) with respect to such Lender’s Term
Loans of any Class at any time, the percentage (carried out to the ninth decimal
place) of the outstanding principal amount of Term Loan of such Class held by
such Lender at such time. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.011 to Amendment No. 5
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable. The Applicable Percentages shall be subject to
adjustment as provided in Section 2.15.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Consolidated Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
7.01(c):

 

Pricing Tier Consolidated Net Leverage Ratio Commitment Fees Eurocurrency Rate
Loans and Letter of Credit Fees Base Rate Loans 1 ≥ 4.754.00:1.00 0.40% 2.25%
1.25% 2 < 4.754.00:1.00 and
≥ 4.003.25:1.00 0.35% 2.00% 1.00% 3 < 4.003.25:1.00 and
≥ 3.252.50:1.00 0.30% 1.75% 0.75% 4 < 2.50:1.00 and
< 3.2≥ 1.75:1.00 0.25% 1.50% 0.50% 5 < 1.75:1.00 0.20% 1.25% 0.25%

 



3

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.01(c); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier 1 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 7.01(c), whereupon the Applicable Rate shall be adjusted
based upon the calculation of the Consolidated Net Leverage Ratio contained in
such Compliance Certificate. The Applicable Rate in effect from the
ClosingAmendment No. 5 Effective Date through the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 7.01(c) for the Fiscal Quarter ending in February 2017November 2020
shall be determined based upon Pricing Tier 23.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“ArrangersArranger” means (i) Merrill Lynch, Pierce, Fenner & Smith Incorporated
(or any other registered broker-dealer wholly-owned by Bank of America
Corporation to which all or substantially all of Bank of America Corporation’s
or any of its subsidiaries’ investment banking, commercial lending services or
related businesses may be transferred following the Closing Date), Goldman Sachs
Bank USA, JPMorgan Chase Bank, N.A. and Wells Fargo Securities, LLC, in each
case, in their capacities as joint lead arrangers and joint bookrunners. under
this Agreement and (ii) Bank of America, N.A., Goldman Sachs Bank USA, Wells
Fargo Securities, LLC, Coöperatieve Rabobank U.A., New York Branch and JPMorgan
Chase Bank, N.A., in each case, in their capacities as joint lead arrangers and
joint bookrunners for Amendment No. 5.

 

“Asset Sale” means any sale, transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of the Borrower or
any Restricted Subsidiary, pursuant to Section 8.05(h).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

“Attributable Indebtedness” means with respect to any lease arising from a sale
and leaseback transaction pursuant to Section 8.06 (i) with respect to any such
lease that creates a Capital Lease Obligation, the Capitalized Lease Obligation
thereunder and (ii) with respect to any lease that does not result in a Capital
Lease, the principal amount of the Capitalized Lease Obligation that would
result if such lease was treated as a Capital Lease (assuming an interest rate
for such lease equal to the interest rate applicable to Eurocurrency Rate Loans
denominated in Dollars with a three month Interest Period commencing on the date
such lease is entered into).

 



4

 

 

“Attributed Principal Amount” means, on any day, with respect to any Permitted
Receivables Financing entered into by the Borrower or any Restricted Subsidiary,
the aggregate amount (with respect to any such transaction, the “Invested
Amount”) paid to, or borrowed by, such Person as of such date under such
Permitted Receivables Financing, minus the aggregate amount received by the
applicable Receivables Financier and applied to the reduction of the Invested
Amount under such Permitted Receivables Financing.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the “Lamb Weston” business of ConAgra for the Fiscal Year ended May 29, 2016,
and the related consolidated statements of income or operations and cash flows
of the “Lamb Weston” business of ConAgra for such Fiscal Year, including the
notes thereto.

 

“Australian Dollars” means the lawful currency of the Commonwealth of Australia.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means (a) with respect to the Revolving AA-1 Commitments,
the period from and including the ClosingAmendment No. 5 Effective Date to the
earliest of (i) the Revolving AA-1 Credit Maturity Date, (ii) the date of
termination of the Aggregate Revolving AA-1 Commitments pursuant to
Section 2.06, and (iii) the date of termination of the commitment of each Lender
to make Revolving AA-1 Loans and of the obligation of the L/C Issuers to make
L/C Credit Extensions pursuant to Section 9.02, and (b) with respect to the
Revolving BB-1 Commitments, the period from and including the ClosingAmendment
No. 5 Effective Date to the earliest of (i) the Revolving BB-1 Credit Maturity
Date, (ii) the date of termination of the Aggregate Revolving BB-1 Commitments
pursuant to Section 2.06, and (iii) the date of termination of the commitment of
each Lender to make Revolving BB-1 Loans pursuant to Section 9.02.

 

“Available Amount” means, at any time, an amount equal to the sum, without
duplication, of:

 

(a)           $677,000,000, plus

 

(ab)      50% of Consolidated Net Income of the Borrower for the period (taken
as a single accounting period but excluding any Fiscal Quarter occurring solely
during a Collateral and Guarantee Suspension Period) commencing on the first day
of the Borrower’s first full Fiscal Quarter commencing after the Closing
DateJune 1, 2020 and ending on the last day of the most recent Fiscal Quarter
for which financial statements of the Borrower have been delivered pursuant to
Section 7.01(a) or (b); plus

 

(bc)     100% of the net cash proceeds received by the Borrower (other than from
a Subsidiary of the Borrower) from the sale of Qualified Equity Interests
following the Closing Datesubsequent to May 31, 2020 and prior to such time to
the extent such proceeds have not been utilized as the basis for any other
transaction pursuant to Article VIII hereof; plus

 

(cd)     100% of the net cash proceeds received by the Borrower or a Restricted
Subsidiary (other than from the Borrower or a Subsidiary of the Borrower) from
the issuance or sale of Indebtedness of the Borrower or a Restricted Subsidiary
following the Closing Datesubsequent to May 31, 2020 and prior to such time to
the extent such Indebtedness has been converted into Qualified Equity Interests
prior to such time; plus

 

(de)      the aggregate amount of cash returns received by the Borrower or any
Restricted Subsidiary from any investments made pursuant to
Section 8.04(q) prior to such time (including upon the disposition of any such
interest); plus

 



5

 

 

(ef)       the fair market value of the Borrower’s and its Restricted
Subsidiaries’ investments in any Unrestricted Subsidiary at the time it is
designated as a Restricted Subsidiary to the extent the investment in such
Unrestricted Subsidiary was made pursuant to Section 8.04(q); minus

 

(fg)      the aggregate amount of (i) investments made pursuant to
Section 8.04(q), (ii) Restricted Payments made pursuant to Section 8.07(i) and
(iii) payments made in respect of Specified Indebtedness pursuant to
Section 8.10(a)(ii), in each case, prior to such time.

 

“Available Currency” means Dollars and each Alternative Currency.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule., and (b) with respect to the United
Kingdom, Part I of the United Kingdom Banking Act 2009 (as amended from time to
time) and any other law, regulation or rule applicable in the United Kingdom
relating to the resolution of unsound or failing banks, investment firms or
other financial institutions or their affiliates (other than through
liquidation, administration or other insolvency proceedings).

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and, (c) the Eurocurrency Rate plus 1.0% and (d) 1.25%. The “prime
rate” is a rate set by Bank of America based upon various factors including Bank
of America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

 

“Board of Directors” means, with respect to any Person, the board of directors
of such Person (or equivalent governing body) or any committee thereof duly
authorized to act on behalf of such board of directors (or equivalent governing
body).

 



6

 

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 7.01.

 

“Borrower Rights” means all statutory or regulatory rights of a borrower to
disclosure of effective interest rates, differential interest rates, review of
credit decisions, distressed loan restructuring, rights of first refusal, and
such other rights and privileges as may be provided by the Agricultural Credit
Act of 1987, 12 U.S.C. §§ 2199-2202e, and the implementing regulations of the
Farm Credit Administration, 12 C.F.R. § 617.7000, et seq.

 

“Borrowing” means a borrowing consisting of simultaneous Loans of the same
Class, Type and currency and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by the Lenders pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and (a) if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan denominated in Dollars,
any fundings, disbursements, settlements and payments in Dollars in respect of
any such Eurocurrency Rate Loan, or any other dealings in Dollars to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any such day that is also a London Banking Day; (b) if such day relates to
any interest rate settings as to a Eurocurrency Rate Loan denominated in Euro,
any fundings, disbursements, settlements and payments in Euro in respect of any
such Eurocurrency Rate Loan, or any other dealings in Euro to be carried out
pursuant to this Agreement in respect of any such Eurocurrency Rate Loan, means
a TARGET Day; (c) if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan denominated in a currency other than Dollars or Euro,
means any such day on which dealings in deposits in the relevant currency are
conducted by and between banks in the London or other applicable offshore
interbank market for such currency; and (d) if such day relates to any fundings,
disbursements, settlements and payments in a currency other than Dollars or Euro
in respect of a Eurocurrency Rate Loan denominated in a currency other than
Dollars or Euro, or any other dealings in any currency other than Dollars or
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan (other than any interest rate settings), means any such
day on which banks are open for foreign exchange business in the principal
financial center of the country of such currency.

 

“Canadian Dollars” means the lawful currency of Canada.

 

“Capital Lease” means any lease of property, real or personal, the obligations
with respect to which are required to be capitalized on a balance sheet of the
lessee in accordance with GAAP.

 

“Capital Lease Obligations” means the aggregate principal component of
capitalized lease obligations relating to a Capital Lease determined in
accordance with GAAP.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuer shall agree in
their reasonable discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuer. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

 



7

 

 

“Cash Equivalents” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;

 

(b)           investments in (1) commercial paper and variable or fixed rate
notes issued by (A) any domestic commercial bank of recognized standing having
capital and surplus in excess of $250,000,000 or (B) any bank whose short-term
commercial paper rating from S&P is at least A-1 or from Moody’s is at least P-1
(any such bank described in this clause (b) being an “Approved Bank”) (or by the
parent company thereof) or (2) any commercial paper or variable rate notes
issued by, or guaranteed by any domestic corporation rated A-1 or better by S&P
or P-1 or better by Moody’s, and in each case maturing within 270 days from the
date of acquisition thereof;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any Approved Bank;

 

(d)           repurchase agreements with a term of not more than 30 days for
securities described in clause (a) above and entered into with a financial
institution satisfying the criteria described in clause (b) above;

 

(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and

 

(f)            other investments made for cash management purposes in any
jurisdiction outside the United States where the Borrower or its Restricted
Subsidiaries conduct business that are classified as “cash equivalents” in
accordance with GAAP.

 

“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services and any
Designated ChineseForeign Subsidiary Guarantee Obligations.

 

“Cash Management Bank” means the Administrative Agent or any Lender (or
Affiliate of the Administrative Agent or a Lender) that is a party to a Cash
Management Agreement with a Loan Party or any Restricted Subsidiary on the
Closing Date or at the time such Cash Management Agreement is entered into
(whether such Person thereafter ceases to be the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender).

 

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Internal Revenue Code.

 

“CFC Holdco” means a Domestic Subsidiary that has no material assets other than
the capital stock of one or more Foreign Subsidiaries that are CFCs.

 



8

 

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following after the
Spin-Off: (1) any “person” or “group” (as such terms are used in
Section 13(d) and 14(d) of the Securities Exchange Act of 1934, becomes the
beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, directly or indirectly, of more than 35% of the voting
power of the capital stock of the Borrower, entitled to vote for members of the
board of directors or equivalent governing body of the Borrower on a fully
diluted basis; or (2) a “change of control” or similar event occurs with respect
to the Borrower under the documentation evidencing any Material Indebtedness.
Notwithstanding the foregoing, a Person shall not be deemed to have beneficial
ownership of capital stock subject to a stock purchase agreement, merger
agreement or similar agreement until the consummation of the transactions
contemplated by such agreement unless such Person has the right to vote or
direct the voting of such capital stock.

 

“Class”, when used in reference to any Loan, Borrowing, Lender or Commitment,
(a) refers to whether such Loan, or the Loans comprising such Borrowing, are
Revolving AA-1 Loans, Revolving BB-1 Loans, Incremental Term A Loans or any
Class of Loans established after the ClosingAmendment No. 5 Effective Date,
(b) refers to whether such Commitment is a Revolving AA-1 Commitment, Revolving
BB-1 Commitment, Incremental Term A Loan Commitment or any Class of Commitments
established after the ClosingAmendment No. 5 Effective Date, and (c) refers to
whether such Lender is a Revolving AA-1 Lender, Revolving BB-1
Lender, Incremental Term ALoan Lender or any Lender established under any
Class of Commitments or Loans established after the ClosingAmendment No. 5
Effective Date, as applicable.

 

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 11.01November 9, 2016.

 

“Collateral” means a collective reference to all property with respect to which
Liens in favor of the Administrative Agent, for the benefit of itself and the
other holders of the Obligations, is or is purported to be granted pursuant to
and in accordance with the terms of the Collateral Documents. In no event shall
“Collateral” include any Excluded Property.

 

“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by the Borrower or
any Guarantor pursuant to the terms of Section 5.01, Section 7.10 or any of the
Loan Documents.

 

“Collateral and Guarantee Reinstatement Date” has the meaning specified in
Section 7.10(d).

 

“Collateral and Guarantee Suspension Period” means any period (a) starting on
the date on which (i) no Default has occurred and is continuing, (ii) the
Borrower has an Investment Grade Rating from eachany two of the Rating Agencies
and (iii) a Responsible Officer of the Borrower has delivered a certificate to
the Administrative Agent stating that the forgoing conditions are satisfied and
requesting that a Collateral and Guarantee Suspension Period commence and
(b) ending on the date the Borrower ceased to have an Investment Grade Rating
from eitherat least two of the Rating Agencies.

 



9

 

 

“Commitment” means, as to each Lender, the Revolving AA-1 Commitment of such
Lender, the Revolving BB-1 Commitment of such Lender, the Incremental Term A
Loan Commitment of such Lender and/or any Commitment of an additional
Class established following the ClosingAmendment No. 5 Effective Date of such
Lender.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“ConAgra” means Conagra Brands, Inc., a Delaware corporation, f/k/a ConAgra
Foods, Inc.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its Restricted
Subsidiaries on a consolidated basis, an amount equal to:

 

(a)           Consolidated Net Income for such period plus

 

(b)           other than with respect to clause (iv) below, an amount which, in
the determination of Consolidated Net Income for such period, has been deducted
for, without duplication: (i) Consolidated Interest Expense, (ii) provision for
taxes based on income, profits or capital of the Borrower and its Restricted
Subsidiaries, including, without limitation, federal, state, franchise, excise
and similar taxes and foreign withholding taxes paid or accrued during such
period including penalties and interest related to such taxes or arising from
any tax examinations, (iii) depreciation and amortization expense and all other
non-cash charges (including impairment charges), expenses or losses (except for
any such expense that (x) requires accrual of a reserve for anticipated future
cash payments for any period or (y) represents a write-down of current assets),
(iv) (1) pro forma costs savings permitted to be reflected in pro forma
financial statements prepared in accordance with Regulation S-X of the
Securities Exchange Act of 1934 and (2) the amount of pro forma cost savings,
operating expense reductions and synergies (collectively, “Cost Savings”) that
are reasonably expected by the Borrower to result over the next succeeding four
Fiscal Quarter period (calculated as though such Cost Savings had been realized
on the first day of such period) as a result of, or in connection with, actions
(including Permitted Acquisitions or Dispositions outside the ordinary course of
business) consummated during such period or expected to be taken within twelve
months, provided that (A) such Cost Savings are reasonably identifiable,
quantifiable and factually supportable, (B) the aggregate amount of such Cost
Savings added pursuant to this clause (iv)(2) during such period shall not
exceed an amount equal to 10% of Consolidated EBITDA for such period (calculated
without giving effect to any amounts added back pursuant to this clause (iv)(2))
and (C) such pro forma Cost Savings shall only be added back for quarters ending
on or prior to the last day of the fourth full Fiscal Quarter following the
applicable action, and in each case described in this clause (iv), no Cost
Savings shall be added pursuant to this clause (iv) to the extent duplicative of
any expenses or charges otherwise added to Consolidated EBITDA, whether through
a pro forma adjustment or otherwise, for such period, (v) (1) non-recurring,
extraordinary or unusual cash charges, expenses or losses not exceeding
$25,000,000 in any four Fiscal Quarter period and (2) all charges, expenses or
losses in connection with the Transactions that are incurred or accrued prior to
the second anniversary of the Closing Date, (vi) any contingent or deferred
payments (including earn-out payments, non-compete payments and consulting
payments but excluding ongoing royalty payments) made in connection with any
Permitted Acquisition, (vii) the amount of write-offs or amortization of
deferred financing fees, commissions, fees and expenses (including any
write-offs or amortization of fees and expenses related to Permitted Receivables
Financings), (viii) losses from foreign exchange translation adjustments or Swap
Contracts during such period, (ix) losses associated with discontinued
operations (but only after such operations are no longer owned or operated by
the Borrower or a Restricted Subsidiary); (x) acquisition integration costs and
fees, including cash severance payments made in connection with acquisitions;
(xi) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or stockholders agreement to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the Borrower or net cash proceeds of issuance of Equity Interests of the
Borrower; (provided that such net cash proceeds shall not increase the Available
Amount) and (xii) the fees and expenses paid to third parties during such period
that directly arise out of and are incurred in connection with any Permitted
Acquisition, investment, asset disposition, issuance or repayment of debt,
issuance of equity securities, refinancing transaction or amendment or other
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
undertaken but not completed, and including transaction expenses incurred in
connection therewith) or early extinguishment of Indebtedness to the extent such
items were subject to capitalization prior to the effectiveness of Financial
Accounting Standards Board Statement No. 141R “Business Combinations” but are
required under such statement to be expensed currently, minus

 



10

 

 

(c)           the following to the extent included in the determination of
Consolidated Net Income for such period, without duplication: (i) non-cash
credits, income or gains, including non-cash gains from foreign exchange
translation adjustments or Swap Contracts during such period (but excluding any
non-cash credits, income or gains that represent an accrual in the ordinary
course), (ii) any extraordinary or unusual income or gains (including amounts
received on early terminations of Swap Contracts), (iii) any federal, state,
local and foreign income tax credits and (iv) income associated with
discontinued operations (but only after such operations are no longer owned or
operated by the Borrower or a Restricted Subsidiary);.

 

provided, that, notwithstanding anything to the contrary contained herein (but
subject to adjustments on a Pro Forma Basis for events occurring after the
Closing Date), (x) Consolidated EBITDA for the portion of the Fiscal Quarter in
which the Closing Date occurs for the period prior to the Closing Date shall be
calculated in a manner consistent with the methodology used to calculate the
deemed Consolidated EBITDA amounts provided below for each of the Fiscal
Quarters ending on the date set forth below, and (y) Consolidated EBITDA shall
be deemed to be the amount set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter Consolidated EBITDA Ended February 28, 2016 $170,800,000  Ended
May 29, 2016 $157,600,000  Ended August 28, 2016 $171,900,000

 

“Consolidated Funded Indebtedness” means, as of any date of determination with
respect to the Borrower and its Restricted Subsidiaries on a consolidated basis,
without duplication, the sum of: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term (including the
Loans) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments or upon which interest payments are
customarily made; (b) all obligations arising under letters of credit (including
standby and commercial), but only to the extent consisting of unpaid
reimbursement obligations in respect of drawn amounts under letters of credit;
(c) all Capitalized Lease Obligations; (d) all obligations issued or assumed as
the deferred purchase price of assets or services purchased (other than
contingent earn-out payments and other contingent deferred payments, and trade
debt incurred in the ordinary course of business) which would appear as
liabilities on a balance sheet in accordance with GAAP; (e) all Disqualified
Equity Interests of such Persons; (f) all Guarantees with respect to outstanding
Indebtedness of the type specified in clauses (a) through (e) above of another
Person; and (g) all Indebtedness of the types referred to in clauses (a) through
(f) above of any partnership or joint venture (other than a joint venture that
is itself a corporation, limited liability company or similar limited liability
entity) in which the Borrower or any of its Restricted Subsidiaries is a general
partner or joint venturer, except to the extent that Indebtedness is expressly
made non-recourse to such Person.

 



11

 

 

“Consolidated Interest Coverage Ratio” means, the ratio, determined as of the
end of each Fiscal Quarter of the Borrower for the most-recently ended four
Fiscal Quarters, of (a) Consolidated EBITDA to (b) Consolidated Interest Expense
paid or payable in cash (and, to the extent not otherwise included in
Consolidated Interest Expense, the loss or discount on the sale of Transferred
Assets to any Receivables Financier in connection with a Permitted Receivables
Financing), all calculated for the Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis without duplication, the
following (in each case as determined in accordance with GAAP): (a) all interest
in respect of Consolidated Funded Indebtedness (including the interest component
of synthetic leases, account receivables securitization programs, off-balance
sheet loans or similar off-balance sheet financing products) accrued during such
period (whether or not actually paid during such period) determined after giving
effect to any net payments made or received under interest rate Swap Contracts
minus (b) the sum of (i) all interest income during such period and (ii) to the
extent included in clause (a) above, the amount of write-offs or amortization of
deferred financing fees, commissions, fees and expenses (including write-offs or
amortization of fees and expenses related to Permitted Receivables Financings),
and amounts paid (or plus any amounts received) on early terminations of Swap
Contracts plus (c) the loss or discount on the sale of Transferred Assets to any
Receivables Financier in connection with a Permitted Receivables Financing.

 

“Consolidated Net Income” for any period means the consolidated net income (or
loss) attributable to the Borrower for such period determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from such
net income (to the extent otherwise included therein), without duplication:

 

(1)           the net income (or loss) of any Person that is not a Restricted
Subsidiary, except (i) to the extent such income has actually been distributed
in cash to the Borrower or any Restricted Subsidiary during such period and
(ii) in the case of the Existing Joint Ventures, for other equity of the
Borrower and its Restricted Subsidiaries in the earnings of the Existing Joint
Ventures in excess of the amount included pursuant to clause (1)(i) so long as
the amount included in this clause (1)(ii) for any period does not exceed 6.0%
of Consolidated EBITDA for such period;

 

(2)           gains and losses due solely to fluctuations in currency values and
the related tax effects according to GAAP;

 

(3)           the cumulative effect of any change in accounting principles; and

 

(4)           gains and losses from dispositions of assets outside the ordinary
course of business or upon early retirement of Indebtedness.

 



12

 

 

 

“Consolidated Net Leverage Ratio” means, on any date, the ratio of
(a) Consolidated Funded Indebtedness on such date, minus (i) unrestricted cash
and Cash Equivalents of Loan Parties (it being agreed that cash or Cash
Equivalents (x) placed on deposit with a trustee to discharge or defease
Indebtedness or (y) to the extent proceeds of Indebtedness incurred to finance
an acquisition and held in escrow pending the consummation of such acquisition
to consummate such acquisition or prepay such Indebtedness shall be considered
unrestricted to the extent the related Indebtedness is included in Consolidated
Funded Indebtedness) and (ii) to the extent not prohibited from being
distributed to a Loan Party pursuant to any Law, Contractual Obligation or
Organization Document, 75% of the amount of unrestricted cash and Cash
Equivalents of Restricted Subsidiaries that are not Loan Parties (it being
agreed that cash or Cash Equivalents segregated or held in escrow to prepay
Indebtedness or to consummate an acquisition shall be considered unrestricted)
to (b) Consolidated EBITDA for the period of four consecutive Fiscal Quarters
ended on such date (or, if such date is not the last day of a Fiscal Quarter,
ended on the last day of the Fiscal Quarter most recently ended prior to such
date for which financial statements have been delivered pursuant to
Section 7.01(a) or (b)).

 

“Consolidated Secured Net Leverage Ratio” means, on any date, the ratio of
(a) Consolidated Funded Indebtedness on such date (other than any Consolidated
Funded Indebtedness that is unsecured), minus (i) unrestricted cash and Cash
Equivalents of Loan Parties (it being agreed that cash or Cash Equivalents
(x) placed on deposit with a trustee to discharge or defease Indebtedness or
(y) to the extent proceeds of Indebtedness incurred to finance an acquisition
and held in escrow pending the consummation of such acquisition to consummate
such acquisition or prepay such Indebtedness shall be considered unrestricted to
the extent the related Indebtedness is included in Consolidated Funded
Indebtedness) and (ii) to the extent not prohibited from being distributed to a
Loan Party pursuant to any Law, Contractual Obligation or Organization Document,
75% of the amount of unrestricted cash and Cash Equivalents of Restricted
Subsidiaries that are not Loan Parties (it being agreed that cash or Cash
Equivalents segregated or held in escrow to prepay Indebtedness or to consummate
an acquisition shall be considered unrestricted) to (b) Consolidated EBITDA for
the period of four consecutive Fiscal Quarters ended on such date (or, if such
date is not the last day of a Fiscal Quarter, ended on the last day of the
Fiscal Quarter most recently ended prior to such date for which financial
statements have been delivered pursuant to Section 7.01(a) or (b)).

 

“Consolidated Total Assets” means the total assets of the Borrower and its
Restricted Subsidiaries on a consolidated basis.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Danish Krone” means the lawful currency of Denmark.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 



13

 

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and
(b) when used with respect to Letter of Credit Fees, a rate equal to the
Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s reasonable good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
L/C Issuer, theany Swing Line Lender or any other Lender any other amount
required to be paid by it hereunder (including in respect of its participation
in Letters of Credit or Swing Line Loans) within two Business Days of the date
when due, (b) has notified the Borrower, the Administrative Agent, any L/C
Issuer or theany Swing Line Lender in writing that it does not intend to comply
with its funding obligations hereunder, or has made a public statement to that
effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s reasonable good faith determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law or a Bail-In Action or (ii) had publicly
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.15(d)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuers, theeach
Swing Line Lender and each other Lender promptly following such determination.

 

“Designated ChineseForeign Subsidiary Guarantee Obligations” means any agreement
providing for a Guarantee by the Borrower of the obligations of one or more
Restricted Subsidiaries of the Borrower organized under the laws of China that
is(that are not Domestic Subsidiaries) designated in writing by a Responsible
Officer of the Borrower to the Administrative Agent as a “Designated
ChineseForeign Subsidiary Guarantee Obligation”; provided that the Borrower
shall not permit the aggregate principal amount of Guarantees of Indebtedness
constituting Designated ChineseForeign Subsidiary Guarantee Obligations to
exceed RMB450,000,000 at any time(x) $75,000,000 plus (y) in the case of
Designated Foreign Subsidiary Guarantee Obligations in respect of Foreign
Subsidiaries organized under the Laws of the People’s Republic of China,
RMB675,000,000.

 



14

 

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by the Borrower) of non-cash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with a Disposition
that is so designated as Designated Non-Cash Consideration pursuant to a
certificate of a Responsible Officer of the Borrower delivered to the
Administrative Agent, setting forth such valuation, less the amount of cash or
Cash Equivalents received by the Borrower or a Restricted Subsidiary (other than
from the Borrower or a Restricted Subsidiary) in connection with a subsequent
Disposition of such Designated Non-Cash Consideration.

 

“Disposition” has the meaning specified in Section 8.05.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any other Equity Interests into which it is convertible or for
which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified Equity
Interests), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments and the
termination or expiration of all outstanding Letters of Credit (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests and other than as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments and the expiration or
termination of all outstanding Letters of Credit (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized), or (c) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is ninety-one (91) days after the Latest Maturity Date at
the time of issuance of such Equity Interests, but only with respect to that
portion of the Equity Interests that would satisfy clauses (a) through (c) prior
to the date that is ninety-one (91) days after the Latest Maturity Date at the
time of issuance of such Equity Interests; provided that (x) if such Equity
Interests are issued pursuant to a plan for the benefit of employees of the
Borrower or any of its Subsidiaries, such Equity Interests shall not constitute
Disqualified Equity Interests solely because it may be required to be
repurchased by the Borrower or its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations and (y) if such Equity Interest
is held by any future, present or former employee, director, officer, manager,
member of management or consultant (or their respective Affiliates or immediate
family members) of the Borrower or any of its Subsidiaries, such Equity
Interests shall not constitute Disqualified Equity Interests because such stock
is redeemable or subject to repurchase pursuant to any management equity
subscription agreement, stock option, stock appreciation right or other stock
award agreement, stock ownership plan, put agreement, stockholder agreement or
similar agreement that may be in effect from time to time.

 

“Dollar” and “$” mean lawful currency of the United States.

 



15

 

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata and natural
resources such as wetlands, flora and fauna.

 

“Environmental Laws” means all applicable laws (including the common law),
rules, regulations, codes, ordinances, orders, decrees, judgments, injunctions,
notices or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, to human health
and safety, or the management, Release or threatened Release of any Hazardous
Material.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the Environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 



16

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Internal Revenue Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Internal Revenue Code, is treated as
a single employer under Section 414 of the Internal Revenue Code.

 

“ERISA Event” means (a) the occurrence of any “reportable event,” as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30 day notice period is waived); (b) the
failure of any Plan to satisfy the “minimum funding standard” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 412(c) of the Internal Revenue
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by the Borrower or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Euro” and “EUR” mean the single currency of the Participating Member States.

 

“Eurocurrency Rate” means:

 

(a)With respect to any Credit Extension:

 

(i)        denominated in a LIBOR Quoted Currency, the rate per annum equal to
the London Interbank Offered Rate (“LIBOR”) or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for deposits in the relevant
currency (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period;

 

(ii)        denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:00 a.m. (Toronto, Ontario time) two Business Days prior to
the commencement of such Interest Period (or such other day as is generally
treated as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent) with a term equivalent to such Interest
Period;

 



17

 

 

(iii)         denominated in Australian Dollars, the rate per annum equal to the
Bank Bill Swap Reference Bid Rate (“BBSY”) or a comparable or successor rate,
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 10:30 a.m. (Melbourne, Australia time) on the Rate
Determination Date with a term equivalent to such Interest Period;

 

(iv)        denominated in Swedish Krona, the rate per annum equal to the
Stockholm Interbank Offered Rate (“STIBOR”) or a comparable or successor rate,
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 11:00 a.m. (Stockholm, Sweden time) on the Rate
Determination Date with a term equivalent to such Interest Period;

 

(v)         denominated in Danish Krone, the rate per annum equal to the
Copenhagen Interbank Offered Rate (“CIBOR”) or a comparable or successor rate,
which rate is approved by the Administrative Agent as currently published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 11:00 a.m. (Copenhagen, Denmark time) on the Rate
Determination Date with a term equivalent to such Interest Period;

 

(iiivi)      with respect to a Credit Extension denominated in any other
Non-LIBOR Quoted Currency (other than Canadian Dollars, Australian Dollars,
Swedish Krona and Danish Krone), the rate per annum as designated with respect
to such Alternative Currency at the time such Alternative Currency is approved
by the Administrative Agent and the Lenders pursuant to Section 1.06 (a); and

 

(b)for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent; and if the Eurocurrency Rate shall be less than zero0.25%, such rate
shall be deemed zero0.25% for purposes of this Agreement.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”. Eurocurrency Rate Loans may
be denominated in Dollars or in an Alternative Currency. All Loans denominated
in an Alternative Currency must be Eurocurrency Rate Loans.

 

“Event of Default” has the meaning specified in Section 9.01.

 

“Excluded Property” has the meaning set forth in the Security Agreement.

 



18

 

 

“Excluded Subsidiary” means (i) any Unrestricted Subsidiary, (ii) any Foreign
Subsidiary, (iii)  any Subsidiary of a Foreign Subsidiary that is a CFC,
(iv) any CFC Holdco, (v) any Subsidiary that is not a Wholly-Owned Restricted
Subsidiary, (vi) any Subsidiary that is subject to regulation as an insurance
company, (vii) any Receivables Financing SPC, (viii) any Subsidiary acquired
after the Closing Date that is prohibited by applicable Law or by any
contractual obligation existing at the time of such acquisition thereof (so long
as such prohibition is not created in contemplation of such acquisition) from
guaranteeing the Obligations, or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a guaranty
and such consent, approval, license or authorization not has been received after
such Subsidiary’s commercially reasonable efforts to obtain such consent,
approval, license or authorization and (ix) not-for-profit Subsidiaries.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and only to the extent that, all or a portion of the Guaranty of
such Guarantor of, or the grant under a Loan Document by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (or the application or
official interpretation thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties
and any keepwell, support or other agreement for the benefit of such Guarantor)
at the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
3.01(a)(iii) or 3.01(c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.01(e) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

 

“Existing Joint Ventures” means Lamb-Weston/Meijer v.o.f., Lamb-Weston/RDO
Frozen, CAGLW Hydro, LLC and Lamb Weston BSW, LLCAlimentos Modernos S.A.

 

“Extended Revolving Commitment” means any Revolving Commitments established
pursuant to Section 2.01(d) in the form of Extended Revolving Commitments.

 

“Extended Revolving Lender” means a Lender with an Extended Revolving
Commitment.

 

“Extended Revolving Maturity Date” means, with respect to any Extended Revolving
Commitment, the final maturity date thereof as specified in the applicable
Additional Credit Extension Amendment.

 

“Extended Term Lender” has the meaning set forth in Section 2.01(e)(1).

 



19

 

 

“Extended Term Loan” means any Term Loans established pursuant to
Section 2.01(e)(1).

 

“Extended Term Maturity Date” means, with respect to any Extended Term Loan, the
final maturity date thereof as specified in the applicable Additional Credit
Extension Amendment.

 

“Extension” has the meaning set forth in Section 2.01(e)(1).

 

“Extension Offer” has the meaning set forth in Section 2.01(e)(1).

 

“Farm Credit Equities” has the meaning specified in Section 7.11(a).

 

“Farm Credit Lender” means a federally-chartered Farm Credit System lending
institution organized and existing pursuant to the provisions ofunder the Farm
Credit Act of 1971 and under the regulation of the Farm Credit Administration.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or official interpretations thereof and any
agreements entered into pursuant to current Section 1471(b)(1) of the Internal
Revenue Code, and any fiscal or regulatory legislation, rules or official
practices adopted pursuant to any intergovernmental agreements entered into in
connection with the implementation of such currentagreement, treaty or
convention among Governmental Authorities and implementing such Sections of the
Code (or any such amended or successor version described above).

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent; provided that if the Federal Funds Rate
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Fee Letter” means each of the Administrative Agent Fee Letter and each fee
letter dated as of September 23, 2016 by and between the Borrower and any
Arranger.

 

“Fitch” means Fitch Ratings, Inc. and its successors.

 

“Financial Officer” means the chief executive officer, chief financial officer,
principal accounting officer, treasurer or controller of the Borrower (or any
other officer reasonably acceptable to the Administrative Agent).

 

“Fiscal Quarter” means a fiscal quarter of a Fiscal Year.

 



20

 

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, which
period shall be the annual period ending on the last Sunday in May of each year,
as may be changed in accordance with Section 8.03(b).

 

“Foreign Asset Sale” has the meaning specified in Section 2.05(b)(iv).

 

“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Recovery Event” has the meaning specified in Section 2.05(b)(iv).

 

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of any State of the United States or the District of Columbia.

 

“Form 10” means the registration statement on Form 10 of the Borrower, filed
with the SEC on July 13, 2016.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations other than L/C Obligations in respect
of Letters of Credit issued by such L/C Issuer as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to
theany Swing Line Lender, such Defaulting Lender’s Applicable Percentage of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting regulatory capital rules or standards
(including, without limitation, the Basel Committee on Banking Supervision or
any successor or similar authority thereto).

 

“Guarantor Name Change” means ConAgra Foods Lamb Weston, Inc.’s name change to
Lamb Weston, Inc.

 

“Guarantors” means, collectively, (a) each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages heretoto Amendment No. 5,
(b) each Person that joins as a Guarantor pursuant to Section 7.10 or otherwise,
and (c) with respect to (i) obligations under any Secured Hedge Agreement,
(ii) obligations under any Secured Cash Management Agreement and (iii) any Swap
Obligation of a Specified Loan Party (determined before giving effect to
Sections 4.01 and 4.08) under the Guaranty, the Borrower (to the extent not the
direct obligor with respect thereto).

 



21

 

 

“Guarantee” means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting security therefor, (b) to advance or provide funds or other support
for the payment or purchase of any such Indebtedness or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including without limitation keep well agreements, maintenance agreements or
similar agreements or arrangements) for the benefit of any holder of
Indebtedness of such other Person, (c) to lease or purchase assets, securities
or services primarily for the purpose of assuring the holder of such
Indebtedness, or (d) to otherwise assure or hold harmless the holder of such
Indebtedness against loss in respect thereof. The amount of any Guarantee
hereunder shall (subject to any limitations set forth therein) be deemed to be
an amount equal to the outstanding principal amount (or maximum principal
amount, if larger) of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other holders of the Obligations pursuant to
Article IV.

 

“Hazardous Materials” means all substances, materials or wastes of any nature,
which can give rise to liability under or that is regulated pursuant to any
Environmental Law.

 

“Hedge Bank” means a party to a Swap Contract with a Loan Party or any
Restricted Subsidiary that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender on the Closing Date or at the
time such Swap Contract is entered into (whether such Person thereafter ceases
to be the Administrative Agent or a Lender or any Affiliate of the
Administrative Agent or a Lender).

 

“Honor Date” has the meaning specified in Section 2.03(c)(i).

 

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

“Impacted Loans” has the meaning specified in Section 3.03(a).

 

“Incremental Amount” means, at any time, the excess at such time of (i) the
greater of (A) $600,000,000 and (B) 75.0% of Consolidated EBITDA for the most
recently ended Test Period minus (ii) the sum of (x) the aggregate principal
amount of Incremental Equivalent Debt incurred pursuant to Section 8.01(t) prior
to such time and (y) the aggregate principal amount of Incremental Term Loans
(other than Refinancing Term Loans) and increases to the Revolving Commitments
implemented prior to such time pursuant to Section 2.01(d).

 

“Incremental Equivalent Debt” means any Indebtedness of the Borrower (which may
be guaranteed by the Guarantors); provided that (i) such Indebtedness shall not
provide for scheduled amortization (including, for the avoidance of doubt, any
principal payment at final scheduled maturity) in excess of 5% per annum of the
original principal amount thereof prior to the 91st day following the Latest
Maturity Date at such time, (ii) the covenants and events of default contained
in the agreements governing such Indebtedness are not, taken as a whole,
materially more restrictive on the Borrower and its Restricted Subsidiaries (as
determined in good faith by a Responsible Officer of the Borrower) than the
terms of this Agreement unless the Borrower enters into an amendment to this
Agreement with the Administrative Agent (which amendment shall not require the
consent of any other Lender) to add such more restrictive terms for the benefit
of the Lenders, (iii) such Indebtedness shall not be guaranteed by any
Subsidiary of the Borrower that is not a Loan Party and (iv) such Indebtedness
shall either be unsecured or, pursuant to a Permitted Intercreditor Agreement,
shall be secured on a pari passu basis with the Obligations or a junior priority
basis to the Obligations.

 



22

 

 

“Incremental Revolving Commitment” has the meaning specified in Section 2.01(d).

 

“Incremental Term Loan” means any loans made pursuant to any Incremental Term
Loan Commitment.

 

“Incremental Term Loan Commitment” means, as to any Lender, its obligation to
make its portion of an Incremental Term Loan to the Borrower pursuant to
Section 2.01(d) in the principal amount set forth in the applicable Additional
Credit Extension Amendment.

 

“Incremental Term Loan Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Maturity Date” means the final maturity date for such
Incremental Term Loan as set forth in the applicable Additional Credit Extension
Amendment.

 

“Indebtedness” means, as of any date of determination with respect to any
Person, without duplication: (a) the outstanding principal amount of all
obligations for borrowed money, whether current or long-term and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments or upon which interest payments are customarily made; (b) the
maximum amount available to be drawn under letters of credit (including standby
and commercial) and bankers’ acceptances, including unpaid reimbursement
obligations in respect of drawn amounts under letters of credit or bankers’
acceptance facilities; (c) all Attributable Indebtedness and Capitalized Lease
Obligations and attributable indebtedness under synthetic leases, account
receivables securitization programs, off-balance sheet loans or similar
off-balance sheet financing products; (d) all obligations of such Person under
conditional sale or other title retention agreements relating to assets
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business); (e) all obligations issued or assumed as the deferred purchase price
of assets or services purchased (other than contingent earn-out payments and
other contingent deferred payments, and trade debt incurred in the ordinary
course of business) which would appear as liabilities on a balance sheet;
(f) all Disqualified Equity Interests issued by such Person; (g) all net
obligations of such Person under Swap Contracts; (h) all Guarantees with respect
to outstanding Indebtedness of the type specified in clauses (a) through (g
above of another person; (i) all Indebtedness of the type specified in clauses
(a) through (h) above of another Person secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on, or payable out of the proceeds of production from, assets owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed; provided that, if such Person has not assumed such obligations,
then the amount of Indebtedness of such Person for purposes of this clause
(i) shall be equal to the lesser of the amount of the obligations of the holder
of such obligations and the fair market value of the assets of such Person which
secure such obligations; and (j) all Indebtedness of the types referred to in
clauses (a) through (i) above of any partnership or joint venture (other than a
joint venture that is itself a corporation, limited liability company or similar
limited liability entity) in which such Person is a general partner or joint
venturer, except to the extent that Indebtedness is expressly made non-recourse
to such Person.

 



23

 

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 11.04(b).

 

“Information” has the meaning specified in Section 11.07.

 

“Intellectual Property” means the Copyrights, Trademarks and Patents (each with
the meaning specified in the Security Agreement).

 

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the applicable Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan or Swing Line Loan, the last Business
Day of each March, June, September and December and the applicable Maturity
Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter (or, in the case of a Eurocurrency Rate Loan
denominated in Dollars, one week, and subject to availability to all affected
Lenders, one week (in the case of a Eurocurrency Rate Loan denominated in any
Alternative Currency) or twelve months), as selected by the Borrower in its Loan
Notice; provided that:

 

(a)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurocurrency Rate Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;

 

(b)            except in the case of an Interest Period of one week, any
Interest Period pertaining to a Eurocurrency Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)            no Interest Period shall extend beyond the applicable Maturity
Date.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment Grade Rating” shall exist at any time that the Borrower’s long-term
non-credit enhanced debt is rated at least BBB- or Baa3 by two of Moody’s and at
least BBB- by, S&P and Fitch (or, if eitherany such Rating Agency shall cease to
provide such a rating, an equivalent rating from a replacement Rating Agency).

 

“IRS” means the United States Internal Revenue Service.

 



24

 

 

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Subsidiary in accordance with the
provisions of Section 7.10 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.

 

“Judgment Currency” has the meaning specified in Section 11.19.

 

“Latest Maturity Date” means, at any time, the then latest Maturity Date of any
Loan or Commitment hereunder.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case having
the force of law.

 

“L/C Advance” means, with respect to each Revolving AA-1 Lender, such Revolving
AA-1 Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Percentage. All L/C Advances shall be denominated in
Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving AA-1 Loans. All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension (other than an automatic or “evergreen” extension) of the
expiry date thereof, or the increase of the amount thereof.

 

“L/C Issuer” means Bank of America, Goldman Sachs Bank USA, JPMorgan Chase Bank,
N.A., Wells Fargo Bank, National Association and each other Lender selected by
the Borrower as an L/C Issuer, with such selection to be agreed to by such
Lender in its sole discretion and approved by the Administrative Agent (such
approval not to be unreasonably withheld, conditioned or delayed) and subject to
receipt by the Administrative Agent of a fully executed Additional L/C Issuer
Notice, in each case, in its capacity as issuer of Letters of Credit hereunder,
with each of their respective successors in such capacity.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 



  25 

 

 

“LCA Election” has the meaning specified in Section 1.10.

 

“LCA Test Date” has the meaning specified in Section 1.10.

 

“Lenders” means the Revolving AA-1 Lenders, the Revolving BB-1 Lenders, the Term
A Lenders, the Extended Revolving Lenders, the Extended Term Lenders and/or the
Incremental Term Loan Lenders, as the context may require.

 

“Lending Office” means, as to the Administrative Agent, theany Swing Line
Lender, the L/C Issuer or any Lender, the office or offices, branch or Affiliate
of such Person described as such in such Person’s Administrative Questionnaire,
or such other office or offices as such Person may from time to time notify the
Borrower and the Administrative Agent, which office may include any Affiliate of
such Person or any domestic or foreign branch of such Person or such Affiliate.
Unless the context otherwise requires each reference to any such Person shall
include its applicable Lending Office.

 

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder. Letters
of Credit may be denominated in Dollars or in an Alternative Currency.
Notwithstanding anything to the contrary contained herein, a letter of credit
issued by an L/C Issuer other than Bank of America shall not be a “Letter of
Credit” for purposes of the Loan Documents until such time as the Administrative
Agent has been notified of the issuance thereof by the applicable L/C Issuer and
has confirmed availability under the Aggregate Revolving AA-1 Commitments and
the Letter of Credit Sublimit with the applicable L/C Issuer.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Revolving AA-1 Credit Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Report” means a report in substantially the form of
Exhibit A-3.

 

“Letter of Credit Sublimit” means an amount equal to $100,000,000; provided,
however, that with respect to (i) Bank of America, in its capacity as an L/C
Issuer, the Letter of Credit Sublimit shall be $25,000,000, (ii) Goldman Sachs
Bank USA, in its capacity as an L/C Issuer, the Letter of Credit Sublimit shall
be $25,000,000, (iii) JPMorgan Chase Bank, N.A., in its capacity as an L/C
Issuer, the Letter of Credit Sublimit shall be $25,000,000 and (iv) Wells Fargo
Bank, National Association, in its capacity as an L/C Issuer, the Letter of
Credit Sublimit shall be $25,000,000 (with the foregoing limits in clauses
(i) through (iv) relating only to Letters of Credit issued by the applicable L/C
Issuer) or, in each case, such greater amount as such L/C Issuer may agree
(subject to the aggregate $100,000,000 cap specified above). The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving AA-1
Commitments.

 

“LIBOR” has the meaning specified in the definition of “Eurocurrency Rate.”

 

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euro,
Sterling, Yen, and Swiss Franc; in each case as long as there is a published
LIBOR rate with respect thereto.

 



  26 

 

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

“LIBOR Successor Rate” has the meaning specified in Section 3.03(c).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any technical, administrative, operational or other
conforming changes to the definition of Base Rate, Interest Period and any
related definitions, the timing and frequency of determining rates and making
payments of interest and technical, administrative, operational and other
matters as may be appropriate, as determined by the Administrative Agent in
consultation with the Borrower, to reflect the adoption and implementation of
such LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

 

“LIBOR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, Capital Lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Limited Condition Acquisition” means any acquisition, including by means of a
merger, amalgamation or consolidation, by the Borrower or one or more of its
Restricted Subsidiaries, the consummation of which is not conditioned upon the
availability of, or on obtaining, third party financing or in connection with
which any fee or expense would be payable by the Borrower or its Restricted
Subsidiaries to the seller or target if financing to consummate the acquisition
is not obtained as contemplated by the definitive acquisition agreement in
respect thereof.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving AA-1 Loan, Revolving BB-1 Loan, Swing Line Loan, the
Term A Loan, Extended Term Loan or an Incremental Term Loan.

 

“Loan Documents” means this Agreement, the Perfection Certificate, each Joinder
Agreement, each Note, each Issuer Document, the Collateral Documents, each
Additional Credit Extension Amendment and each Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or a Term
Loan, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurocurrency Rate Loan Loans, in each case pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A-1 or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 



  27 

 

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Material Acquisition” shall mean an acquisition or a series of related
acquisitions of any Person, property, business or assets for which the aggregate
consideration payable by the Borrower or a Restricted Subsidiary is not less
than $350,000,000.

 

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its Restricted
Subsidiaries, taken as a whole; (B) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under the Loan Documents,
taken as a whole, or of the ability of the Loan Parties, taken as a whole, to
perform their obligations under the Loan Documents taken as a whole; or (C) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Contracts, of any one or
more of the Borrower and its Restricted Subsidiaries in an aggregate principal
amount exceeding $100,000,000. For purposes of determining Material
Indebtedness, the “obligations” of the Borrower or any Restricted Subsidiary in
respect of any Swap Contract at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Contract were terminated at
such time.

 

“Material Restricted Subsidiary” means any Restricted Subsidiary (other than a
Receivables Financing SPC) with assets of $10,000,000 or more; provided that if
the aggregate amount of assets of all Restricted Subsidiaries (other than a
Receivables Financing SPC) that would not be Material Restricted Subsidiaries as
a result of the foregoing threshold would exceed $50,000,000, the Borrower will
designated such of such Restricted Subsidiaries as selected by the Borrower to
be Material Restricted Subsidiaries so that such aggregate threshold for all
Restricted Subsidiaries (other than a Receivables Financing SPC) is not
exceeded.

 

“Maturity Date” means the Revolving AA-1 Credit Maturity Date, the Revolving
BB-1 Credit Maturity Date, the Term A Maturity Date, the Extended Revolving
Maturity Date, the Extended Term Maturity Date and/or the Incremental Term Loan
Maturity Date, as the context may require; provided, however, that, in each
case, if such date is not a Business Day, the applicable Maturity Date shall be
the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 11.09.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 105% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an amount equal
to 105% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the applicable L/C Issuer in
their reasonable good faith discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 



  28 

 

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, with respect to any Asset Sale, (a) the cash proceeds
received in respect of such Asset Sale including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, net of (b) the sum of (i) all fees and
out-of-pocket expenses paid or payable to third parties (other than Affiliates)
in connection with such Asset Sale, (ii) the amount of all payments required to
be made as a result of such Asset Sale to repay Indebtedness (other than Loans
and Indebtedness secured on a pari passu or junior basis to the Loans) secured
by such asset and (iii) the amount of all taxes paid (or reasonably estimated to
be payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such Asset Sale occurred or the next succeeding year and that are directly
attributable to such Asset Sale (as determined reasonably and in good faith by a
Financial Officer).

 

“NFC Credit Agreement” means that certain Credit Agreement, dated as of June 28,
2019, by and among the Borrower, the lenders party thereto and Northwest Farm
Credit Services, PCA, as administrative agent thereunder, as the same may be
amended, restated, amended and restated, or otherwise modified from time to
time.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit B.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, (a) any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, and (b) any Loan Party
or any Restricted Subsidiary under any Secured Cash Management Agreement or
Secured Hedge Agreement, in all cases, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided, however, that the “Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 



  29 

 

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or theany Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“PATRIOT Act” has the meaning specified in Section 11.06(d).

 

“Perfection Certificate” means the Perfection Certificate, dated as of the
Closing Date, delivered to the Administrative Agent by the Loan Parties in
connection with this Agreement.

 



  30 

 

 

“Permitted Acquisition” means (i) any acquisition of all or substantially all
the assets or a business unit of any Person by the Borrower or a Restricted
Subsidiary and (ii) any acquisition of Equity Interests of any Person (including
any Existing Joint Venture) that, following such acquisition, will be a
Restricted Subsidiary so long as (x) no Event of Default shall have occurred and
be continuing immediately after giving effect thereto or would result therefrom;
(y) the Borrower shall be in compliance on a Pro Forma Basis with Section 8.11
immediately after giving effect to such acquisition or investment and any
related transactions and (z) the aggregate consideration in respect of all such
acquisitions and investments by Loan Parties in assets that are not owned by
Loan Parties or in Equity Interests in persons that are not Guarantors or will
not become Guarantors in compliance with Section 7.10 (excluding any such
investments in connection with acquisitions of Equity Interests of Existing
Joint Ventures), shall not exceed the greater of $100,000,000 and 4.5% of
Consolidated Total Assets (as shown on or determined in accordance with the most
recent financial statements of the Borrower delivered pursuant to
Section 7.01(a) or (b)).

 

“Permitted Encumbrances” means:

 

(a)            Liens imposed by law for taxes that are not yet delinquent or are
being contested in compliance with Section 7.04;

 

(b)            carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, landlord’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 7.04;

 

(c)            pledges and deposits under workers’ compensation, unemployment
insurance and other social security laws or regulations;

 

(d)            deposits or pledges to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

 

(e)            judgment liens in respect of judgments (or appeal or surety bond
relating to such judgments) that do not constitute an Event of Default under
Section 9.01(k);

 

(f)            easements, zoning restrictions, licenses, title restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
incurred or granted by the Borrower or any Subsidiary in the ordinary course of
business that do not secure any material monetary obligations and do not
materially detract from the value of the affected property or materially
interfere with the ordinary conduct of business of the Borrower or any
Subsidiary;

 

(g)            minor imperfections in title that do not materially detract from
the value of the affected property or materially interfere with the ordinary
conduct of business of Borrower or any Subsidiary; and

 

(h)            with respect to any Foreign Subsidiary, other Liens arising
mandatorily by Law under the laws of the jurisdiction under which such Foreign
Subsidiary is organized;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

 



  31 

 

 

“Permitted Intercreditor Agreement” means with respect to any Refinancing Debt
(or Permitted Refinancing Indebtedness in respect thereof) that (i) is intended
to be secured on a pari passu basis with the Obligations, an intercreditor
agreement substantially in the form of Exhibit G-1, or otherwise in form and
substance reasonably acceptable to the Administrative Agent, between the
Administrative Agent and the holders of such Refinancing Debt (or Permitted
Refinancing Indebtedness in respect thereof) or collateral agent therefor and
(ii) is intended to be secured on a junior priority basis to the Obligations, an
intercreditor agreement substantially in the form of Exhibit G-2, or otherwise
in form and substance reasonably acceptable to the Administrative Agent, between
the Administrative Agent and the holders of such Refinancing Debt (or Permitted
Refinancing Indebtedness in respect thereof) or collateral agent therefor, in
each case, with such changes thereto as may be reasonably agreed between the
Borrower and the Administrative Agent.

 

“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Restricted Subsidiary permitted to exist at such time pursuant
to the terms of Section 8.02.

 

“Permitted Receivables Financing” means any one or more receivables financings
in which (a) any Loan Party or any Restricted Subsidiary (i) conveys or sells
any accounts (as defined in the Uniform Commercial Code as in effect in the
State of New York), payment intangibles (as defined in the Uniform Commercial
Code as in effect in the State of New York), notes receivable or residuals
(collectively, together with certain property relating thereto and the right to
collections thereon and any proceeds thereof, being the “Transferred Assets”) to
any Person that is not a Subsidiary or Affiliate of the Borrower (with respect
to any such transaction, the “Receivables Financier”), (ii) borrows from such
Receivables Financier and secures such borrowings by a pledge of such
Transferred Assets and/or (iii) otherwise finances its acquisition of such
Transferred Assets and, in connection therewith, conveys an interest in such
Transferred Assets to the Receivables Financier or (b) any Loan Party or any
Restricted Subsidiary sells, transfers, conveys or otherwise contributes any
Transferred Assets to a Receivables Financing SPC, which Receivables Financing
SPC then (i) conveys or sells any such Transferred Assets (or an interest
therein) to another Receivables Financier, (ii) borrows from such Receivables
Financier and secures such borrowings by a pledge of such Transferred Assets or
(iii) otherwise finances its acquisition of such Transferred Assets and, in
connection therewith, conveys an interest in such Transferred Assets to such
Receivables Financier; provided that, as to either clause (a) or (b), (A) the
aggregate Attributed Principal Amount for all such financings shall not at any
one time exceed $100,000,000the greater of (i) $250,000,000 and (ii) 8.0% of
Consolidated Total Assets (as shown on or determined in accordance with the most
recent financial statements of the Borrower delivered pursuant to
Section 7.01(a) or (b)) and (B) such financings shall not involve any recourse
to any Loan Party or any Restricted Subsidiary (other than a Receivables
Financing SPC) for any reason other than (v) repurchases of non-eligible assets,
(w) indemnifications for losses or dilution other than credit losses related to
the Transferred Assets, (x) any obligations not constituting Indebtedness under
servicing arrangements for the receivables, (y) any interest rate swaps or
currency swaps permitted hereunder and entered into in connection with a
Permitted Receivables Financing on a “back to back” basis with swaps entered
into by a Receivables Financing SPC or (z) representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Restricted Subsidiary which the Borrower has determined in good
faith to be customary in a “non-recourse” receivables financing.

 

“Permitted Refinancing Indebtedness” means (x) Indebtedness incurred by the
Borrower or any Restricted Subsidiary which serves to extend, replace, refund,
refinance, renew or defease (“Refinance”) any Indebtedness of the Borrower or
any Restricted Subsidiary, including any previously issued Permitted Refinancing
Indebtedness, so long as:

 

(1)            the principal amount of such new Indebtedness does not exceed
(a) the principal amount of Indebtedness being so extended, replaced, refunded,
refinanced, renewed or defeased (such Indebtedness, the “Refinanced Debt”), plus
(b) any accrued and unpaid interest on such Refinanced Debt, plus (c) the amount
of any reasonable tender or redemption premium paid thereof or any penalty or
premium required to be paid under the terms of the instrument or documents
governing such Refinanced Debt and any reasonable costs, fees and expenses
incurred in connection with the issuance of such new Indebtedness and the
Refinancing of such Refinanced Debt;

 



  32 

 

 

(2)            such Permitted Refinancing Indebtedness has a:

 

(a)            Weighted Average Life to Maturity at the time such Permitted
Refinancing Indebtedness is incurred that is not less than the remaining
Weighted Average Life to Maturity of the applicable Refinanced Debt; and

 

(b)            final scheduled maturity date equal to or later than the final
scheduled maturity date of the Refinanced Debt (or, if earlier, the date that is
91 days after the then Latest Maturity Date);

 

(3)            to the extent such Permitted Refinancing Indebtedness Refinances
(a) Indebtedness that is expressly subordinated in right of payment to the
Obligations (other than Indebtedness assumed or acquired in an acquisition and
not created in contemplation thereof), such Permitted Refinancing Indebtedness
is subordinated to the Obligations at least to the same extent as the applicable
Refinanced Debt, (b) secured by Liens that are subordinated to the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are subordinated to the Liens that
secure the Obligations at least to the same extent as the applicable Refinanced
Debt or (c) secured by Liens that are pari passu with the Liens securing the
Obligations, such Permitted Refinancing Indebtedness is (i) unsecured or
(ii) secured by Liens that are pari passu or subordinated to the Liens that
secure the Obligations on no less favorable terms (taken as a whole) to the
Lenders than the terms applicable to the Liens securing the Refinanced
Indebtedness (taken as a whole);

 

(4)            such Permitted Refinancing Indebtedness shall not be secured by
any assets or property of the Borrower or any Restricted Subsidiary that does
not secure the Refinanced Debt being Refinanced (plus improvements and
accessions thereon and proceeds in respect thereof); and

 

(5)            in the case of Permitted Refinancing Indebtedness in respect of
Indebtedness originally incurred pursuant to clause (f) or (s) of Section 8.01,
the covenants and events of default contained in the agreements governing such
Permitted Refinancing Indebtedness are not, taken as a whole, materially more
restrictive on the Borrower and its Restricted Subsidiaries (as determined in
good faith by a Responsible Officer of the Borrower) than the terms of this
Agreement unless the Borrower enters into an amendment to this Agreement with
the Administrative Agent (which amendment shall not require the consent of any
other Lender) to add such more restrictive terms for the benefit of the Lenders;

 

provided that (a) Permitted Refinancing Indebtedness will not include
Indebtedness of a Restricted Subsidiary of the Borrower that is not a Guarantor
that refinances Indebtedness of the Borrower or a Guarantor, and (b) clause
(2) of this definition will not apply to any Refinancing of any Indebtedness
under Section 8.01(d).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 



  33 

 

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Platform” has the meaning specified in Section 7.01.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, that all Specified Transactions occurring prior to the end of the
applicable measurement period (and, except for purposes of determining whether
an Event of Default has occurred and is continuing under Section 8.11, following
the last day of such measurement period and on or prior to the applicable date
of determination) and the following transactions in connection therewith shall
be deemed to have occurred as of the first day of the applicable period of
measurement in such test or covenant and: (a) income statement items (whether
positive or negative) attributable to the property or Person subject to such
Specified Transaction, (i) in the case of a Disposition of all or substantially
all Equity Interests in any Subsidiary of the Borrower owned by the Borrower or
any of its Subsidiaries or any division or line of business, shall be excluded,
and (ii) in the case of a Permitted Acquisition or investment described in the
definition of “Specified Transaction,” shall be included, (b) any retirement of
Indebtedness and (c) any Indebtedness incurred or assumed by the Borrower or any
of the Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, any cost savings adjustments in
connection therewith shall be subject to the limitations set forth in clause
(b)(iv) of the definition of “Consolidated EBITDA.”

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 7.01.

 

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as reasonably determined
by the Administrative Agent; provided that, to the extent such market practice
is not administratively feasible for the Administrative Agent, then “Rate
Determination Date” means such other day as otherwise reasonably determined by
the Administrative Agent).

 

“Rating Agency” means each of Moody’s and, S&P and Fitch; provided that if
eitherany such agency shall cease to provide ratings of the Borrower’s long-term
non-credit enhanced debt, then such term shall also include any replacement
credit ratings agency that is reasonably satisfactory to the Borrower and the
Administrative Agent.

 

“Receivables Financier” has the meaning set forth in the definition of
“Permitted Receivables Financing.”

 



  34 

 

 

 

“Receivables Financing SPC” means (1) a wholly-owned direct Subsidiary of a Loan
Party which engages in no activities other than in connection with the financing
of Transferred Assets pursuant to a Permitted Receivables Financing that meets
the following criteria: (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of which (i) is guaranteed by the Borrower
or any other Subsidiary of the Borrower (excluding guarantees of obligations
(other than the principal of, and interest on, Indebtedness)) pursuant to
customary securitization undertakings, (ii) is recourse to or obligates the
Borrower or any other Subsidiary of the Borrower in any way (other than pursuant
to customary securitization undertakings) or (iii) subjects any property or
asset (other than the Transferred Assets) of the Borrower or any other
Subsidiary of the Borrower, directly or indirectly, contingently or otherwise,
to the satisfaction thereof, other than pursuant to customary securitization
undertakings, (b) with which neither the Borrower nor any of its other
Subsidiaries has any contract, agreement, arrangement or understanding (other
than pursuant to the Permitted Receivables Financing documentation (including
with respect to the servicing of the accounts receivable and related assets and
the administration of the Receivables Financing SPC)) on terms less favorable to
the Borrower or such Subsidiary than those that might be obtained at the time
from persons that are not Affiliates of the Borrower (as determined by the
Borrower in good faith), and (c) to which neither the Borrower nor any other
Subsidiary of the Borrower has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results and (2) each general partner of any such Subsidiary described
in clause (1) that meets all of the criteria set forth in clause (1).

 

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

 

“Recovery Event” means the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective property or assets.

 

“Refinancing Debt” means any Indebtedness of the Borrower (which may be
guaranteed by the Guarantors) issued for cash consideration to the extent that
the net cash proceeds therefrom (after payment of fees and expenses in
connection with the offering or issuance) are applied to prepay Term Loans
within three Business Days of receipt thereof; provided that (i) such
Indebtedness shall not provide for scheduled amortization (including, for the
avoidance of doubt, any principal payment at final scheduled maturity) in excess
of 5% per annum of the original principal amount thereof prior to the 91st day
following the Latest Maturity Date at such time, (ii) the covenants and events
of default contained in the agreements governing such Indebtedness are not,
taken as a whole, materially more restrictive on the Borrower and its Restricted
Subsidiaries (as determined in good faith by a Responsible Officer of the
Borrower) than the terms of this Agreement unless the Borrower enters into an
amendment to this Agreement with the Administrative Agent (which amendment shall
not require the consent of any other Lender) to add such more restrictive terms
for the benefit of the Lenders, (iii) such Indebtedness shall not be guaranteed
by any Subsidiary of the Borrower that is not a Loan Party and (iv) such
Indebtedness shall either be unsecured or, pursuant to a Permitted Intercreditor
Agreement, shall be secured on a pari passu basis with the Obligations or a
junior priority basis to the Obligations.

 

“Refinancing Term Loans” means Incremental Term Loans that are designated as
“Refinancing Term Loans” in the applicable Additional Credit Extension
Amendment; provided that the Borrower applies an amount equal to the net cash
proceeds therefrom within three Business Days of receipt to prepay Term Loans.

 

“Register” has the meaning specified in Section 11.06(c).

 



35

 

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building structure, facility
or fixture.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Removal Effective Date” has the meaning specified in Section 10.06(b).

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is
theapplicable Swing Line Lender or the applicable L/C Issuer, as the case may
be, in making such determination. With respect to any matter requiring the
approval of the Required Lenders, it is understood that Voting Participants
shall have the voting rights specified in Section 11.06(e) as to such matter.

 

“Required Revolving AA-1 Lenders” means, at any time, Revolving AA-1 Lenders
holding more than 50% of the Outstanding Amount of all outstanding Revolving
AA-1 Loans, unutilized Revolving AA-1 Commitments and participations in L/C
Obligations and Swing Line Loans. The Revolving AA-1 Loans, unutilized Revolving
AA-1 Commitment and participations in L/C Obligations and Swing Line Loans of
any Defaulting Lender shall be disregarded in determining Required Revolving
AA-1 Lenders at any time; provided that the amount of any participation in any
Swing Line Loan and Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Revolving AA-1
Lender shall be deemed to be held by the Revolving AA-1 Lender that is the
applicable Swing Line Lender or L/C Issuer, as the case may be, in making such
determination.

 

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

 

“Resolution Authority” shall mean an EEA Resolution Authority or, with respect
to any UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
(or any other officer reasonably acceptable to the Administrative Agent), and,
solely for purposes of the delivery of incumbency certificates, the secretary or
any assistant secretary of a Loan Party (or any other officer reasonably
acceptable to the Administrative Agent) and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the applicable
Loan Party so designated by any of the foregoing officers in a notice to the
Administrative Agent. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

 



36

 

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests of the Borrower or any Restricted
Subsidiary.

 

“Restricted Subsidiaries” means the Subsidiaries of the Borrower other than the
Unrestricted Subsidiaries.

 

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall in good faith
reasonably determine or the Required Revolving AA-1 Lenders shall in good faith
reasonably require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of an issuance or extension of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by an L/C Issuer of any Letter of Credit
denominated in an Alternative Currency, and (iv) such additional dates as the
Administrative Agent or the applicable L/C Issuer shall in good faith reasonably
determine or the Required Revolving AA-1 Lenders shall in good faith reasonably
require.

 

“Revolving AA-1 Commitment” means, as to each Revolving AA-1 Lender, its
obligation to (a) make Revolving AA-1 Loans to the Borrower pursuant to
Section 2.01, (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Revolving AA-1 Lender’s name on Schedule 2.011 to Amendment No. 5 or in the
Assignment and Assumption pursuant to which such Revolving AA-1 Lender becomes a
party hereto or in any documentation executed by such Revolving AA-1 Lender
pursuant to Section 2.01(f), as applicable as such amount may be adjusted from
time to time in accordance with this Agreement.

 

“Revolving AA-1 Credit Exposure” means, as to any Revolving AA-1 Lender at any
time, the aggregate Outstanding Amount at such time of its Revolving AA-1 Loans
and such Lender’s participation in L/C Obligations and Swing Line Loans at such
time.

 

“Revolving AA-1 Credit Maturity Date” means November 9, 2021September 17, 2023.

 

“Revolving AA-1 Lender” means any Person that has a Revolving AA-1 Commitment or
portion of the Total Revolving AA-1 Outstandings, each other Person that becomes
a “Revolving AA-1 Lender” in accordance with this Agreement and their successors
and assigns and, unless the context requires otherwise, includes the Swing Line
LenderLenders.

 

“Revolving AA-1 Loan” has the meaning specified in Section 2.01(a).

 

“Revolving BB-1 Commitment” means, as to each Revolving BB-1 Lender, its
obligation to make Revolving BB-1 Loans to the Borrower pursuant to
Section 2.01, in an aggregate principal amount at any one time outstanding not
to exceed the Dollar amount set forth opposite such Revolving BB-1 Lender’s name
on Schedule 2.011 to Amendment No. 5 or in the Assignment and Assumption
pursuant to which such Revolving BB-1 Lender becomes a party hereto or in any
documentation executed by such Revolving BB-1 Lender pursuant to
Section 2.01(f), as applicable as such amount may be adjusted from time to time
in accordance with this Agreement.

 



37

 

 

“Revolving BB-1 Credit Maturity Date” means November 9, 2021September 17, 2023.

 

“Revolving BB-1 Lender” means any Person that has a Revolving BB-1 Commitment or
portion of the Outstanding Amounts of the Revolving BB-1 Loans, each other
Person that becomes a “Revolving BB-1 Lender” in accordance with this Agreement
and their successors and assigns.

 

“Revolving BB-1 Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Commitment Increase” has the meaning specified in Section 2.01(d).

 

“Revolving Commitments” means the Revolving A CommitmentA-1 Commitments, the
Revolving BB-1 Commitments and or any Extended Revolving Commitment, as the
context may require.

 

“Revolving Loans” means the Revolving AA-1 Loans and/or the Revolving BB-1
Loans, as the context may require.

 

“RMB” means lawful currency of the People’s Republic of China.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC, a subsidiary of The McGraw Hill Companies, Inc. business, and any
successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant
governmental sanctions authority.

 

“Scheduled Unavailability Date” has the meaning set forth in Section 3.03(c).

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement between
any Loan Party or any Restricted Subsidiary and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate, currency, foreign exchange,
or commodity Swap Contract between any Loan Party or any Restricted Subsidiary
and any Hedge Bank.

 

“Security Agreement” means the security agreement, dated as of the Closing Date,
executed by the Borrower and the Guarantors in favor of the Administrative Agent
for the benefit of the holders of the Obligations, as amended, modified,
restated or supplemented from time to time; provided that at all times after a
Collateral and Guarantee Reinstatement Date, “ Security Agreement” shall be
deemed to refer to any new security agreement required to be delivered with
respect to such Collateral and Guarantee Reinstatement Date pursuant to
Section 7.10.

 



38

 

 

“Senior Notes” means up to $1,666,000,0002,166,000,000 aggregate principal
amount of (i) 4.625% senior notes due 2024 andissued by the Borrower on the
Closing Date, (ii) 4.875% senior notes due 2026, in each case, issued by the
Borrower on the Closing Date and (iii) 4.875% senior notes due 2028 issued by
the Borrower on May 12, 2020.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Solvent” means, in reference to the Loan Parties, that the fair value of all
assets of the Loan Parties (taken as a whole), measured on a going concern
basis, exceeds all probable liabilities of the Loan Parties (taken as a whole),
including those to be incurred pursuant to this Agreement.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe,
reasonably designated by the Administrative Agent to the Borrower as requiring
additional notice.

 

“Specified Event of Default” means an Event of Default under Section 9.01(a),
(b), (h), or (i).

 

“Specified Indebtedness” means (i) Subordinated Indebtedness (other than
Subordinated Indebtedness owing to the Borrower or a Restricted Subsidiary),
(ii) the Senior Notes, (iii) any Indebtedness issued pursuant to
Section 8.01(f) and (iv) any Permitted Refinancing Indebtedness in respect of
Indebtedness referred to in clauses (i) through (iii) above.

 

“Specified Loan Party” has the meaning specified in Section 4.08.

 

“Specified Representations” means the representations and warranties with
respect to the Borrower and the Guarantors set forth in the first sentence of
Section 6.01 and Sections 6.02, 6.03, 6.12, 6.13, 6.16 and 6.17.

 

“Specified Sales” means Dispositions of (a) inventory and materials in the
ordinary course of business, (b) surplus, obsolete or worn-out property or
assets, (c) cash or Cash Equivalents, (d) Equity Interests or Indebtedness of
Unrestricted Subsidiaries, (e) accounts receivable in connection with the
collection or compromise thereof in the ordinary course of business and
(f) property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are applied substantially concurrently with such Disposition
to the purchase price of similar replacement property.

 

“Specified Transaction” means any of the following: (i) any investment by the
Borrower or any Restricted Subsidiary in any Person (including any Permitted
Acquisition) other than a Person that was a Wholly-Owned Restricted Subsidiary
on the first day of such period involving (w) an investment in an Unrestricted
Subsidiary, (x) the acquisition of a new Restricted Subsidiary or interest in a
joint venture, (y) an increase in the Borrower’s and its Restricted
Subsidiaries’ consolidated economic ownership of a Restricted Subsidiary or
(z) the acquisition of a product line or business unit, (ii) any Disposition
involving (x) the disposition of Equity Interests of a Subsidiary or joint
venture (other than to the Borrower or a Subsidiary) or (y) the disposition of a
product line or business unit, (iii) any incurrence or repayment of Indebtedness
(in each case, other than revolving indebtedness in the ordinary course of
business under revolving credit facilities), (iv) any Restricted Payment in
respect of the Borrower’s Equity Interests, (v) any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary or designation of an Unrestricted
Subsidiary to be a Restricted Subsidiary and (vi) any other transaction
specifically required to be given effect to on a Pro Forma Basis.

 



39

 

 

“Spin-Off” means the distribution of 100% of the issued Equity Interests of the
Borrower to the holders of the common stock of ConAgra on the Closing Date as
described in the Form 10.

 

“Spot Rate” for a currency means the rate reasonably determined in good faith by
the Administrative Agent or the applicable L/C Issuer, as applicable, to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or the applicable
L/C Issuer may obtain such spot rate from another financial institution
designated by the Administrative Agent or the applicable L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the applicable
L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subordinated Indebtedness” of the Borrower or any Restricted Subsidiary means
any Indebtedness of such Person the payment and priority of which is
contractually subordinated to payment of the Obligations with customary payment
blockage and other provisions and having a maturity no earlier than the date
which is ninety-one (91) days after the latest Maturity Date.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower. It is understood that no Existing
Joint Venture (i) is a Subsidiary as of the Closing Date or (ii) shall be deemed
a Subsidiary until such time as (x) the Borrower gains greater control over
and/or ownership of such Existing Joint Venture and (y) it meets the test set
forth above.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 



40

 

 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swedish Krona” means the lawful currency of Sweden.

 

“Swing Line LenderLenders” means Bank of America and each other Lender selected
by the Borrower as a Swing Line Lender, with such selection to be agreed to by
such Lender in its sole discretion and approved by the Administrative Agent
(such approval not to be unreasonably withheld, conditioned or delayed), each in
its capacity as provider of Swing Line Loans, or any successor swing line lender
hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of
Exhibit A-2 or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approveapproved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

 

“Swing Line Sublimit” means an amount equal to $100,000,000; provided, that the
Swing Line Sublimit may be increased (the “Swing Line Increase”), at the
Borrower’s election and no more than one time, to an amount no greater than
$150,000,000 upon notice from the Borrower to the Administrative Agent and each
Swing Line Lender; provided, further, that, whether or not the Swing Line
Increase has been effected, with respect to Bank of America, in its capacity as
a Swing Line Lender, the Swing Line Sublimit shall be $100,000,000. The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Revolving AA-1
Commitments.

 

“Syndication Agent” means each of Goldman Sachs Bank USA, JPMorgan Chase Bank,
N.A. and Wells Fargo Bank, National Association, in its capacity as syndication
agent under any of the Loan Documents, or any successor syndication agent.

 

“Swiss Franc” means the lawful currency of Switzerland.

 

“TARGET 2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

 

“TARGET Day” means any day on which TARGET 2 (or, if such payment system ceases
to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 



41

 

 

“Term A Lender” means any Person that has a Term A Loan Commitment or portion of
the Outstanding Amount of Term A Loan, each other Person that becomes a “Term A
Lender” in accordance with this Agreement and their successors and assigns.

 

“Term A Loan” has the meaning specified in Section 2.01(c).

 

“Term A Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A Loan to the Borrower pursuant to Section 2.01(c), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A Loan Commitments of all of the Lenders
as in effect on the Closing Date is $675,000,000.

 

“Term A Maturity Date” means November 9, 2021.

 

“Term Loan” means a Term A Loan,an Extended Term Loan and/or any Incremental
Term Loan, as the case may be.

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of the Borrower ending on or prior to such date
for which financial statements have been or are required to be delivered
pursuant to Section 7.01(a) or 7.01(b).

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

 

“Total Revolving AA-1 Outstandings” means the aggregate Outstanding Amount of
all Revolving AA-1 Loans, all Swing Line Loans and all L/C Obligations.

 

“Transaction Agreements” means the tax matters agreement, the employee matters
agreement, the transition services agreement and each of the other agreements
entered into among ConAgra and/or certain of its subsidiaries (after giving
effect to the Spin-Off), on the one hand, and the Borrower and/or certain of its
Subsidiaries, on the other, in each case, as contemplated by the Form 10 at or
prior to the time of the Spin-Off, in each case, on terms that are not less
favorable in any material respect, taken as a whole, than the terms contemplated
by the Form 10.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement, the Borrowing of Loans and other Credit Extensions on the
Closing Date, the issuance of the Senior Notes, the payment to ConAgra of
approximately $823,500,000 on the Closing Date, the entering into of the
Transaction Agreements, the Spin-Off and the other transactions in connection
therewith to occur on or prior to the Closing Date.

 

“Transferred Assets” has the meaning set forth in the definition of “Permitted
Receivables Financing.”

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 



42

 

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

 

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiaries” means any Subsidiary of the Borrower designated by
the Borrower as such in writing in accordance with Section 7.10(e); it being
understood and agreed that (i) the term “Unrestricted Subsidiary” shall include
all Subsidiaries of any such designated Subsidiary, and (ii) any Unrestricted
Subsidiary may subsequently be designated by the Borrower as a Restricted
Subsidiary subject to the terms of Section 7.10(e).

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

 

“Voting Participant” has the meaning specified in Section 11.06(e).

 

“Voting Participant Notification” has the meaning specified in Section 11.06(e).

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency. For purposes of
clarification, Indebtedness which by its terms is convertible into Equity
Interests is not “Voting Stock.”

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

 

“Wholly-Owned Restricted Subsidiary” means any Restricted Subsidiary 100% of the
Equity Interests of which (other than director’s qualifying shares) are directly
or indirectly owned by the Borrower.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined under Title IV of ERISA.

 



43

 

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to pro-videprovide that any such contract or instrument is
to have effect as if a right had been exercised under it or to suspend any
obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.

 

“Yen” means the lawful currency of Japan.

 

1.02        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all assets and properties, tangible and intangible, real and
personal, including cash, securities, accounts and contract rights.

 

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

(d)           Any reference herein to a merger, transfer, consolidation,
amalgamation, consolidation, assignment, sale, disposition or transfer, or
similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to a series of a limited liability
company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, as applicable, to, of or with a
separate Person. Any division of a limited liability company shall constitute a
separate Person hereunder (and each division of any limited liability company
that is a Subsidiary, joint venture or any other like term shall also constitute
such a Person or entity).

 



44

 

 

 

1.03        Accounting Terms.

 

(a)            Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Loan Parties and their Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

(b)            Changes in GAAP. Except to the extent disclosed in the footnotes
to the financial statements delivered pursuant to Section 7.01, the Borrower
will provide a written summary of material changes in GAAP applicable to it and
in the consistent application thereof with each annual and quarterly Compliance
Certificate delivered in accordance with Section 7.01. If at any time any change
in GAAP (including the adoption of IFRS) would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that under GAAP as of the Closing Date for all
purposes of this Agreement, notwithstanding any change in GAAP relating thereto,
unless the parties hereto shall enter into a mutually acceptable amendment
addressing such changes, as provided for above.

 

(c)            Calculations. Notwithstanding the above, the parties hereto
acknowledge and agree that all calculations of the financial ratios (including
for purposes of determining the Applicable Rate) shall be made on a Pro Forma
Basis.

 

1.04        Rounding.

 

Any financial ratios pursuant to this Agreement shall be calculated by dividing
the appropriate component by the other component, carrying the result to one
place more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 



45



 

1.05        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.06        Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

1.07        Exchange Rates; Currency Equivalents.

 

(a)            The Administrative Agent or the applicable L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants, default
thresholds or financial ratio tests hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as so determined by
the Administrative Agent or the applicable L/C Issuer, as applicable. If any
basket in Article VIII is exceeded solely as a result of fluctuations in the
applicable Dollar Equivalent amount after the last time such basket was
utilized, such basket will not be deemed to have been exceeded solely as a
result of such fluctuations in the applicable Dollar Equivalent amount. In
addition, if any Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars, and such refinancing would cause
the applicable dollar-denominated restriction in Article VIII to be exceeded if
calculated at the applicable Dollar Equivalent amount on the date of such
refinancing, such dollar-denominated restrictions shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the sum of (i) the outstanding or committed principal amount, as
applicable of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums and other costs and expenses incurred
in connection with such refinancing.

 

(b)            Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable L/C Issuer, as the case may be.

 

(c)            The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurocurrency Rate” or with respect to any comparable
or successor rate thereto.

 



46



 

1.08        Additional Alternative Currencies.

 

(a)            The Borrower may from time to time request that Eurocurrency Rate
Loans with respect to the Revolving AA-1 Commitments be made and/or Letters of
Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Eurocurrency Rate Loans, such request shall be subject
to the approval of the Administrative Agent and the Lenders that will be
obligated to make Loans in such currency; and in the case of any such request
with respect to the issuance of Letters of Credit, such request shall be subject
to the approval of the Administrative Agent and the L/C Issuer issuing such
requested Letter of Credit.

 

(b)            Any such request shall be made to the Administrative Agent not
later than 1:00 p.m., 15 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable L/C Issuer, in its or their sole discretion). In the case of any such
request pertaining to Eurocurrency Rate Loans, the Administrative Agent shall
promptly notify each applicable Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the applicable L/C Issuer thereof. Each applicable Lender (in the case of
any such request pertaining to Eurocurrency Rate Loans) or the applicable L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 1:00 p.m., seven Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurocurrency Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

 

(c)            Any failure by a Lender or the applicable L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender or such L/C
Issuer, as the case may be, to permit Eurocurrency Rate Loans to be made or
Letters of Credit to be issued in such requested currency. If the Administrative
Agent and all the Lenders that will be obligated to make Loans in such currency
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurocurrency Rate Loans; and if the Administrative
Agent and the applicable L/C Issuer consent to the issuance of Letters of Credit
in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of such Letter of Credit issuance.
If the Administrative Agent fails to obtain consent to any request for an
additional currency under this Section 1.08, the Administrative Agent shall
promptly so notify the Borrower.

 

1.09        Change of Currency.

 

(a)            Each obligation of the Borrower to make a payment denominated in
the national currency unit of any member state of the European Union that adopts
the Euro as its lawful currency after the date hereof shall be redenominated
into Euro at the time of such adoption. If, in relation to the currency of any
such member state, the basis of accrual of interest expressed in this Agreement
in respect of that currency shall be inconsistent with any convention or
practice in the London interbank market for the basis of accrual of interest in
respect of the Euro, such expressed basis shall be replaced by such convention
or practice with effect from the date on which such member state adopts the Euro
as its lawful currency; provided, that if any Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Borrowing, at the end of the then
current Interest Period.

 



47



 

(b)            Each provision of this Agreement shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify in a written notice to the Borrower to be appropriate to reflect
the adoption of the Euro by any member state of the European Union and any
relevant market conventions or practices relating to the Euro.

 

(c)            Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify in a written notice to the Borrower to be appropriate to reflect a
change in currency of any other country and any relevant market conventions or
practices relating to the change in currency.

 

1.10        Limited Condition Acquisitions.

 

Notwithstanding anything in this Agreement or any Loan Document to the contrary,
when calculating any applicable ratio or determining other compliance with this
Agreement (including the determination of compliance with any provision of this
Agreement which requires that no Default or Event of Default has occurred and is
continuing or would result therefrom) in connection with a transaction
undertaken in connection with the consummation of a Limited Condition
Acquisition (other than any extension of credit under any Revolving
Commitments), the date of determination of such ratio and determination of
whether any Default or Event of Default has occurred, is continuing or would
result therefrom and whether any representations or warranties are true and
correct (other than the Specified Representations), at the option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Condition Acquisition, an “LCA Election”), be deemed to be the date the
definitive agreements for such Limited Condition Acquisition are entered into
(the “LCA Test Date”) and if, after such ratios and other provisions are
measured on a Pro Forma Basis after giving effect to such Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they occurred at the beginning of the four consecutive Fiscal
Quarter period for which financial statements have been delivered pursuant to
Section 7.01(a) or (b) prior to the LCA Test Date, the Borrower could have taken
such action on the relevant LCA Test Date in compliance with such ratios and
provisions, such ratios and provisions shall be deemed to have been complied
with. For the avoidance of doubt, (x) if any of such ratios are exceeded as a
result of fluctuations in such ratio (including due to fluctuations in
Consolidated EBITDA of the Borrower) at or prior to the consummation of the
relevant Limited Condition Acquisition, such ratios and other provisions will
not be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the Limited Condition Acquisition is permitted
hereunder and (y) such ratios and other provisions shall not be tested at the
time of consummation of such Limited Condition Acquisition or related specified
transactions. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to any other transaction on or following the
relevant LCA Test Date and prior to the earlier of the date on which such
Limited Condition Acquisition (other than for purposes of determining whether an
Event of Default has occurred under Section 8.11) is consummated or the date
that the definitive agreement for such Limited Condition Acquisition is
terminated or expires without consummation of such Limited Condition
Acquisition, any such ratio or basket shall be calculated (1) on a Pro Forma
Basis assuming such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated and (2) on a Pro Forma Basis but without
giving effect to such Limited Condition Acquisition and other transactions in
connection therewith (including any incurrence of Indebtedness and use of
proceeds thereof).

 



48



 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01        Revolving Loans and Term Loans.

 

(a)            Revolving AA-1 Loans. Subject to the terms and conditions set
forth herein, each Revolving AA-1 Lender severally agrees to make loans (each
such loan, a “Revolving AA-1 Loan”) to the Borrower in Dollars or in one or more
Alternative Currencies from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving AA-1 Commitment; provided, however, that
after giving effect to any Borrowing of Revolving AA-1 Loans, (i) the Total
Revolving AA-1 Outstandings shall not exceed the Aggregate Revolving AA-1
Commitments and (ii) the Revolving AA-1 Credit Exposure of any Lender shall not
exceed such Lender’s Revolving AA-1 Commitment. Within the limits of each
Lender’s Revolving AA-1 Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving AA-1 Loans may be
Base Rate Loans or Eurocurrency Rate Loans, as further provided herein, except
that all Revolving AA-1 Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans.

 

(b)            Revolving BB-1 Loans. Subject to the terms and conditions set
forth herein, each Revolving BB-1 Lender severally agrees to make loans (each
such loan, a “Revolving BB-1 Loan”) to the Borrower in Dollars from time to time
on any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving BB-1
Commitment; provided, however, that after giving effect to any Borrowing of
Revolving BB-1 Loans, (i) the aggregate Outstanding Amount of the Revolving BB-1
Loans shall not exceed the Aggregate Revolving BB-1 Commitments, and (ii) the
aggregate Outstanding Amount of the Revolving BB-1 Loans of any Lender shall not
exceed such Lender’s Revolving BB-1 Commitment. Within the limits of each
Lender’s Revolving BB-1 Commitment, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving BB-1 Loans may be
Base Rate Loans or Eurocurrency Rate Loans, or a combination thereof, as further
provided herein.

 

(c)            Term A Loans. Subject to the terms and conditions set forth
herein, each Term A Lender severally agrees to make a term loan (each such loan,
a “Term A Loan”) to the Borrower in Dollars on the Closing Date in an amount not
to exceed such Lender’s Term A Loan Commitment. Amounts repaid on the Term A
Loan may not be reborrowed. The Term A Loan may consist of Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein. The Term A Loan Commitments
shall terminate upon the funding of the Term A Loans and, if not previously
terminated, shall in any event terminate no later than 5:00 p.m. on the Closing
Date[Reserved].

 



49



 

(d)            Incremental Commitments.

 

(1)           The Borrower may, by written notice to the Administrative Agent
from time to time, request Incremental Term Loan Commitments and/or increases in
the Revolving Commitments of any Class (a “Revolving Commitment Increase”) or
the establishment of a new Class of Revolving Commitments or Extended Revolving
Commitments (such new Class of Commitments, an “Additional Revolving Commitment”
and, together with any Revolving Commitment Increases, the “Incremental
Revolving Commitments”), as applicable, in an aggregate amount for any such
incurrence (excluding Refinancing Term Loans and any ExtendedAdditional
Revolving Commitments that are established concurrently with the reduction in
any then existing Class of Revolving Commitments) not to exceed the sum of
(i) the then remaining Incremental Amount and (ii) an unlimited amount, so long
as, to the extent (A) such Commitments are secured, the pro forma Consolidated
Secured Net Leverage Ratio does not exceed 3.50 to 1.00 or (B) such Commitments
are unsecured, the pro forma Consolidated Net Leverage Ratio does not exceed
4.50 to 1.00 (in each case, excluding cash proceeds of such Incremental
Commitments from cash and cash equivalents and treating any Incremental
Revolving Commitments as fully drawn), from one or more Eligible Assignees
(which, in each case, may include any existing Lender (but no such Lender shall
be required to participate in any such Incremental Term Loan or additional
Revolving Commitment without its consent) and shall be subject to such consents,
if any, as would be required in connection with an assignment of a Term Loan or
Revolving Commitment, as applicable, to such Person) willing to provide such
Incremental Term Loans and/or additionalIncremental Revolving Commitments, as
the case may be, in their sole discretion. Such notice shall set forth (i) the
amount of the Incremental Term Loan Commitments and/or additionalIncremental
Revolving Commitments being requested (which shall be in a minimum amount of
$25,000,000 and minimum increments of $10,000,000, or remaining permitted amount
or, in each case, such lesser amount approved by the Administrative Agent),
(ii) (x) in the case of Incremental Term Loan Commitments, whether the
Incremental Term Loans to be borrowed pursuant to such Incremental Term Loan
Commitments are to be an increase in any existing Class of Term Loans or a new
Class of Term Loans and (y) in the case of any additionalIncremental Revolving
Commitments, whether such Revolving Commitments are to be an increase in any
existing Class of Revolving Commitments or a new Class of Extended Revolving
Commitments and (iii) the date on which such Incremental Term Loan Commitments
and/or increasedIncremental Revolving Commitments are requested to become
effective (which shall, unless otherwise agreed by the Administrative Agent, be
not less than ten Business Days after the date such notice is delivered).

 

(2)           The Loan Parties, the Administrative Agent and any other Person
whose consent is required as provided above shall execute and deliver to the
Administrative Agent an Additional Credit Extension Amendment and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment or additionalIncremental Revolving
Commitments. Each Additional Credit Extension Amendment pursuant to this clause
(d) shall specify the terms of the applicable Incremental Term Loans and/or
additionalIncremental Revolving Commitments; provided that:

 

(i)            any additional Revolving CommitmentsCommitment Increases shall
have the same terms as the then existing Revolving Commitments (except for
upfront and arrangement fees and except that any Extended Revolving Commitments
may have different terms to the extent permitted by subclause (vi) below);

 

(ii)           the Incremental Term Loans shall not be guaranteed by any
Subsidiaries of the Borrower that do not guarantee the existing Loans and shall
be secured on a pari passu basis by the same Collateral (and no additional
collateral) securing the then existing Obligations;

 

(iii)          (a) the Maturity Date of any Incremental Term Loans or Additional
Revolving Commitments shall be no earlier than the then Latest Maturity Date
and, (b) the Weighted Average Life to Maturity of anyno Incremental Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of any
then outstanding Class of Term Loans;require scheduled amortization payments in
excess of 15.0% per annum of the original principal amount thereof and (c) there
shall be no scheduled amortization of any Additional Revolving Commitment prior
to the Latest Maturity Date of any Revolving Commitment;

 



50



 

(iv)          no Incremental Term Loan shall participate on a greater than pro
rata basis with the then outstanding Term Loans in any mandatory
prepayment[reserved];

 

(v)           Incremental Term Loans shall have such interest rates, optional
prepayment provisions and fees as may be agreed between the Lenders providing
the applicable Incremental Term Loan Commitments and the Borrower (except that
any Incremental Term Loans forming an addition to an existing Class of Term
Loans shall have the same interest rates, optional prepayment provisions and
fees (other than upfront fees) as the applicable existing Class of Term
Loans);[reserved];

 

(vi)          subject to the above, any Incremental Term Loans and
ExtendedAdditional Revolving Commitments shall be on terms and pursuant to
documentation to be determined by the Borrower and the Lenders providing such
Incremental Term Loan; provided that, the terms applicable to any such
Incremental Term Loans or ExtendedAdditional Revolving Commitments (except as
expressly permitted above and except for covenants or other provisions
applicable only to periods after the then Latest Maturity Date) are not, taken
as a whole, materially more restrictive to the Borrower and its Restricted
Subsidiaries, than the terms applicable to the then outstanding Commitments and
Loans, as reasonably determined by the Borrower (except to the extent that this
Agreement is amended (which shall not require the consent of any Lender) to
incorporate such more restrictive provisions for the benefit of the then
existing Lenders); and

 

(vii)         subject to Section 1.10, no Incremental Term Loan Commitment or
additionalIncremental Revolving Commitment shall become effective under this
Section 2.01(d) unless (w) no Default or Event of Default shall exist giving pro
forma effect to such Incremental Term Loan Commitment or Incremental Revolving
Commitment and the incurrence of Indebtedness thereunder and use of proceeds
therefrom; (x) the conditions set forth in clauses (a) and (b) of Section 5.02
are satisfied whether or not a Credit Extension is made on such date (and, only
to the extent a Borrowing is made on such date clause (c) is required to be
complied with); (y) on a Pro Forma Basis, giving effect to such Incremental Term
Loans or additionalIncremental Revolving Commitments and the incurrence of
Indebtedness thereunder (assuming, in the case of Incremental Term Loan
Commitments, that such commitments are fully drawn on such date) and use of
proceeds therefrom, the Borrower would be in compliance with Section 8.11 and
(iv) the Administrative Agent shall have received documents and legal opinions
as to such matters as are reasonably requested by the Administrative Agent.

 

Upon any increase of any existing Class of Revolving Commitments or Term Loans,
the Lenders shall take any action as may be reasonably required by the
Administrative Agent to ensure that the Borrowings of such Class are held by the
Lenders of such Class on a pro rata basis in accordance with the respective
amount of Revolving Commitments or Term Loans of such Class held by each Lender.

 



51



 

(e)            Extended Term Loans.

 

(1)           Notwithstanding anything to the contrary in this Agreement,
pursuant to one or more offers made from time to time by the Borrower to all
Lenders of any Class of Term Loans on a pro rata basis (based on the aggregate
outstanding Term Loans of such Class), and on the same terms to each such Lender
(“Extension Offers”), the Borrower is hereby permitted to consummate
transactions with individual Lenders that agree to such transactions from time
to time to extend the maturity date of such Lender’s Term Loans of such
Class and to otherwise modify the terms of such Lender’s Term Loans of such
Class pursuant to the terms of the relevant Extension Offer (including, without
limitation, increasing the interest rate or fees payable in respect of such
Lender’s Term Loans and/or modifying the amortization schedule in respect of
such Lender’s Term Loans). Any such extension (an “Extension”) agreed to between
the Borrower and any such Lender (an “Extended Term Lender”) will be established
under this Agreement through an Additional Credit Extension Amendment reflecting
the terms of the extended Term Loans established thereby (each such extended
Term Loan, an “Extended Term Loan”). Each Extension Offer shall specify the date
on which the Borrower proposes that the Extended Term Loan shall be made or the
proposed Extended Revolving Commitment shall become effective, which shall be a
date not earlier than ten (10) Business Days after the date on which the
Extension Offer is delivered to the Administrative Agent (or such shorter period
agreed to by the Administrative Agent in its reasonable discretion).

 

(2)           The Borrower and each Extended Term Lender shall execute and
deliver to the Administrative Agent an Additional Credit Extension Amendment and
such other documentation as the Administrative Agent shall reasonably specify to
evidence the Extended Term Loans of such Extended Term Lender. Each Additional
Credit Extension Amendment shall specify the terms of the applicable Extended
Term Loans; provided, that (i) except as to interest rates, fees and any other
pricing terms, and amortization, final maturity date and participation in
mandatory prepayments (which shall be determined by the Borrower and set forth
in the Extension Offer), the Extended Term Loans shall, except as permitted
below, have (x) the same terms as the existing Class of Term Loans from which
they are extended or (y) such other terms as shall be reasonably satisfactory to
the Administrative Agent; provided that, the terms applicable to any such
Extended Term Loans or Extended Revolving Commitments (except as expressly
permitted above and except for covenants or other provisions applicable only to
periods after the then Latest Maturity Date) are not, taken as a whole,
materially more restrictive to the Borrower and its Restricted Subsidiaries,
than the terms applicable to the then outstanding Commitments and Loans, as
reasonably determined by the Borrower (except to the extent that this Agreement
is amended (which shall not require the consent of any Lender) to incorporate
such more restrictive provisions for the benefit of the then existing Lenders),
(ii) the final maturity date of any Extended Term Loans shall be no earlier than
the Maturity Date of the Class of Term Loans to which such Extension Offer
relates, (iii) the Weighted Average Life to Maturity of any Extended Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
Class of Term Loans to which such Extension Offer relates, (iv) all Extended
Term Loans shall be Guaranteed by the Guarantors and secured by the same
Collateral equally with the then existing Loans and (v) any Extended Term Loans
may participate on a pro rata basis or a less than pro rata basis (but not a
greater than pro rata basis) than the then outstanding Term Loans in any
mandatory prepayment thereunder.

 



52



 

2.02        Borrowings, Conversions and Continuations of Loans.

 

(a)            Each Borrowing, each conversion of Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone, or (B) a Loan Notice; provided that any telephonic notice must be
confirmed promptly by delivery to the Administrative Agent of a Loan Notice.
Each such Loan Notice must be received by the Administrative Agent not later
than 1:00 p.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of, Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (iii) on the requested date of any Borrowing of Base
Rate Loans. Each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof. Except as provided in Sections 2.03(c) and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Each
Loan Notice shall specify (i) whether the Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the
Class and Type of Loans to be borrowed or to which existing Loans are to be
converted, (v) if applicable, the duration of the Interest Period with respect
thereto and (vi) the currency of the Loans to be borrowed. If the Borrower fails
to specify a currency in a Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars. If the Borrower fails to specify a Type of a
Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month. No
Loan may be converted into or continued as a Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Loan and
reborrowed in the other currency. Notwithstanding anything to the contrary
herein, a Swing Line Loan may not be converted to a Eurocurrency Rate Loan.

 

(b)            Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage of the applicable Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Loans denominated in a currency other than Dollars, in each case
as described in the preceding subsection. In the case of a Borrowing, each
Lender shall make the amount of its Loan available to the Administrative Agent
in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 1:00 p.m. (or, if later, two hours after delivery by the
Borrower to the Administrative Agent of the applicable Loan Notice), in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 5.02
(and, if such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Loan Notice with
respect to a Borrowing of Revolving AA-1 Loans denominated in Dollars is given
by the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings and second, shall be made available to the Borrower as provided
above.

 



53



 

(c)            Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of the Interest Period for such
Eurocurrency Rate Loan. During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurocurrency Rate Loans denominated in Dollars be converted
immediately to Base Rate Loans and any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be prepaid, or
redenominated into Dollars in the amount of the Dollar Equivalent thereof, on
the last day of the then current Interest Period with respect thereto.

 

(d)            The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)            After giving effect to all Borrowings, all conversions of Loans
from one Type to the other, and all continuations of Loans as the same Type,
there shall not be more than ten Interest Periods in effect with respect to the
Loans.

 

(f)             Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.

 

2.03        Letters of Credit.

 

(a)            The Letter of Credit Commitment.

 

(i)            Subject to the terms and conditions set forth herein, (A) the L/C
Issuers agree, in reliance upon the agreements of the Revolving AA-1 Lenders set
forth in this Section 2.03, (1) from time to time on any Business Day during the
period from the ClosingAmendment No. 5 Effective Date until the Letter of Credit
Expiration Date, to issue Letters of Credit denominated in Dollars or in one or
more Alternative Currencies for the account of the Borrower or any of its
Restricted Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Revolving AA-1 Lenders severally agree
to participate in Letters of Credit issued for the account of the Borrower or
its Restricted Subsidiaries and any drawings thereunder; provided that
immediately after giving effect to any L/C Credit Extension with respect to any
Letter of Credit, (x) the Total Revolving AA-1 Outstandings shall not exceed the
Aggregate Revolving AA-1 Commitments, (y) the Revolving AA-1 Credit Exposure of
any Revolving AA-1 Lender shall not exceed such Lender’s Revolving AA-1
Commitment and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.

 



54



 

(ii)           No L/C Issuer shall issue any Letter of Credit if:

 

(A)           subject to Section 2.03(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the applicable L/C Issuer approved such expiry date;
or

 

(B)            the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless the applicable L/C Issuer
approved such expiry date; provided that the Revolving AA-1 Lenders’
participations in any undrawn amount thereof are terminated on the Letter of
Credit Expiration Date and such Letter of Credit shall be Cash Collateralized or
backstopped in a manner reasonably satisfactory to the applicable L/C Issuer on
or prior to the Letter of Credit Expiration Date.

 

(iii)          No L/C Issuer shall be under any obligation to issue any Letter
of Credit if:

 

(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the ClosingAmendment No. 5 Effective Date, or shall impose upon
such L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the ClosingAmendment No. 5 Effective Date and which such L/C Issuer in good
faith deems material to it;

 

(B)            the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

 

(C)            except as otherwise agreed by the Administrative Agent and such
L/C Issuer, such Letter of Credit is in an initial stated amount less than
$50,000;

 

(D)            such Letter of Credit is to be denominated in a currency other
than Dollars or an Alternative Currency;

 

(E)            such L/C Issuer does not as of the issuance date of such
requested Letter of Credit issue Letters of Credit in the requested currency;

 

(F)            any Revolving AA-1 Lender is at that time a Defaulting Lender,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, satisfactory to such L/C Issuer (in its sole discretion) with
the Borrower or such Defaulting Lender to eliminate such L/C Issuer’s actual or
potential Fronting Exposure (after giving effect to Section 2.15(b)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which such L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion; or

 



55



 

(G)            such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.

 

(iv)          No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

 

(v)           No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

 

(vi)          Each L/C Issuer shall act on behalf of the Revolving AA-1 Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article X with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included each L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.

 

(b)            Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)            Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the applicable L/C Issuer, by personal delivery or by any other
means acceptable to the applicable L/C Issuer. Such Letter of Credit Application
must be received by the applicable L/C Issuer and the Administrative Agent not
later than 1:00 p.m. at least two (2) Business Days (or such later date and time
as the Administrative Agent and the applicable L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the applicable L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the applicable L/C Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as such L/C Issuer
may require. Additionally, the Borrower shall furnish to the applicable L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
reasonably require.

 



56



 

(ii)           Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Restricted Subsidiary or enter into the applicable amendment, as the
case may be, in each case in accordance with such L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving AA-1 Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from such L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(iii)          If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving AA-1 Lenders
shall be deemed to have authorized (but may not require) the applicable L/C
Issuer to permit the extension of such Letter of Credit at any time to an expiry
date not later than the Letter of Credit Expiration Date; provided, however,
that such L/C Issuer shall not permit any such extension if (A) such L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.03(a) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven Business Days before
the Non-Extension Notice Date from the Administrative Agent that the Required
Revolving AA-1 Lenders have elected not to permit such extension and directing
such L/C Issuer not to permit such extension.

 



57



 

 

(iv)          Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)           Drawings and Reimbursements; Funding of Participations.

 

(i)            Upon receipt from the beneficiary of any Letter of Credit of any
notice of drawing under such Letter of Credit, the applicable L/C Issuer shall
notify the Borrower and the Administrative Agent thereof. In the case of a
Letter of Credit denominated in an Alternative Currency, the Borrower shall
reimburse the applicable L/C Issuer in such Alternative Currency, unless
(A) such L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified such
L/C Issuer promptly following receipt of the notice of drawing that the Borrower
will reimburse such L/C Issuer in Dollars. In the case of any such reimbursement
in Dollars of a drawing under a Letter of Credit denominated in an Alternative
Currency, the applicable L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof. If the Borrower is notified prior to 11:00 a.m. on the date of any
payment by the applicable L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, then no later than 1:00 p.m. on such Business Day or the Applicable
Time on the date of any payment by the applicable L/C Issuer under a Letter of
Credit to be reimbursed in Dollars, or the Applicable Time on the date of any
payment by the applicable L/C Issuer under a Letter of Credit to be reimbursed
in an Alternative Currency (or if notified after such time, then no later than
11:00 a.m. on the next succeeding Business Day or the Applicable Time on the
date of any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency) (each such date, an “Honor Date”), the
Borrower shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency
(together with any accrued interest). If the Borrower fails to so reimburse the
applicable L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving AA-1 Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of Revolving AA-1 Loans that are Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the unutilized
portion of the Aggregate Revolving AA-1 Commitments. Any notice given by an L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.

 

(ii)          Each Revolving AA-1 Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable L/C
Issuer, in Dollars, at the Administrative Agent’s Office for Dollar-denominated
payments in an amount equal to its Applicable Percentage of the Dollar
Equivalent of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving AA-1 Lender that so makes
funds available shall be deemed to have made a Revolving AA-1 Loan that is a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the applicable L/C Issuer in Dollars.

 



58 



 

(iii)          With respect to any Unreimbursed Amount that is not fully
refinanced by a Borrowing of Revolving AA-1 Loans that are Base Rate Loans
because the conditions set forth in Section 5.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the applicable
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Revolving AA-1 Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

 

(iv)           Until each Revolving AA-1 Lender funds its Revolving AA-1 Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit, interest in respect of
such Lender’s Applicable Percentage of such amount shall be solely for the
account of such L/C Issuer.

 

(v)             Each Revolving AA-1 Lender’s obligation to make Revolving AA-1
Loans or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters
of Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing.
No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse an L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

 

(vi)             If any Revolving AA-1 Lender fails to make available to the
Administrative Agent for the account of an L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving AA-1 Loan included in the relevant
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of an L/C Issuer submitted to any Revolving AA-1 Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (vi) shall be conclusive absent manifest error.

 



59 



 

(d)          Repayment of Participations.

 

(i)           At any time after an L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving AA-1 Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of such L/C Issuer any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Applicable Percentage thereof in Dollars and in
the same funds as those received by the Administrative Agent.

 

(ii)          If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
each Revolving AA-1 Lender shall pay to the Administrative Agent for the account
of such L/C Issuer its Applicable Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving AA-1 Lenders under this clause shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

(e)         Obligations Absolute. The obligation of the Borrower to reimburse an
L/C Issuer for each drawing under each Letter of Credit issued by such L/C
Issuer and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)            any lack of validity or enforceability of such Letter of Credit,
this Agreement or any other Loan Document;

 

(ii)           the existence of any claim, counterclaim, setoff, defense or
other right that any Loan Party or any Subsidiary may have at any time against
any beneficiary or any transferee of such Letter of Credit (or any Person for
whom any such beneficiary or any such transferee may be acting), such L/C Issuer
or any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

(iii)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)            waiver by such L/C Issuer of any requirement that exists for
such L/C Issuer’s protection and not the protection of the Borrower or any
waiver by such L/C Issuer which does not in fact materially prejudice the
Borrower;

 

(v)             honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;

 



60 



 

(vi)          any payment made by such L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the ISP;

 

(vii)          any payment by such L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by such L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(viii)         any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or

 

(ix)            any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party
or any Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. Unless there was bad
faith, gross negligence, willful misconduct or a material breach of this
Agreement or any other Loan Document by the L/C Issuer as determined by a court
of competent jurisdiction in a final and nonappealable judgment, the Borrower
shall be conclusively deemed to have waived any such claim against an L/C Issuer
and its correspondents unless such notice is given as aforesaid.

 

(f)            Role of L/C Issuer. Each Revolving AA-1 Lender and the Borrower
agree that, in paying any drawing under a Letter of Credit, the applicable L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by such Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the applicable L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of such L/C Issuer shall be liable to any Revolving AA-1 Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders, the Required Revolving AA-1 Lenders or the Required
Lenders, as applicable; (ii) any action taken or omitted in the absence of the
bad faith, gross negligence, willful misconduct or a material breach of this
Agreement or any other Loan Document; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower from pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the applicable L/C Issuer, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of such L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (ix) of Section 2.03(e); provided, however,
that anything in such clauses to the contrary notwithstanding, the Borrower may
have a claim against an L/C Issuer, and an L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
special, indirect, punitive, consequential or exemplary, damages suffered by the
Borrower that were, as determined by a court of competent jurisdiction in a
final and nonappealable judgment, caused by such L/C Issuer’s bad faith, willful
misconduct, gross negligence or material breach of this Agreement or any other
Loan Document, or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, an L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and an L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. An L/C Issuer may send a Letter of Credit
or conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

 



61 



 

(g)         Applicability of ISP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued, the rules of the ISP shall apply to each Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrower for, and no L/C Issuer’s rights and remedies against the Borrower shall
be impaired by, any action or inaction of such L/C Issuer required or permitted
under any Law, order, or practice that is required or permitted to be applied to
any Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP, or in the decisions, opinions, practice statements, or
official commentary of the ICC Banking Commission, the Bankers Association for
Finance and Trade - International Financial Services Association (BAFT-IFSA), or
the Institute of International Banking Law & Practice, whether or not any Letter
of Credit chooses such Law or practice.

 

(h)          Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving AA-1 Lender in accordance, subject to
Section 2.15, with its Applicable Percentage a Letter of Credit fee (the “Letter
of Credit Fee”) in Dollars for each Letter of Credit equal to the Applicable
Rate times the Dollar Equivalent of the daily amount available to be drawn under
such Letter of Credit. For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06. Letter of Credit Fees shall be
(i) due and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving AA-1
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

 

(i)           Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to each L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit issued by such
L/C Issuer, at the rate per annum of 0.125%, in each case, computed on the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit on a quarterly basis in arrears. Such fronting fee shall be due and
payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently-ended quarterly period
(or portion thereof, in the case of the first payment) or, if later, the fifth
Business Day after the Borrower has received an invoice therefor, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06. In addition, the Borrower shall pay directly to each L/C Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such L/C Issuer
relating to letters of credit issued by it as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

 



62 



 

(j)         Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(k)         Letters of Credit Issued for Restricted Subsidiaries.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Restricted
Subsidiary, the Borrower shall be obligated to reimburse the applicable L/C
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Restricted Subsidiaries inures to the benefit of the Borrower, and
that the Borrower’s business derives substantial benefits from the businesses of
such Subsidiaries.

 

(l)          Monthly Reports. Each L/C Issuer shall provide to the
Administrative Agent a list of outstanding Letters of Credit issued by it
(together with type and amounts) on a monthly basis.

 

(m)         L/C Issuer Reports to the Administrative Agent. Unless otherwise
agreed by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent a Letter of Credit Report, as set forth below:

 

(i)            reasonably prior to the time that such L/C Issuer issues, amends,
renews, increases or extends a Letter of Credit, the date of such issuance,
amendment, renewal, increase or extension and the stated amount of the
applicable Letters of Credit after giving effect to such issuance, amendment,
renewal or extension (and whether the amounts thereof shall have changed);

 

(ii)           on each Business Day on which such L/C Issuer makes a payment
pursuant to a Letter of Credit, the date and amount of such payment;

 

(iii)          on any Business Day on which the Borrower fails to reimburse a
payment made pursuant to a Letter of Credit required to be reimbursed to such
L/C Issuer on such day, the date of such failure and the amount of such payment;

 

(iv)           on any other Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such L/C Issuer; and

 

(v)            for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, (B) at all other times a Letter of
Credit Report is required to be delivered pursuant to this Agreement, and (C) on
each date that (1) an L/C Credit Extension occurs or (2) there is any
expiration, cancellation and/or disbursement, in each case, with respect to any
such Letter of Credit, a Letter of Credit Report appropriately completed with
the information for every outstanding Letter of Credit issued by such L/C
Issuer.

 



63 



 

2.04       Swing Line Loans.

 

(a)         Swing Line Facility. Subject to the terms and conditions set forth
herein, theeach Swing Line Lender, in reliance upon the agreements of the other
Revolving AA-1 Lenders set forth in this Section 2.04, shall make loans (each
such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to time on
any Business Day during the Availability Period in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving AA-1 Loans and L/C
Obligations of thesuch Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Revolving AA-1 Commitment; provided, however, that
(i) immediately after giving effect to any Swing Line Loan, (A) the Total
Revolving AA-1 Outstandings shall not exceed the Aggregate Revolving AA-1
Commitments and (B) the Revolving AA-1 Credit Exposure of any Revolving AA-1
Lender shall not exceed such Lender’s Revolving AA-1 Commitment and (ii) theno
Swing Line Lender shall not be under any obligation to make any Swing Line Loan
if it shall determine (which determination shall be conclusive and binding
absent manifest error) that it has, or by such Credit Extension may have,
Fronting Exposure. Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
shall (i) prior to the funding of risk participations pursuant to
Section 2.04(c), bear interest at a rate as may bethe Base Rate plus the
Applicable Rate for Base Rate Loans unless otherwise separately agreed between
the Borrower and the applicable Swing Line Lender and (ii) from and after the
funding of any risk participation pursuant to Section 2.04(c), be a Base Rate
Loan. Immediately upon the making of a Swing Line Loan, each Revolving AA-1
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.

 

(b)         Borrowing Procedures. Each Borrowing of Swing Line Loans shall be
made upon the Borrower’s irrevocable notice to the applicable Swing Line Lender
and the Administrative Agent, which may be given by (A) telephone or (B) by a
Swing Line Loan Notice; provided that any telephonic notice must be confirmed
promptly by delivery to the applicable Swing Line Lender and the Administrative
Agent of a Swing Line Loan Notice. Each such Swing Line Loan Notice to the
Administrative Agent as Swing Line Lender must be received not later than 4:30
p.m. on the requested borrowing date, and each such Swing Line Loan Notice to a
Swing Line Lender other than the Administrative Agent must be received by such
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum principal amount of $100,000 and integral multiples of
$100,000 in excess thereof and (ii) the requested borrowing date, which shall be
a Business Day. Promptly after receipt by the applicable Swing Line Lender of
any Swing Line Loan Notice, thesuch Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, thesuch Swing Line
Lender will notify the Administrative Agent of the contents thereof. Unless the
applicable Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
3:00 p.m. on the date of the proposed Borrowing of Swing Line Loans
(A) directing thesuch Swing Line Lender not to make such Swing Line Loan as a
result of the limitations set forth in the first proviso to the first sentence
of Section 2.04(a), or (B) that one or more of the applicable conditions
specified in Article V is not then satisfied, then, subject to the terms and
conditions hereof, the applicable Swing Line Lender will, not later than
5:30 p.m. on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to the Borrower.

 



64 



 

(c)          Refinancing of Swing Line Loans. TheEach Swing Line Lender at any
time in its sole discretion may request that each of the Revolving AA-1 Lenders
fund its risk participation in the relevant Swing Line Loan.

 

(d)          Repayment of Participations.

 

(i)            At any time after any Revolving AA-1 Lender has purchased and
funded a risk participation in a Swing Line Loan, if the applicable Swing Line
Lender receives any payment on account of such Swing Line Loan, thesuch Swing
Line Lender will distribute to such Lender its Applicable Percentage thereof in
the same funds as those received by thesuch Swing Line Lender.

 

(ii)           If any payment received by the applicable Swing Line Lender in
respect of principal or interest on any Swing Line Loan is required to be
returned by thesuch Swing Line Lender under any of the circumstances described
in Section 11.05 (including pursuant to any settlement entered into by thesuch
Swing Line Lender in its discretion), each Revolving AA-1 Lender shall pay to
the applicable Swing Line Lender its Applicable Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the applicable
Overnight Rate. The Administrative Agent will make such demand upon the request
of theany Swing Line Lender. The obligations of the Revolving AA-1 Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(e)            Interest for Account of Swing Line Lender. TheLenders. Each Swing
Line Lender shall be responsible for invoicing the Borrower for interest on the
applicable Swing Line Loans. Until each Revolving AA-1 Lender funds its
Revolving AA-1 Loans that are Base Rate Loans or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the applicable Swing Line Lender.

 

(f)             Payments Directly to Swing Line LenderLenders. The Borrower
shall make all payments of principal and interest in respect of the Swing Line
Loans directly to the applicable Swing Line Lender.

 



65 



 

2.05            Prepayments.

 

(a)          Voluntary Prepayments of Loans.

 

(i)          Revolving Loans and Term Loans. The Borrower may, upon notice from
the Borrower to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Loans or Term Loans of any Class in whole or in
part without premium or penalty; provided that (A) such notice must be received
by the Administrative Agent not later than 1:00 p.m. (1) three Business Days
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Dollars, (2) four Business Days (or five Business Days in the case of a Special
Notice Currency) prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies and (3) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding);
(C) any prepayment of Base Rate Loans shall be in a principal amount of
$1,000,000 or a whole multiple of $500,000 in excess thereof (or, if less, the
entire principal amount thereof then outstanding); (D) any prepayment of the
Term Loans shall be in such proportions as the Borrower shall elect and each
such prepayment shall be applied as directed by the Borrower and, absent such
direction, shall be applied in direct order of maturity to the remaining
principal amortization payments of the applicable Term Loan; and (E) any such
notice may be conditioned on the effectiveness of other financing arrangements
or one or more other transactions. Each such notice shall specify the date and
amount of such prepayment and the Class and Type(s) of Loans to be prepaid and,
if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s Applicable Percentage of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein, subject to the occurrence of any
condition(s) specified therein. Any prepayment of a Eurocurrency Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.15,
each such prepayment shall be applied to the applicable Class of Loans being
prepaid of the applicable Lenders in accordance with their respective Applicable
Percentages for such Class.

 

(ii)          Swing Line Loans. The Borrower may, upon notice to the applicable
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
applicable Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (ii) any such prepayment shall be
in a minimum principal amount of $100,000 or a whole multiple of $100,000 in
excess thereof (or, if less, the entire principal thereof then outstanding).
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.

 

(b)         Mandatory Prepayments of Loans.

 

(i)            Revolving Commitments.

 

(A)            If for any reason the Total Revolving AA-1 Outstandings at any
time exceed the Aggregate Revolving AA-1 Commitments then in effect, the
Borrower shall immediately prepay Revolving AA-1 Loans and/or Swing Line Loans
and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
such excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless
after the prepayment in full of the Revolving AA-1 Loans and Swing Line Loans
the Total Revolving AA-1 Outstandings exceed the Aggregate Revolving AA-1
Commitments then in effect.

 



66 



 

(B)            If for any reason the aggregate amount of the Revolving BB-1
Loans at any time exceed the Aggregate Revolving BB-1 Commitments then in
effect, the Borrower shall immediately prepay Revolving BB-1 Loans in an
aggregate amount equal to such excess.

 

(ii)           Asset Sales and Recovery Events. (A) Promptly following any Asset
Sale or series of Asset Sales which causes the aggregate Net Cash Proceeds
received from all Asset Sales during such Fiscal Year to exceed $20,000,000, the
Borrower shall prepay Term Loans in an aggregate amount equal to one hundred
percent (100%) of the Net Cash Proceeds in excess of $20,000,000 derived from
all such Asset Sales (such prepayment to be applied as set forth in
clause (iii) below); provided, however, that such Net Cash Proceeds shall not be
required to be so applied to the extent (1) the Borrower delivers to the
Administrative Agent a certificate stating that it intends to use such Net Cash
Proceeds to acquire assets used or useful in its business or to make Permitted
Acquisitions, and (2) such reinvestment or Permitted Acquisition is consummated
within three hundred and sixty-five (365) days (or if the Borrower or any
Restricted Subsidiary has entered into a binding agreement to make such
Permitted Acquisition within such 365 day period, such period shall be extended
for an additional 180 days with respect to the portion of such Net Cash Proceeds
so committed to be reinvested or applied in such acquisition) of receipt of the
Net Cash Proceeds, it being expressly agreed that any Net Cash Proceeds not so
reinvested shall be applied to repay the Loans immediately thereafter and (B) to
the extent of cash proceeds received in connection with a Recovery Event which
are in excess of $20,000,000 in the aggregate and which are not used to acquire
fixed or capital assets used or useful in its business within three hundred
sixty-five (365) days (as such period may be extended pursuant to the foregoing
clause (A)(2) above) of the receipt of such cash proceeds, the Borrower shall
prepay Term Loans in an aggregate amount equal to one hundred percent (100%) of
such cash proceeds net of all third-party costs incurred to obtain such cash
proceeds (such prepayment to be applied as set forth in clause (iii) below);
provided, further, that in the event that any Refinancing Debt is then
outstanding that is secured on a pari passu basis, up to a pro rata portion of
such Net Cash Proceeds (based on the respective principal amount of Term Loans
and Refinancing Debt, respectively, then outstanding), may be applied to prepay
such Refinancing Debt to the extent required thereby.

 

(iii)          Application of Mandatory Prepayments. All amounts required to be
paid pursuant to this Section 2.05(b) shall be applied as follows:

 

(A)           (i) with respect to all amounts prepaid pursuant to
Section 2.05(b)(i)(A), as directed by the Borrower and (ii) with respect to all
amounts prepaid pursuant to Section 2.05(b)(i)(B), to the outstanding Revolving
BB-1 Loans.

 

(B)            with respect to all amounts prepaid pursuant to
Section 2.05(b)(ii) by the Borrower, ratably to the Term Loans of each
Class (and to the remaining principal amortization payments thereof as directed
by the Borrower and, absent such direction, shall be applied in direct order of
maturity to the remaining principal amortization payments of the applicable Term
Loan).

 



67 



 

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurocurrency Rate Loans in direct
order of Interest Period maturities. All prepayments under this
Section 2.05(b) shall be subject to Section 3.05, but otherwise without premium
or penalty, and shall be accompanied by interest on the principal amount prepaid
through the date of prepayment.

 

(iv)          Limitation of Prepayment Obligations. Notwithstanding any other
provisions of this Section 2.05(b), (i) to the extent that any or all of the Net
Cash Proceeds of any Asset Sale by a Foreign Subsidiary (each such Asset Sale a
“Foreign Asset Sale”) or the Net Cash Proceeds of any Recovery Event received by
a Foreign Subsidiary (each such Recovery Event a “Foreign Recovery Event”) are
prohibited or delayed by applicable foreign Law of such Foreign Subsidiary from
being repatriated to the Borrower, the prepayment otherwise required hereunder
will not be required in respect of any amount equal to the portion of such Net
Cash Proceeds so affected at the time provided in Section 2.05(b)(ii), but may
be retained by the applicable Foreign Subsidiary so long, but only so long, as
the applicable local law of such Foreign Subsidiary will not permit repatriation
to the Borrower or any Domestic Subsidiary (the Borrower hereby agreeing to use,
and cause its Subsidiaries to use, commercially reasonable efforts to overcome
or eliminate any such restrictions on repatriation), and if within one year
following the date on which the respective prepayment would otherwise have been
required such repatriation of any of such affected Net Cash Proceeds is
permitted under the applicable local Law, such repatriation will be promptly
effected and such repatriated Net Cash Proceeds will be promptly (and in any
event not later than five Business Days after such repatriation) applied (net of
additional taxes payable or reserved against as a result thereof and additional
costs relating to such repatriation) to the repayment of Term Loans pursuant to
this Section 2.05 or (ii) to the extent that the Borrower has determined in good
faith, after consultation with the Administrative Agent, that repatriation to
the Borrower or any Domestic Subsidiary of any of or all the Net Cash Proceeds
of any Foreign Asset Sale or Net Cash Proceeds of any Foreign Recovery Event
attributable to Foreign Subsidiaries would have material (as reasonably
determined by the Borrower) adverse tax consequences (including by way of
reduction in tax attributes) with respect to such Net Cash Proceeds, the
prepayment otherwise required hereunder will not be required in respect of any
amount equal to the portion of such Net Cash Proceeds so affected at the time
provided in Section 2.05(b)(ii), but may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable adverse tax consequences
with respect to such Net Cash Proceeds remain (the Borrower hereby agreeing to
use commercially reasonable efforts to overcome or eliminate any adverse tax
consequences), and if within one year following the date on which the respective
prepayment would otherwise have been required such repatriation of any of such
affected Net Cash Proceeds would no longer have material (as reasonably
determined by the Borrower) adverse tax consequences, such repatriation will be
promptly effected and such repatriated Net Cash Proceeds will be promptly (and
in any event not later than five Business Days after such repatriation) applied
(net of additional taxes payable or reserved against as a result thereof and
additional costs relating to such repatriation) to the repayment of the
Obligations pursuant to this Section 2.05.

 



68 



 

 

2.06        Termination or Reduction of Revolving Commitments.

 

The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving AA-1 Commitments and Aggregate Revolving BB-1 Commitments of
any Class or from time to time permanently reduce such Commitments; provided
that (i) any such notice shall be received by the Administrative Agent not later
than 1:00 p.m. five Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof, and (iii) any such notice
may be conditioned on the effectiveness of other financing arrangements or one
or more other transactions. The Borrower shall not terminate or reduce the
Aggregate Revolving AA-1 Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving AA-1 Outstandings would
exceed the Aggregate Revolving AA-1 Commitments. The Borrower shall not
terminate or reduce the Aggregate Revolving BB-1 Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the aggregate
Outstanding Amount of the Revolving BB-1 Loans would exceed the Aggregate
Revolving BB-1 Commitments. If, after giving effect to any reduction of the
Aggregate Revolving AA-1 Commitments, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the amount of the Aggregate Revolving AA-1 Commitments,
such sublimit shall be automatically reduced by the amount of such excess. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of Commitments. Any reduction of Commitments shall be
applied to the applicable Commitment of each Lender of the applicable
Class according to its Applicable Percentage. All fees accrued with respect
thereto until the effective date of any termination of the Commitments shall be
paid on the effective date of such termination. All Commitments existing
immediately prior to the Amendment No. 5 Effective Date shall be terminated on
such date.

 

2.07        Repayment of Loans.

 

(a)           Revolving Loans. The Borrower shall repay to the Revolving AA-1
Lenders on the Revolving AA-1 Credit Maturity Date the aggregate principal
amount of all Revolving AA-1 Loans made to the Borrower that are outstanding on
such date. The Borrower shall repay to the Revolving BB-1 Lenders on the
Revolving BB-1 Credit Maturity Date the aggregate principal amount of all
Revolving BB-1 Loans that are outstanding on such date.

 

(b)           Swing Line Loans. The Borrower shall repay each Swing Line Loan on
the Revolving AA-1 Credit Maturity Date.

 

(c)           Term A Loan. The Borrower shall repay the outstanding principal
amount of the Term A Loan in equal quarterly installments of $8,437,500 on the
last Business Day of each March, June, September and December, beginning with
March 31, 2017 (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), with the outstanding principal
balance of the Term A Loan due on the Term A Maturity Date, unless accelerated
sooner pursuant to Section 9.02.

 

2.08        Interest.

 

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the sum of the
Eurocurrency Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the sum of the
Base Rate plus the Applicable Rate for Base Rate Loans and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to (x) prior to the funding
of risk participations pursuant to Section 2.04(c), such rate as may bethe Base
Rate plus the Applicable Rate for Base Rate Loans unless otherwise separately
agreed between the Borrower and the applicable Swing Line Lender and (y) from
and after the funding of any risk participation pursuant to Section 2.04(c), the
Base Rate plus the Applicable Rate for Base Rate Loans.

 



 69 

 



 

(b)           (i)            If any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)           If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)          Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.09        Fees.

 

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

 

(a)           Commitment Fees.

 

(i)            The Borrower shall pay to the Administrative Agent, for the
account of each Revolving AA-1 Lender in accordance with its Applicable
Percentage, a commitment fee in Dollars equal to the product of (i) the
Applicable Rate times (ii) the actual daily amount by which the Aggregate
Revolving AA-1 Commitments exceed the sum of (y) the Outstanding Amount of
Revolving AA-1 Loans and (z) the Outstanding Amount of L/C Obligations, subject
to adjustment as provided in Section 2.15. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving AA-1 Commitments for purposes of
determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the
ClosingAmendment No. 5 Effective Date, and on the last day of the Availability
Period. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

 



 70 

 



 

(ii)           The Borrower shall pay to the Administrative Agent, for the
account of each Revolving BB-1 Lender in accordance with its Applicable
Percentage, a commitment fee in Dollars equal to the product of (i) the
Applicable Rate times (ii) the actual daily amount by which the Aggregate
Revolving BB-1 Commitments exceed the aggregate Outstanding Amount of the
Revolving BB-1 Loans. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the ClosingAmendment No. 5
Effective Date, and on the last day of the Availability Period. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

 

(b)           Other Fees.

 

(i)            The Borrower shall pay to the applicable Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times separately agreed in writing. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

(ii)           The Borrower shall pay to the Lenders such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

2.10        Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error. With respect to all non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate will be determined in accordance
with market practice (as reasonably determined by the Administrative Agent).

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Consolidated Net Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Net Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or the L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period. This paragraph shall not limit the rights of
the Administrative Agent, any Lender or the L/C Issuer, as the case may be,
under Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article IX. The
Borrower’s obligations under this paragraph shall survive the termination of the
aggregate Commitments and the repayment of all other Obligations hereunder.

 



 71 

 



 

2.11        Evidence of Debt.

 

(a)           The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Class,
Type (if applicable), amount, currency and maturity of its Loans and payments
with respect thereto.

 

(b)           In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12        Payments Generally; Administrative Agent’s Clawback.

 

(a)           General. All payments to be made by the Loan Parties shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein and
except with respect to principal of and interest on Loans denominated in an
Alternative Currency, all payments by the Borrower hereunder shall be made to
the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the Administrative Agent’s Office in Dollars and in
Same Day Funds not later than 2:00 p.m. on the date specified herein. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder with
respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, the Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, the
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case, at the option of the Administrative
Agent, be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 



 72 

 



 

(b)           (i)            Funding by Lenders; Presumption by Administrative
Agent. Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing of Eurocurrency Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii)           Payments by Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Borrower
prior to the time at which any payment is due to the Administrative Agent for
the account of the Lenders or an L/C Issuer hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such L/C Issuer, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or an L/C Issuer, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such L/C Issuer, in Same Day Funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Overnight Rate.

 



 73 

 



 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(b)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

(c)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).

 

(d)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.13        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

 

(i)            if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)           the provisions of this Section shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (B) the application
of Cash Collateral provided for in Section 2.14, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to any Loan Party or any
Subsidiary (as to which the provisions of this Section shall apply).

 



 74 

 

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.14        Cash Collateral.

 

(a)           Certain Credit Support Events. If (i) any L/C Issuer has honored
any full or partial drawing request under any Letter of Credit and such drawing
has resulted in an L/C Borrowing that has not been reimbursed, (ii) as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, (iii) the Borrower shall be required to provide Cash Collateral
pursuant to Section 9.02(c) or (iv) there shall exist a Defaulting Lender that
is a Revolving AA-1 Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within three Business Days (in all other cases) following
any request by the Administrative Agent or any L/C Issuer provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.15(b) and any Cash Collateral
provided by the Defaulting Lender). Additionally, if the Administrative Agent
notifies the Borrower at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds 100% of the Letter of Credit Sublimit then in
effect, then, within two Business Days after receipt of such notice, the
Borrower shall provide Cash Collateral for the Outstanding Amount of the L/C
Obligations in an amount not less than the amount by which the Outstanding
Amount of all L/C Obligations exceeds the Letter of Credit Sublimit; provided
that no such notice shall be given by the Administrative Agent in respect of any
such excess resulting from fluctuations in the applicable Dollar Equivalent
amount of any Letter of Credit unless and until such excess continues for a
period of 30 days except to the extent that the Dollar Equivalent exceeds 105%
of the Letter of Credit Sublimit.

 

(b)           Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, shall grant to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 2.14(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuers as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all reasonable and customary account
opening, activity and other administrative fees and charges in connection with
the maintenance and disbursement of Cash Collateral.

 

(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.14 or
Sections 2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 



 75 

 

 

(d)           Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuers that there exists
excess Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and the L/C Issuers may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

 

2.15        Defaulting Lenders.

 

(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or theany Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.14; fourth, as
the Borrower may request (so long as no Default exists), to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the L/C Issuers’ future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.14; sixth,
to the payment of any amounts owing to the Lenders, any L/C Issuer or theany
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any L/C Issuer or theany Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(b). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.15(a)(ii) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

 



 76 

 

 

(iii)          Certain Fees.

 

(A)          No Defaulting Lender shall be entitled to receive any fee payable
under Sections 2.09(a)(i), 2.09(a)(ii) or 2.09(b) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 2.14.

 

(C)          With respect to any Letter of Credit Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay
to each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (b) below, (y) pay to the applicable L/C Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

 

(b)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders that are Revolving AA-1 Lenders in accordance with their respective
Applicable Percentages with respect to the Revolving AA-1 Commitments
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that such reallocation does not cause the aggregate Revolving AA-1
Credit Exposure of any Non-Defaulting Lender that is a Revolving AA-1 Lender to
exceed such Non-Defaulting Lender’s Revolving AA-1 Commitment. NoSubject to
Section 11.22, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 



 77 

 

 

(c)           Cash Collateral, Repayment of Swing Line Loans. If the
reallocation described in clause (b) above cannot, or can only partially, be
effected, the Borrower shall, without prejudice to any right or remedy available
to it hereunder or under applicable Law, (x) first, prepay Swing Line Loans in
an amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second,
Cash Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.

 

(d)           Defaulting Lender Cure. If the Borrower and the Administrative
Agent (and, in the case of a Defaulting Lender that is a Revolving AA-1 Lender,
the Swing Line LenderLenders and the L/C Issuers) agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held on a pro rata basis by the Revolving AA-1 Lenders in
accordance with their Applicable Percentages (without giving effect to
Section 2.15(b)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws. If any
applicable Laws (as determined in the good faith discretion of the
Administrative Agent or any Loan Party, as applicable) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent, a Loan
Party or other applicable withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding, upon the basis of
the information and documentation to be delivered pursuant to subsection
(e) below.

 

and shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Laws and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction (ii)      If any Loan Party, the
Administrative Agent or other applicable withholding agent shall be required by
the Internal Revenue Code to withhold or deduct any Taxes, including both U.S.
federal backup withholding and withholding taxes, from any payment, then (A) the
applicable withholding agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with the Internal
Revenue Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 



 78 

 

 

(iii)          If any Loan Party, the Administrative Agent or other applicable
withholding agent shall be required by any applicable Laws other than the
Internal Revenue Code to withhold or deduct any Taxes from any payment, then
(A) the applicable withholding agent, as required by such Laws, shall withhold
or make such deductions as are determined by it to be required based upon the
information and documentation it has received pursuant to subsection (e) below,
(B) the applicable withholding agent, to the extent required by such Laws, shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions for
Indemnified Taxes (including deductions for Indemnified Taxesor withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 3.01) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(b)           Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Laws, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

 

(c)           Tax Indemnifications. (i) Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify each Recipient, and shall make payment
in respect thereof within ten days after written demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or an L/C Issuer (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender or an
L/C Issuer, shall be conclusive absent manifest error. Each of the Loan Parties
shall, and does hereby, jointly and severally indemnify the Administrative
Agent, and shall make payment in respect thereof within ten days after written
demand therefor, for any amount which a Lender or an L/C Issuer for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(c)(ii) below.

 

(ii)           Each Lender and L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or L/C Issuer (but only to the extent that any Loan
Party has not already indemnified the Administrative Agent for such Indemnified
Taxes and without limiting the obligation of the Loan Parties to do so), (y) the
Administrative Agent and the Loan Parties, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and
(z) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender and L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

 



 79 

 

 

(d)           Evidence of Payments. As soon as practicable after any payment of
Taxes by such Loan Party or by the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.

 

(e)           Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation prescribed by applicable Law or the taxing
authorities of a jurisdiction pursuant to such applicable Law or reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation either (1) set forth in
Section 3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below or (2) required
by applicable Law other than the Internal Revenue Code or the taxing authorities
of the jurisdiction pursuant to such applicable Law to comply with the
requirements for exemption or reduction of withholding tax in that jurisdiction)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 



 80 

 



 

(ii)           Without limiting the generality of the foregoing,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN-E (or W-8BEN, as applicable) or applicable successor form
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E (or
W-8BEN, as applicable) or applicable successor form establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(2)            executed originals of IRS Form W-8ECI or applicable successor
form;

 

(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit C-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN-E (or W-8BEN, as applicable) or applicable successor
form; or

 

(4)            to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9 or
applicable successor form, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

 

 

 81 

 





 

 

(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.

 

(iii)           Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.

 

(f)            Treatment of Certain Refunds. If any Recipient determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified by any Loan Party or with respect to
which any Loan Party has paid additional amounts pursuant to this Section 3.01,
it shall pay to the Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority, other than penalties, interest, or charges attributable
to bad faith, gross negligence or willful misconduct on the part of the
Recipient) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to the Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after-Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require any Recipient
to make available its tax returns (or any other information relating to its
taxes that it deems confidential) to any Loan Party or any other Person.

 



 82 

 

 

(g)           Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

 

3.02        Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Credit Extension or to
determine or charge interest rates based upon the Eurocurrency Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (a) any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to any such Credit Extension or to make or continue Eurocurrency Rate
Loans in the affected currency or currencies or, in the case of Eurocurrency
Rate Loans denominated in Dollars, to convert Base Rate Loans to Eurocurrency
Rate Loans, shall be suspended, and (b) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurocurrency Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurocurrency Rate component of the Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice by the Borrower, (i) the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03        Inability to Determine Rates.

 

(a)           If in connection with any request for a Eurocurrency Rate Loan or
a conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan or
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (i), “Impacted Loans”), or (ii) the Administrative Agent or
the Required Lenders determine that for any reason the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
the Administrative Agent will promptly notify the Borrower and all Lenders.
Thereafter, (i) the obligation of the Lenders to make or maintain Eurocurrency
Rate Loans in the affected currency or currencies shall be suspended (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) and (ii) in
the event of a determination described in the preceding sentence with respect to
the Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 



 83 

 

 

(b)           Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (a)(i) of this Section, the
Administrative Agent in consultation with the Borrower and the Required Lenders,
may establish an alternative interest rate for the Impacted Loans, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Loans until (1) the Administrative Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a)(i) of this Section, (2) the
Administrative Agent or the Required Lenders notify the Borrower that such
alternative interest rate does not adequately and fairly reflect the cost to the
Lenders of funding the Impacted Loans, or (3) any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrower written notice thereof.

 

(c)           Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, if the Administrative Agent determines in good faith (which
determination shall be conclusive absent manifest error), or the Borrower or
Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined in good faith, that:

 

(i)            adequate and reasonable means do not exist for ascertaining LIBOR
for an Available Currency for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate for such Available Currency is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

 

(ii)            the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
for an Available Currency shall no longer be made available, or used for
determining the interest rate of loans, provided that, at the time of such
statement, there is no successor administrator that is satisfactory to the
Administrative Agent, that will continue to provide LIBOR after such specific
date for such Available Currency (such specific date, the “Scheduled
Unavailability Date”); or

 



 84 

 

 

(iii)           syndicated loans currently being executed, or that include
language similar to that contained in this Section 3.03, are being executed or
amended (as applicable) to incorporate or adopt a new benchmark interest rate or
rates for an Available Currency to replace LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
for any such applicable Available Currency (each an “Affected Currency”) with
(x) in the case of LIBOR for Dollars, one or more SOFR-based Rates or
(y) another alternate benchmark rate, giving due consideration to any evolving
or then existing convention for similar syndicated credit facilities denominated
in the applicable currency for such alternative benchmarks and, in each case,
including any mathematical or other adjustments to such benchmark giving due
consideration to any evolving or then existing convention for similar syndicated
credit facilities denominated in the applicable currency for such benchmarks,
which adjustment or method for calculating such adjustment shall be published on
an information service as selected by the Administrative Agent from time to time
in its reasonable discretion and may be periodically updated (the “Adjustment”;
and any such proposed rate, a “LIBOR Successor Rate”; provided, that if the
LIBOR Successor Rate shall be less than 0.25%, such rate shall be deemed 0.25%
for purposes of this Agreement), and any such amendments shall become effective
at 5:00 p.m. (New York time) on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendments to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR for Dollars with a rate
described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

 

If no LIBOR Successor Rate for an Affected Currency has been determined and the
circumstances under clause (i) above exist or the Scheduled Unavailability Date
has occurred (as applicable), the Administrative Agent will promptly so notify
the Borrower and each Lender.  Thereafter, (x) the obligation of the Lenders to
make or maintain LIBOR Loans in such Affected Currency shall be suspended, (to
the extent of the affected LIBOR Loans or Interest Periods), and (y) the
Eurocurrency Rate component shall no longer be utilized in determining the Base
Rate.  Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of LIBOR Loans denominated in
such Affected Currency (to the extent of the affected LIBOR Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans denominated in Dollars (subject to
the foregoing clause (y)) in the Dollar Equivalent amount specified therein.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes in consultation with the Borrower from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such LIBOR Successor Rate Conforming Changes will become effective
without any further action or consent of any other party to this Agreement;
provided that, with respect to any such amendment effected, the Administrative
Agent shall post each such amendment implementing such LIBOR Successor Rate
Conforming Changes to the Lenders reasonably promptly after such amendment
becomes effective.

 



 85 

 

 

3.04       Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)           Increased Costs Generally. If any Change in Law shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e),
other than as set forth below) or L/C Issuer;

 

(ii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or

 

(iii)           impose on any Lender or L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurocurrency Rate Loans made by such Lender or any Letter of Credit or
participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, the Borrower will pay
to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b)           Capital Requirements. If any Lender or L/C Issuer determines that
any Change in Law affecting such Lender or L/C Issuer or any Lending Office of
such Lender or such Lender’s or L/C Issuer’s holding company, if any, regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or L/C Issuer’s capital or on the capital of
such Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or L/C Issuer’s policies and the policies of such Lender’s or L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or L/C Issuer
or such Lender’s or L/C Issuer’s holding company for any such reduction
suffered.

 

(c)           Certificates for Reimbursement. A certificate of a Lender or L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.

 



 86 

 

 

(d)           Delay in Requests. Failure or delay on the part of any Lender or
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or L/C Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(e)           Additional Reserve Requirements. The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive, absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrower shall have received at least 10 days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.

 

3.05       Compensation for Losses.

 

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than any loss of
Applicable Rate or other profit) incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan on the date or in the amount notified by the Borrower;

 

(c)           any failure by the Borrower to make a payment of any Loan or any
drawing under a Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;

 



 87 

 

 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained
or from the performance of any foreign exchange contract. The Borrower shall
also pay any customary administrative fees charged by such Lender in connection
with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate used in determining the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

 

3.06       Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office. Each Lender may make
any Credit Extension to the Borrower through any Lending Office, provided that
the exercise of this option shall not affect the obligation of the Borrower to
repay the Credit Extension in accordance with the terms of this Agreement. If
any Lender requests compensation under Section 3.04, or the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender, any L/C
Issuer, or any Governmental Authority for the account of any Lender or the L/C
Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower such Lender or L/C Issuer, as
applicable, shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or L/C Issuer, as applicable, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender or L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or L/C Issuer, as the case may be. The Borrower hereby agrees to pay all
reasonable and documented out of pocket costs and expenses incurred by any
Lender or L/C Issuer in connection with any such designation or assignment.

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrower may replace such Lender in accordance with
Section 11.13.

 

3.07       Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.

  

 88 

 



 

ARTICLE IV

 

GUARANTY

 

4.01        The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each L/C Issuer and each other holder of the Obligations as hereinafter
provided, as primary obligor and not as surety, the prompt payment of the
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

4.02       Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than payment in full of the
Obligations, other than contingent indemnification, tax gross up, expense
reimbursement or yield protection obligations, in each case, for which no claim
has been made), it being the intent of this Section 4.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances. Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been paid in full and the Commitments have expired or
terminated. Without limiting the generality of the foregoing, it is agreed that,
to the fullest extent permitted by Law, the occurrence of any one or more of the
following shall not alter or impair the liability of any Guarantor hereunder,
which shall remain absolute and unconditional as described above:

 

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

 

(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents or other documents relating to the Obligations shall be done or
omitted;

 

(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Obligations shall be waived or any other guarantee of any of the
Obligations or any security therefor shall be released, impaired or exchanged in
whole or in part or otherwise dealt with;

 



 89 

 



(d)           any Lien granted to, or in favor of, the Administrative Agent or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or

 

(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any other
holder of the Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other document relating to the
Obligations, or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

4.03       Reinstatement.

 

The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable and documented out of pocket costs and expenses (including,
without limitation, the fees, charges and disbursements of counsel) incurred by
the Administrative Agent or such holder of the Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

 

4.04       Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05       Remedies.

 

The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the circumstances
specified in Section 9.02) for purposes of Section 4.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or preventing
the Obligations from becoming automatically due and payable) as against any
other Person and that, in the event of such declaration (or the Obligations
being deemed to have become automatically due and payable), the Obligations
(whether or not due and payable by any other Person) shall forthwith become due
and payable by the Guarantors for purposes of Section 4.01. The Guarantors
acknowledge and agree that their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

 



 90 

 

 

4.06        Rights of Contribution.

 

The Guarantors hereby agree as among themselves that, if any Guarantor shall
make an Excess Payment (as defined below), such Guarantor shall have a right of
contribution from each other Guarantor in an amount equal to such other
Guarantor’s Contribution Share (as defined below) of such Excess Payment. The
payment obligations of any Guarantor under this Section 4.06 shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations (other than contingent obligations for which no claim has
been asserted) have been paid-in-full and the Commitments have terminated, and
none of the Guarantors shall exercise any right or remedy under this
Section 4.06 against any other Guarantor until such Obligations have been
paid-in-full and the Commitments have terminated. For purposes of this
Section 4.06, (a) “Excess Payment” shall mean the amount paid by any Guarantor
in excess of its Ratable Share of any Guaranteed Obligations; (b) “Ratable
Share” shall mean, for any Guarantor in respect of any payment of Obligations,
the ratio (expressed as a percentage) as of the date of such payment of
Guaranteed Obligations of (i) the amount by which the aggregate present fair
salable value of all of its assets and properties exceeds the amount of all
debts and liabilities of such Guarantor (including contingent, subordinated,
unmatured, and unliquidated liabilities, but excluding the obligations of such
Guarantor hereunder) to (ii) the amount by which the aggregate present fair
salable value of all assets and other properties of all of the Loan Parties
exceeds the amount of all of the debts and liabilities (including contingent,
subordinated, unmatured, and unliquidated liabilities, but excluding the
obligations of the Loan Parties hereunder) of the Loan Parties; provided,
however, that, for purposes of calculating the Ratable Shares of the Guarantors
in respect of any payment of Obligations, any Guarantor that became a Guarantor
subsequent to the date of any such payment shall be deemed to have been a
Guarantor on the date of such payment and the financial information for such
Guarantor as of the date such Guarantor became a Guarantor shall be utilized for
such Guarantor in connection with such payment; (c) “Contribution Share” shall
mean, for any Guarantor in respect of any Excess Payment made by any other
Guarantor, the ratio (expressed as a percentage) as of the date of such Excess
Payment of (i) the amount by which the aggregate present fair salable value of
all of its assets and properties exceeds the amount of all debts and liabilities
of such Guarantor (including contingent, subordinated, unmatured, and
unliquidated liabilities, but excluding the obligations of such Guarantor
hereunder) to (ii) the amount by which the aggregate present fair salable value
of all assets and other properties of the Loan Parties other than the maker of
such Excess Payment exceeds the amount of all of the debts and liabilities
(including contingent, subordinated, unmatured, and unliquidated liabilities,
but excluding the obligations of the Loan Parties) of the Loan Parties other
than the maker of such Excess Payment; provided, however, that, for purposes of
calculating the Contribution Shares of the Guarantors in respect of any Excess
Payment, any Guarantor that became a Guarantor subsequent to the date of any
such Excess Payment shall be deemed to have been a Guarantor on the date of such
Excess Payment and the financial information for such Guarantor as of the date
such Guarantor became a Guarantor shall be utilized for such Guarantor in
connection with such Excess Payment; and (d) “Guaranteed Obligations” shall mean
the Obligations guaranteed by the Guarantors pursuant to this Article IV. This
Section 4.06 shall not be deemed to affect any right of subrogation, indemnity,
reimbursement or contribution that any Guarantor may have under Law against the
Borrower in respect of any payment of Guaranteed Obligations.

 

4.07       Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.

 

4.08        Keepwell.

 

Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Guarantor that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations (other than
contingent obligations for which no claim has been asserted) have been paid in
full. Each Guarantor intends this Section to constitute, and this Section shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Loan Party for all purposes of the Commodity Exchange
Act.

 



 91 

 

 

ARTICLE V

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

5.01       Conditions of Initial Credit Extension.

 

The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a)           Receipt by the Administrative Agent of the following, each in form
and substance reasonably satisfactory to the Administrative Agent:

 

(i)            Executed Agreement. Executed counterparts of this Agreement,
properly executed by a Responsible Officer of the signing Loan Party and each
Lender and L/C Issuer.

 

(ii)           Security Documents. Counterparts of the Security Agreement
executed by a Responsible Officer of each Loan Party together with:

 

(A)           UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s reasonable discretion, to perfect the
Administrative Agent’s security interest in the Collateral, perfection in which
is effectuated through the filing of a UCC financing statement;

 

(B)            all certificates evidencing any certificated Equity Interests and
all promissory notes evidencing Indebtedness, in each case, to the extent
pledged to the Administrative Agent pursuant to the Security Agreement, together
with duly executed in blank, undated stock powers or other instruments of
transfer attached thereto (unless, with respect to the pledged Equity Interests
of any Foreign Subsidiary, such stock powers are deemed unnecessary by the
Administrative Agent in its reasonable discretion);

 

(C)            duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s reasonable discretion, to perfect the Administrative Agent’s security
interest in the United States registered and applied for Intellectual Property
of the Loan Parties;

 



 92 

 

 

(D)            a duly executed Perfection Certificate and copies of UCC, United
States Patent and Trademark Office and United States Copyright Office, tax and
judgment lien searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents that name any Loan Party as
debtor and that are filed in those state and county jurisdictions in which any
Loan Party is organized or maintains its principal place of business and such
other searches that are required by the Perfection Certificate or that the
Administrative Agent reasonably deems necessary or appropriate, none of which
encumber the Collateral covered or intended to be covered by the security
documents (other than Permitted Liens); and

 

(E)            Evidence of Insurance. Copies of insurance policies or
certificates of insurance of the Loan Parties evidencing liability and casualty
insurance meeting the requirements set forth in the Loan Documents, including,
but not limited to, endorsements naming the Administrative Agent as additional
insured (in the case of liability insurance) or lender loss payee (in the case
of hazard insurance) on behalf of the Lenders.

 

(iii)           Closing Certificate. A certificate signed by a Responsible
Officer of the Borrower certifying that the conditions specified in
Sections 5.02(a) and 5.02(b) have been satisfied.

 

(iv)           Opinions of Counsel. Favorable opinions of (i) Jones Day and
(ii) Carney Badley Spellman, P.S., addressed to the Administrative Agent and
each Lender, dated as of the Closing Date.

 

(v)            Organization Documents, Resolutions, Etc.

 

(A)            copies of the Organization Documents of each Loan Party certified
to be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Closing Date;

 

(B)            such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party; and

 

(C)            such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing (to the extent applicable) and
qualified to engage in business in its state of organization or formation.

 

(b)           The Lenders shall have received audited financial statements for
the “Lamb Weston” business of ConAgra for the Fiscal Year ending May 29, 2016
and the unaudited financial statements for the “Lamb Weston” business of ConAgra
for the Fiscal Quarter ending in August 2016 and each subsequent Fiscal Quarter
of the ConAgra ending 45 days or more prior to the Closing Date.

 



 93 

 



 

(c)            Receipt by the Administrative Agent, the Arrangers and the
Lenders of any fees required to be paid on or before the Closing Date.

 

(d)            The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least two
(2) Business Days prior to the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

(e)            The Administrative Agent shall have received reasonable evidence
satisfactory to it that Senior Notes will be issued substantially concurrently
with the making of the initial Credit Extensions hereunder and that the Spin-Off
will be consummated on the Closing Date substantially on the terms set forth in
the Form 10.

 

(f)            The Borrower and each of the Guarantors shall have provided
documentation and other information reasonably requested in writing at least 10
Business Days prior to the Closing Date by the Lenders as they reasonably
determine is required by regulatory authorities in connection with applicable
“know your customer” and anti-money laundering rules and regulations, including,
without limitation, the PATRIOT Act, in each case at least three Business Days
prior to the Closing Date.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

5.02        Conditions to all Credit Extensions.

 

The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans, or a Borrowing pursuant to
Section 2.03(c)) is subject to the following conditions precedent:

 

(a)            The representations and warranties of each Loan Party contained
in Article VI or any other Loan Document shall be true and correct in all
material respects (except when qualified as to materiality or Material Adverse
Effect, in which case they shall be true and correct in all respects) on and as
of the date of such Credit Extension, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date in all material
respects (except when qualified as to materiality or Material Adverse Effect, in
which case they shall be true and correct in all respects) (provided that this
clause (a) shall apply to (x) any extensions of credit pursuant to an
Incremental Term Loan only to the extent provided in Section 2.01(d) and the
applicable Additional Credit Extension Amendment and (y) any Incremental Term
Loan to be used to consummate a Limited Condition Acquisition as provided in
Section 1.10).

 

(b)            No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof (provided that this
clause (b) shall apply to (x) any extensions of credit pursuant to an
Incremental Term Loan only to the extent provided in Section 2.01(d) and the
applicable Additional Credit Extension Amendment and (y) any Incremental Term
Loan to be used to consummate a Limited Condition Acquisition as provided in
Section 1.10).

 



94 

 

 

(c)            The Administrative Agent and, if applicable, the applicable L/C
Issuer or the applicable Swing Line Lender shall have received a Request for
Credit Extension in accordance with the requirements hereof.

 

(d)            In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Revolving AA-1 Lenders (in the case of any Revolving AA-1
Loans to be denominated in an Alternative Currency) or the applicable L/C Issuer
(in the case of any Letter of Credit to be denominated in an Alternative
Currency) would make it impracticable for such Credit Extension to be
denominated in the relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurocurrency Rate
Loans or a Borrowing pursuant to Section 2.03(c)) submitted by the Borrower
shall be deemed to be a representation and warranty that the conditions
specified in Sections 5.02(a) and (b) have been satisfied on and as of the date
of the applicable Credit Extension.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01        Organization; Powers.

 

(a) (i) Each Loan Party and (ii) each other Restricted Subsidiary, except, in
the case of clause (ii), where the failure, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, is duly
organized, validly existing and in good standing (to the extent applicable)
under the laws of the jurisdiction of its organization, (b) each of the Borrower
and its Restricted Subsidiaries has all requisite power and authority to carry
on its business as now conducted and (c) except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, each of the Borrower and its Restricted Subsidiaries
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required. Schedule 6.01 sets forth, as of the
Closing Date, (i) a correct and complete list of the name and relationship to
the Borrower of each and all of the Borrower’s Subsidiaries, (ii) a true and
complete listing of each class of each Loan Party (other than the Borrower) and
each Subsidiary’s authorized Equity Interests, of which all of such issued
shares are (to the extent such concepts are relevant with respect to such
ownership interests) validly issued, outstanding, fully paid and non-assessable,
and owned beneficially and of record by the Persons identified on Schedule 6.01,
and (iii) the type of entity of the Borrower and each of its Subsidiaries. All
of the issued and outstanding Equity Interests owned by any Loan Party have been
(to the extent such concepts are relevant with respect to such ownership
interests) duly authorized and issued and are fully paid and non-assessable.

 



95 

 

 

6.02        Authorization; Enforceability.

 

The Transactions are within each Loan Party’s corporate, limited liability
company or other organizational powers and have been duly authorized by all
necessary corporate, limited liability company or other organizational action
and, if required, stockholder action. The Loan Documents to which each Loan
Party is a party have been duly executed and delivered by such Loan Party and
constitute a legal, valid and binding obligation of such Loan Party, enforceable
in accordance with its terms, subject to applicable Debtor Relief Laws and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at Law.

 

6.03        Governmental Approvals; No Conflicts.

 

The Transactions (a) except as could not reasonably be expected to have a
Material Adverse Effect, do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and except for
filings necessary to perfect Liens created pursuant to the Loan Documents and
the filing of one or more current reports on Form 8-K with respect to the
Transactions, (b) except as could not reasonably be expected to have a Material
Adverse Effect, will not violate any Law applicable to the Borrower or any of
its Restricted Subsidiaries, (c) except as could not reasonably be expected to
have a Material Adverse Effect, will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Restricted Subsidiaries or its assets (except those as to which waivers or
consents have been obtained), and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents and/or other
Permitted Liens.

 

6.04        Financial Condition; No Material Adverse Change.

 

(a)            The Borrower has heretofore furnished to the Lenders the
consolidated balance sheet and statements of income and cash flows as of and for
the Fiscal Year ended May 2931, 20162020, reported on by KPMG LLP, independent
public accountants. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
“Lamb Weston” business of ConAgra as of such date in accordance with GAAP.

 

(b)            Since May 2931, 20162020 there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect
(excluding for the avoidance of doubt, the Transactions).

 

6.05        Properties.

 

(a)            Each of the Borrower and its Restricted Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property,
in each case, except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect, and all such property is free of all Liens
other than Permitted Liens.

 

(b)            The Borrower and each of its Restricted Subsidiaries owns, has
the legal right to use or is licensed to use, Intellectual Property used or held
for use in or otherwise necessary to its business as currently conducted except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect, and, to the knowledge of the Borrower or any of its Restricted
Subsidiaries, the operation of their respective businesses by the Borrower and
its Restricted Subsidiaries does not infringe upon or violate the rights of any
other Person except for such infringements or violations that, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 



96 

 

 

6.06        Litigation and Environmental Matters.

 

(a)            There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened in writing against the Borrower or any of its Restricted
Subsidiaries (i) that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) as of the Closing
Date, that involve this Agreement or the Transactions.

 

(b)            Except for any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, (i) none of the Borrower or any of its Restricted Subsidiaries has
received any written or actual notice of any claim or legal action with respect
to any Environmental Liability or has knowledge or reason to believe that any
such notice will be received or is threatened and (ii) none of the Borrower or
any of its Restricted Subsidiaries (1) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law or (2) has become subject to
any Environmental Liability.

 

6.07        Compliance with Laws.

 

Each of the Borrower and its Restricted Subsidiaries is in compliance with all
Laws applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

6.08        Investment Company Status.

 

Neither the Borrower nor any of its Restricted Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

6.09        Taxes.

 

Each of the Borrower and its Restricted Subsidiaries has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Restricted Subsidiary, as applicable, has set
aside on its books adequate reserves to the extent required by GAAP or (b) to
the extent that the failure to do so could not be expected to result in a
Material Adverse Effect.

 

6.10        ERISA.

 

No ERISA Event has occurred within the previous five (5) years or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

6.11       Disclosure.

 

None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document (as modified or supplemented by other information so furnished) or
delivered hereunder, taken as a whole, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed, when taken as a whole, to be
reasonable at the time delivered. Notwithstanding anything contained in this
Section 6.11, the parties hereto acknowledge and agree that uncertainty is
inherent in any forecasts and projections and that such forecasts and
projections do not constitute guarantees of future performance and that actual
results may differ from projected results and that such differences may be
material.

 



97 

 

 

6.12        Solvency.

 

(a)            As of the Closing Date, immediately after the consummation of the
Transactions to occur on the Closing Date, the Loan Parties, taken as a whole on
a consolidated basis, are and will be Solvent.

 

(b)            The Loan Parties on a consolidated basis, will not (i) have
unreasonably small capital in relation to the business in which they are engaged
or (ii) have incurred, or believe that they will have incurred after giving
effect to the transactions contemplated by this Agreement, Indebtedness beyond
their ability to pay such Indebtedness as it becomes due.

 

6.13        Security Interests in Collateral.

 

As of the Closing Date and at all times thereafter except during a Collateral
and Guarantee Suspension Period (and subject to the time period provided in
Section 7.10(d), the provisions of this Agreement and the other Loan Documents
create legal and valid Liens on all the Collateral in favor of the
Administrative Agent, for the benefit of the holders of the Obligations, and,
upon the filing of appropriate financing statements, the recordation of the
applicable mortgages and, with respect to any Intellectual Property, filings in
the United States Patent and Trademark Office and the United States Copyright
Office, or taking such other action as may be required for perfection under
applicable Law, such Liens will constitute, to the extent required by the Loan
Documents, perfected and continuing Liens on the Collateral, securing the
Obligations, enforceable against the Borrower and/or Guarantors, as applicable,
and all third parties, and having priority over all other Liens on the
Collateral except (a) for Permitted Liens, (b) in the case of Liens perfected
only by possession (including possession of any certificate of title) to the
extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral and (c) to the extent that perfection of such security
interests and Liens are not required by the Loan Documents. No representation or
warranty is made under or with respect to the Laws of any non-U.S. jurisdiction
with respect to the perfection or priority of any security interest in the
Equity Interests issued by any Foreign Subsidiary or any other Collateral
located in any non-U.S. jurisdiction.

 

6.14        Labor Disputes.

 

There are no labor controversies, strikes, lockouts or slowdowns pending against
or, to the knowledge of the Borrower, threatened against or affecting the
Borrower or any of its Restricted Subsidiaries (i) which could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect, or (ii) that involve this Agreement or the Transactions.

 

6.15        No Default.

 

No Default has occurred and is continuing.

 



98 

 

 

6.16        Federal Reserve Regulations.

 

No part of the proceeds of any Credit Extension have been used, whether directly
or indirectly, for any purpose that entails a violation of any of the
regulations of the FRB, including Regulations T, U, and X.

 

6.17        OFAC; Anti-Corruption Laws.

 

No Loan Party nor any Subsidiary of a Loan Party, nor to the knowledge of any
Loan Party, any director, officer, employee or Affiliate thereof is currently
the subject of any Sanctions or located, organized or resident in a Designated
Jurisdiction in violation of Sanctions. No Credit Extension, nor the proceeds
from any Credit Extension, has been used, directly or indirectly, to lend,
contribute, provide or has otherwise made available to fund any activity or
business of any Person who is the subject of any Sanctions, or in any other
manner that will result in any violation by any Person (including any Lender,
the Arrangers, the Administrative Agent, any L/C Issuer or theany Swing Line
Lender) of Sanctions. The Loan Parties and their Subsidiaries have conducted
their businesses in compliance with the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010 and other applicable anti-corruption laws
in all material respects and have instituted and maintained policies and
procedures intended to promote and achieve compliance with such laws.

 

6.18        Insurance.

 

The properties of the Loan Parties and their Restricted Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower, in such amounts, with such deductibles and covering such risks as the
Borrower believes appropriate in the exercise of its reasonable business
judgment (including the use of self-insurance plans). The property and general
liability insurance coverage of the Borrower and the Guarantors as in effect on
the Closing Date is outlined as to carrier, policy number, expiration date, type
and amount on Schedule 6.18.

 

6.19        EEA Financial Institutions.

 

No Loan Party is an EEA Financial Institution.

 

6.20        Covered Entities.

 

No Loan Party is a Covered Entity.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent obligations for which no claim has been
asserted) hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding and not Cash Collateralized:

 

7.01        Financial Statements and Other Information.

 

The Borrower will furnish to the Administrative Agent (for delivery to each
Lender):

 

(a)            by no later than the date which occurs 90 days (or 100 days if
permitted by SEC requirements) after the end of each Fiscal Year of the
Borrower, (i) the Borrower’s audited consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows as of the end of and
for such Fiscal Year, setting forth in each case in comparative form the figures
for the previous Fiscal Year (it being understood that such comparative form
shall be required only to the extent required by SEC requirements prior to the
financial statements for Fiscal Year 2019), all reported on by independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception (except for qualifications or exceptions
resulting from pending maturity of Indebtedness under this Agreementor actual or
prospective breach of a financial covenant)) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP and
(ii) at any time that the Borrower has any Unrestricted Subsidiaries, a
consolidated balance sheet and related statements of income and cash flows of
the Borrower and its Restricted Subsidiaries, in each case as at the end of such
Fiscal Year, setting forth in comparative form the corresponding consolidated
figures for the preceding Fiscal Year (it being understood that such comparative
form shall be required only to the extent required by SEC requirements prior to
the financial statements for Fiscal Year 2019),, accompanied by a certificate of
a Financial Officer of the Borrower, which certificate shall state that such
financial statements fairly present in all material respects the consolidated
financial condition and results of operations of the Borrower and its Restricted
Subsidiaries, in accordance with GAAP (except, in the case of the financial
statements of the Borrower and its Restricted Subsidiaries, for the exclusion of
Unrestricted Subsidiaries), as at the end of and for such Fiscal Year;

 



99 

 

 

(b)            by no later than the date which occurs 45 days (or 50 days if
permitted by SEC requirements) after the end of each of the first three Fiscal
Quarters of the Borrower, the unaudited consolidated balance sheet and related
statements of income and cash flows for the Borrower and its Subsidiaries as of
the end of and for such Fiscal Quarter and the then elapsed portion of the
Fiscal Year, setting forth in each case, in comparative form (it being
understood that such comparative form shall be required only to the extent
required by SEC requirements prior to the financial statements for the Fiscal
Quarter ending in February 2018) thethe figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
Fiscal Year, all certified by one of its Financial Officers as presenting fairly
in all material respects the consolidated financial condition and results of
operations of the Borrower and its consolidated Subsidiaries in accordance with
GAAP, subject to normal year-end and audit adjustments and the absence of
certain footnotes;

 

(c)            concurrently with any delivery of financial statements under
clause (a) or (b) above, a Compliance Certificate executed by a Financial
Officer of the Borrower (i) certifying as to whether a Default has occurred
during the period covered thereby and is continuing and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 8.11, and (iii) stating whether any change
in GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 6.04 and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate (which delivery may, unless the Administrative
Agent requests executed originals, be by electronic communication including fax
or email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

 

(d)            promptly after the same become publicly available, to the extent
not available by electronic or other readily accessible means, copies of all
periodic and other material reports, proxy statements and other non-confidential
materials filed by the Borrower or any Subsidiary with the SEC, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

 



100 

 

 

(e)            promptly (in any event, within 30 days, or such later date as
determined by the Administrative Agent in its sole discretion) thereafter,
written notice of any change in a Loan Party’s name, jurisdiction of formation
or form of organization (other than the Guarantor Name Change); and

 

(f)             promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary as the Administrative Agent or any Lender (through
the Administrative Agent) may reasonably request, including, without limitation,
pursuant to the PATRIOT Act and the Beneficial Ownership Regulation (provided
that no such information shall be required to be provided if providing such
information would violate confidentiality agreements or result in a loss of
attorney-client privilege or a claim of attorney work product with respect to
such information so long as the Borrower notifies the Administrative Agent that
such information is being withheld and the reason therefor).

 

Documents required to be delivered pursuant to Section 7.01(a), 7.01(b) or
7.01(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third party website or whether sponsored by the
Administrative Agent); provided that: the Borrower shall deliver paper copies of
such documents to the Administrative Agent upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent. The Administrative Agent shall have
no obligation to request the delivery of or to maintain paper copies of the
documents referred to above.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar, or a substantially
similar electronic transmission system (the “Platform”) and (b) certain of the
Lenders (each a “Public Lender”) may have personnel who do not wish to receive
material non-public information with respect to the Borrower or its Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated as “Public Side
Information.”

 



101 

 

 

7.02        Notices of Material Events.

 

The Borrower will furnish to the Administrative Agent prompt written notice (in
any event, within 5 Business Days) upon any Responsible Officer of the Borrower
obtaining actual knowledge thereof, of the following:

 

(a)            the occurrence of any Default;

 

(b)            the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against or affecting any Loan
Party or any Affiliate thereof that could reasonably be expected to result in a
Material Adverse Effect;

 

(c)            the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect;

 

(d)            the occurrence any casualty or other insured damage to any
material portion of the Collateral or the commencement of any action or
proceeding for the taking of any material portion of the Collateral or interest
therein under power of eminent domain or by condemnation or similar proceeding;
and

 

(e)            any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

7.03        Existence; Conduct of Business.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to, (a) do
or cause to be done all things necessary to preserve, maintain, renew and keep
in full force and effect (i) its legal existence and (ii) the rights,
qualifications, licenses, permits, franchises, governmental
authorizations, Intellectual Property rights, licenses and permits necessary in
the conduct of its business, except, in each case, where failure to do so could
not reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 8.03 and (b) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted (and those ancillary, complementary
or reasonably related thereto).

 

7.04        Payment of Obligations.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to, pay or
discharge all Material Indebtedness and all other material liabilities and
obligations, including material Taxes, before the same shall become delinquent
or in default (subject, where applicable, to specified grace periods), except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (a) the Borrower or such Restricted Subsidiary has
set aside on its books adequate reserves with respect thereto to the extent
required by GAAP or (b) the failure to make payment could not reasonably be
expected to result in a Material Adverse Effect.

 



102 

 

 

7.05        Maintenance of Properties.

 

Except as would not individually or in the aggregate have a Material Adverse
Effect, the Borrower will, and will cause each of its Restricted Subsidiaries
to, keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted.

 

7.06        Books and Records; Inspection Rights.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to,
(i) keep proper books of record and account in which complete entries in
accordance with GAAP are made of all material dealings and transactions in
relation to its business and activities and (ii) permit any representatives
designated by the Administrative Agent, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers,
all upon reasonable prior notice at such reasonable times and as often as
reasonably requested and at the expense of the Borrower; provided that, unless
an Event of Default has occurred and is continuing, no more than one such
inspection shall be conducted in any Fiscal Year. Notwithstanding anything to
the contrary in this Section 7.06, none of the Borrower or any of the Restricted
Subsidiaries will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that constitutes non-financial
trade secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(iii) that is subject to attorney client or similar privilege or constitutes
attorney work product.

 

7.07        Compliance with Laws.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to, comply
with all Laws applicable to it or its property (including, without limitation,
ERISA and Environmental Laws), except where the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

7.08        Use of Proceeds.

 

TheOn and after the Amendment No. 5 Effective Date, the proceeds of the Credit
Extensions will be used (i) to consummate the Transactions, including to make a
cash payment to ConAgra on the Closing Date as described in the definition of
“Transactions”, (ii) for working capital needs and for other general corporate
purposes of the Borrower and its Restricted Subsidiaries in the ordinary course
of business and (iiiii) to finance Permitted Acquisitions and permitted stock
repurchases; provided that no more than $175,000,000 of Revolving Loans and
Swing Line Loans may be borrowed on the Closing Date. No part of the proceeds of
any Credit Extension will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the regulations of the FRB, including
Regulations T, U and X.

 

7.09        Insurance.

 

The Borrower will, and will cause each of its Restricted Subsidiaries to,
maintain with financially sound and reputable carriers insurance in such amounts
and against such risks (including loss or damage by fire and other normally
insured perils and loss in transit; business interruption; and general
liability) and such other hazards, as the Borrower believes appropriate in the
exercise of its reasonable business judgment (including the use of
self-insurance plans). The Borrower will furnish to the Administrative Agent,
upon request thereof, information in reasonable detail as to the insurance so
maintained. Except during a Collateral and Guarantee Suspension Period (and
subject to the time period provided in Section 7.10(d)), the Borrower shall
deliver to the Administrative Agent endorsements (x) to all “All Risk” physical
damage insurance policies on all of the Borrower’s and Guarantors’ tangible
personal property and assets and business interruption insurance policies naming
the Administrative Agent lender loss payee, and (y) to all general liability and
other liability policies naming the Administrative Agent an additional insured.

 



103 

 

 

 

7.10        Subsidiary Guarantors; Pledges; Collateral; Further Assurances.

 

(a)            NoExcept during a Collateral and Guarantee Suspension Period, no
later than thirty (30) days (or such later date as may be agreed upon by the
Administrative Agent) after any Person (other than an Excluded Subsidiary)
becomes a Material Restricted Subsidiary or any Material Restricted Subsidiary
that was an Excluded Subsidiary ceases to be an Excluded Subsidiary, the
Borrower shall provide the Administrative Agent with written notice thereof and
shall cause each such Subsidiary to deliver to the Administrative Agent a
Joinder Agreement pursuant to which such Subsidiary agrees to be bound by the
terms and provisions of this Agreement as a Guarantor and, except during a
Collateral Suspension Period, the the Collateral Documents, such Joinder
Agreement to be accompanied by appropriate corporate resolutions, other
corporate documentation and legal opinions to the extent reasonably requested
by, and in form and substance reasonably satisfactory to, the Administrative
Agent.

 

(b)            Except during a Collateral and Guarantee Suspension Period (and
subject to the time period provided in clause (d) below), the Borrower will
cause, and will cause each Guarantor to cause, all existing and newly-acquired
owned property other than Excluded Property to be subject at all times (subject
to the time periods in clause (a) above and (d) below) to first priority,
perfected Liens in favor of the Administrative Agent for the benefit of the
holders of the Obligations to secure the Obligations to the extent required by
and in accordance with the terms and conditions of the Collateral Documents,
subject in any case to Permitted Liens.

 

(c)            Without limiting the foregoing, except during a Collateral and
Guarantee Suspension Period (and subject to the time period provided in clause
(d) below), the Borrower will, and will cause each Subsidiary to, execute and
deliver, or cause to be executed and delivered, to the Administrative Agent such
documents, agreements and instruments, and will take or cause to be taken such
further actions (including the filing and recording of financing statements and
other documents and such other actions or deliveries of the type required by
Section 5.01, as applicable), which may be required by law or which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents, all at the reasonable expense of the Borrower.

 

(d)            If a Collateral and Guarantee Suspension Period shall terminate,
all Liens and Guarantees granted or purported to be granted in any Loan Document
shall be automatically and immediately reinstated and the Loan Parties shall,
within 30 days following termination of such Collateral and Guarantee Suspension
Period (or within such longer period as to which the Administrative Agent may
consent) (the “Collateral and Guarantee Reinstatement Date”) take all actions as
are reasonably requested by the Administrative Agent to establish the Guarantees
and secure the Obligations (and perfect such security interest) by first
priority Liens (subject in any case to Permitted Liens) in favor of the
Administrative Agent on all assets of the Loan Parties other than Excluded
Property and the Administrative Agent is hereby authorized to enter into any new
Collateral Documents in connection with any Collateral and Guarantee
Reinstatement Date.

 



104



 

(e)            Notwithstanding the provisions of this Section 7.10 to the
contrary, so long as no Default has occurred and is then continuing or would
result therefrom and the Borrower has demonstrated compliance on a Pro Forma
Basis (after giving effect to such redesignation) with the financial covenants
set forth in Section 8.11, the Borrower may from time to time designate or
change any of its Subsidiaries’ status as a Restricted Subsidiary or an
Unrestricted Subsidiary. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Closing Date shall constitute an Investment by the Borrower
therein at the date of designation in an amount equal to the fair market value
as determined in good faith by the Borrower of the Borrower’s or its
Subsidiary’s (as applicable) investment therein.

 

7.11        Farm Credit Equities and Security.

 

(a)            So long as (i) any Farm Credit Lender is a Lender hereunder and
(ii) such Farm Credit Lender has notified the Borrower that it is eligible to
receive patronage distributions directly from such Farm Credit Lender or one of
its Affiliates on account of the Loans made by such Farm Credit Lender
hereunder, the Borrower may acquire equity in such Farm Credit Lender in such
amounts and at such times as such Farm Credit Lender may require in accordance
with such Farm Credit Lender’s bylaws and capital plan (as each may be amended
from time to time), except that the maximum amount of equity that the Borrower
shall be required pursuant to this sentence to purchase in such Farm Credit
Lender in connection with the Loans made by such Farm Credit Lender shall not
exceed the maximum amount required by such bylaws and capital plan on the
Closing Date (or, if applicable, at the time such Farm Credit Lender becomes a
Lender hereunder via assignment to the extent the Borrower has consented to such
Farm Credit Lender becoming a Lender). The Borrower acknowledges receipt, as of
the Closing Date and to the extent applicable, of a copy of (i) each such Farm
Credit Lender’s most recent annual report, (ii) each such Farm Credit Lender’s
Notice to Prospective Stockholders and (iii) each such Farm Credit Lender’s
bylaws and capital plan, which describe the nature of all of the Borrower’s
equity in each such Farm Credit Lender acquired in connection with its patronage
loan from such Farm Credit Lenders (the “Farm Credit Equities”) as well as
capitalization requirements, and agrees to be bound by the terms thereof.

 

(b)            Each party hereto acknowledges that each relevant Farm Credit
Lender’s bylaws and capital plan (as each may be amended from time to time)
shall govern (i) the rights and obligations of the parties with respect to the
Farm Credit Equities and any patronage refunds or other distributions made on
account thereof or on account of the Borrower’s patronage with such Farm Credit
Lender, (ii) the Borrower’s eligibility for patronage distributions from such
Farm Credit Lender (in the form of Farm Credit Equities and cash) and
(iii) patronage distributions, if any, in the event of a sale of a participation
interest. Each Farm Credit Lender reserves the right to assign or sell
participations in all or any part of its Commitments or outstanding Loans
hereunder on a non-patronage basis.

 

(c)            Each party hereto acknowledges that each Farm Credit Lender has a
statutory first Lien pursuant to the Farm Credit Act of 1971 (as amended from
time to time) on all Farm Credit Equities that the Borrower may now own or
hereafter acquire in such Farm Credit Lender, which statutory Lien shall be for
such Farm Credit Lender’s sole and exclusive benefit. Notwithstanding anything
to the contrary herein or in any other Loan Document, the Farm Credit Equities
shall not constitute security for the Obligations due to any other holder
thereof. To the extent that any of the Loan Documents create a Lien on the Farm
Credit Equities or on patronage accrued by the relevant Farm Credit Lender for
the account of the Borrower (including, in each case, proceeds thereof), such
Lien shall be for such Farm Credit Lender’s sole and exclusive benefit and shall
not be subject to pro rata sharing hereunder. Neither the Farm Credit Equities
nor any accrued patronage shall be offset against the Obligations except that,
in the event of an Event of Default, the relevant Farm Credit Lender may elect,
solely at its discretion, to apply the cash portion of any patronage
distribution or retirement of equity to amounts due under this Agreement. The
Borrower acknowledges that any corresponding tax liability associated with such
application is the sole responsibility of the Borrower. No Farm Credit Lender
shall have any obligation to retire its Farm Credit Equities upon any Default or
any other default by the Borrower or any other Loan Party, or at any other time,
either for application to the Obligations or otherwise.

 



105



 

7.12        Post-Closing.

 

(a)            Take all necessary actions to satisfy the items described on
Schedule 7.12 (as may be updated pursuant to this Agreement) within the
applicable period of time specified in such Schedule (or such longer period as
the Administrative Agent may agree in its sole discretion).

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder any Loan or other
Obligation hereunder (other than contingent obligations for which no claim has
been asserted) shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding and not Cash Collateralized:

 

8.01        Indebtedness.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur or suffer to exist any Indebtedness, except:

 

(a)            Indebtedness under the Loan Documents;

 

(b)            Indebtedness existing on the Closing Date and set forth in
Schedule 8.01 and Permitted Refinancing Indebtedness in respect thereof;

 

(c)            Indebtedness of the Borrower to any Restricted Subsidiary and of
any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that any Indebtedness owing by a Loan Party to a Restricted Subsidiary
that is not a Loan Party shall be subordinated to the Obligations on terms
reasonably satisfactory to the Administrative Agent;

 

(d)            Indebtedness of the Borrower or any Restricted Subsidiary
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and any Permitted Refinancing Indebtedness in
respect of any of the foregoing; provided that the aggregate principal amount of
Indebtedness incurred in reliance on this clause (d) shall not exceed the
greater of (i) $200,000,000350,000,000 and (ii) 9.010.0% of Consolidated Total
Assets (as shown on or determined in accordance with the most recent financial
statements of the Borrower delivered pursuant to Section 7.01(a) or (b) prior to
the date of incurrence thereof) at any time outstanding;

 

(e)            obligations in connection with any Permitted Receivables
Financing;

 



106



 

(f)             (i) unsecured Indebtedness of the Loan Parties; provided that
(x) both immediately before and after giving effect to the incurrence of such
Indebtedness, to the Borrower shall be in compliance with the financial
covenants set forth in Section 8.11 on a Pro Forma Basisextent (A) such
Indebtedness is secured, the pro forma Consolidated Secured Net Leverage Ratio
shall not exceed 3.50 to 1.00 and (B) such Indebtedness is unsecured, the pro
forma Consolidated Net Leverage Ratio shall not exceed 4.50 to 1.00, (y) such
indebtedness (A) shall have a maturity date no earlier than 91 days following
the then Latest Maturity Date (as of the date such Indebtedness was incurred)
and (B) shall not require any scheduled payment of principal prior to the
maturity date thereof and (z) the covenants and events of default contained in
such Indebtedness are not, taken as a whole, materially more restrictive on the
Borrower and its Restricted Subsidiaries (as determined in good faith by a
Responsible Officer of the Borrower) than the terms of this Agreement unless the
Borrower enters into an amendment to this Agreement with the Administrative
Agent (which amendment shall not require the consent of any other Lender) to add
such more restrictive terms for the benefit of the Lenders and (ii) Permitted
Refinancing Indebtedness in respect of the foregoing;

 

(g)             Indebtedness of a Person existing at the time such Person
becomes a Restricted Subsidiary pursuant to a Permitted Acquisition (provided
that such Indebtedness was not incurred by such Person in connection with, or in
anticipation or contemplation of, such Person becoming a Restricted Subsidiary)
so long as, immediately after giving effect to such Permitted Acquisition, the
Borrower shall be in compliance with the financial covenants set forth in
Section 8.11 on a Pro Forma Basis and any Permitted Refinancing Indebtedness in
respect of the foregoing;

 

(h)             Indebtedness in respect of Swap Contracts; provided that such
Swap Contracts are (or were) entered into in for the purpose of mitigating risks
associated with fluctuations in interest rates, foreign exchange rates or
commodity prices, and not for purposes of speculation;

 

(i)              Indebtedness of Restricted Subsidiaries of the Borrower that
are not Loan Parties in an aggregate principal amount outstanding at any one
time not to exceed (x) $50,000,00075,000,000 plus (y) in the case of Foreign
Subsidiaries organized under the Laws of the People’s Republic of China,
RMB450,000,000675,000,000;

 

(j)              to the extent constituting Indebtedness, indemnification and
non-compete obligations or adjustments in respect of the purchase price
(including earn-outs and other contingent deferred payments) in connection with
any Permitted Acquisition or sale or disposition permitted by Section 8.05;

 

(k)             Indebtedness in respect of workers’ compensation claims,
property casualty or liability insurance, take-or-pay obligations in supply
arrangements, self-insurance obligations, performance, bid and surety bonds and
completion guaranties and similar arrangements, in each case in the ordinary
course of business;

 

(l)              Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
drawn by the Borrower or any Restricted Subsidiary in the ordinary course of
business against insufficient funds, so long as such Indebtedness is promptly
repaid;

 

(m)            other Indebtedness of the Borrower and its Restricted
Subsidiaries in a principal amount up to but not exceeding in the aggregate
outstanding on the date such Indebtedness is incurred (A) the greater of
(i) $200,000,000350,000,000 and (ii) 910.0% of Consolidated Total Assets (as
shown on or determined in accordance with the most recent financial statements
of the Borrower delivered pursuant to Section 7.01(a) or (b) prior to the date
of incurrence thereof) at such time less (B) any amounts outstanding at such
time under clause (v) below;

 



107



 

(n)            (i) the Senior Notes issued on the Closing Date in an aggregate
principal amount not to exceed $1,700,000,000 and (ii) the Senior Notes issued
on May 12, 2020 in an aggregate principal amount not to exceed $500,000,000, and
any Permitted Refinancing Indebtedness in respect of any of the foregoing;

 

(o)            Indebtedness representing deferred compensation to employees of
the Borrower and its Restricted Subsidiaries incurred in the ordinary course of
business

 

(p)            Indebtedness incurred in the ordinary course of business in
connection with cash pooling arrangements and cash management incurred in the
ordinary course of business in respect of netting services and similar
arrangements in each case in connection with cash management and deposit
accounts, but only to the extent, with respect to any such arrangements, that
the total amount of deposits subject to such arrangements equals or exceeds the
total amount of overdrafts or similar obligations subject thereto;

 

(q)            Indebtedness consisting of unpaid insurance premiums owing to
insurance companies and insurance brokers incurred in connection with the
financing of insurance premiums in the ordinary course of business;

 

(r)             Guarantees of Indebtedness otherwise permitted by this
Section 8.01 and of other obligations otherwise permitted hereunder;

 

(s)             any Refinancing Debt and any Permitted Refinancing Indebtedness
in respect of the foregoing or the below;

 

(t)             Incremental Equivalent Debt in an aggregate principal amount
measured at the time of incurrence not to exceed the then remaining Incremental
Amount; andprovided that to the extent (A) such Indebtedness is secured, the pro
forma Consolidated Secured Net Leverage Ratio shall not exceed 3.50 to 1.00 and
(B) such Indebtedness is unsecured, the pro forma Consolidated Net Leverage
Ratio shall not exceed 4.50 to 1.00 (in each case, excluding the cash proceeds
of such Incremental Commitments from cash and cash equivalents and treating any
Incremental Revolving Commitments as fully drawn);

 

(u)            Indebtedness incurred by the Borrower under the NFC Credit
Agreement in an aggregate principal amount not to exceed $725,000,000.; and

 

(v)            Indebtedness under tri-party guarantee agreements (guaranteeing
Indebtedness of third-party suppliers) in an aggregate principal amount
outstanding at any one time not to exceed $75,000,000.

 

The accrual of interest, the accretion of accreted value, the payment of
interest in the form of additional Indebtedness, the payment of dividends on
Disqualified Equity Interests in the form of additional shares of Disqualified
Equity Interests, accretion or amortization of original issue discount or
liquidation preferences and increases in the amount of Indebtedness outstanding
solely as a result of fluctuations in the applicable Dollar Equivalent amount of
any Indebtedness will not be deemed to be an incurrence of Indebtedness for
purposes of this Section 8.01. The principal amount of any non-interest bearing
Indebtedness or other discount security constituting Indebtedness at any date
shall be the principal amount thereof that would be shown on a consolidated
balance sheet of the Borrower dated such date prepared in accordance with GAAP.

 



108



 

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior in right of payment to secured Indebtedness merely because it is
unsecured or (2) senior Indebtedness as subordinated or junior in right of
payment to any other senior Indebtedness merely because it has a junior priority
with respect to the same collateral.

 

Further, for purposes of determining compliance with this Section 8.01, if an
item of Indebtedness (or any portion thereof) meets the criteria of one or more
of the categories of Indebtedness (or any portion thereof) permitted by this
Section 8.01, the Borrower may, in its sole discretion, classify or divide such
item of Indebtedness (or any portion thereof) in any manner that complies with
this Section 8.01 and will be entitled to only include the amount and type of
such item of Indebtedness (or any portion thereof) in one of the above clauses
(or any portion thereof) and such item of Indebtedness (or any portion thereof)
shall be treated as having been incurred pursuant to only such clause or clauses
(or any portion thereof); provided, that all Indebtedness outstanding under this
Agreement shall at all times be deemed to have been incurred pursuant to clause
(a) of this Section 8.01.

 

8.02        Liens.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, except:

 

(a)            Liens created pursuant to any Loan Document to secure
Obligations;

 

(b)            Permitted Encumbrances;

 

(c)            any Lien on any property or asset of the Borrower or any
Restricted Subsidiary existing on the Closing Date and set forth in
Schedule 8.02; provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or any Restricted Subsidiary (other than any
replacements of such property or assets and accessions thereto and proceeds
thereof, and in the case of any Restricted Subsidiary, after-acquired property
of such Restricted Subsidiary of the same type and consistent with that
contemplated at the time such original Lien was created) and (ii) such Lien
shall secure only those obligations which it secures on the Closing Date and any
Permitted Refinancing Indebtedness in respect thereof;

 

(d)            any Farm Credit Lender’s statutory Lien in its Farm Credit
Equities;

 

(e)            Liens on fixed or capital assets acquired, constructed or
improved by the Borrower or any Restricted Subsidiary; provided that (i) such
security interests secure Indebtedness permitted by Section 8.01(d), (ii) except
in the case of Permitted Refinancing Indebtedness such security interests and
the Indebtedness secured thereby are incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement,
(iii) except in the case of Permitted Refinancing Indebtedness, the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and the financing thereof and (iv) such security
interests shall not apply to any other property or assets of the Borrower or any
Restricted Subsidiary;

 



109



 

(f)             any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Restricted Subsidiary or existing on
any property or asset of any Person that becomes a Restricted Subsidiary after
the Closing Date prior to the time such Person becomes a Restricted Subsidiary;
provided that (i) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Borrower or Restricted Subsidiary (other than any replacements of such
property or assets and accessions thereto and proceeds thereof, and in the case
of any acquired Restricted Subsidiary, after-acquired property of such
Restricted Subsidiary of the same type and consistent with that contemplated at
the time such original Lien was created) and (iii) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Restricted Subsidiary and Permitted Refinancing
Indebtedness in respect thereof;

 

(g)            Liens upon real or personal property leased under operating
leases in the ordinary course of business by the Borrower or any of its
Restricted Subsidiaries in favor of the lessor created at the inception of the
lease transaction, securing obligations of the Borrower or any of its Restricted
Subsidiaries under or in respect of such lease and extending to or covering only
the property subject to such lease and improvements thereon;

 

(h)            Liens of sellers or creditors of sellers of farm products
encumbering such farm products when sold to any of the Borrower or its
Restricted Subsidiaries pursuant to the Food Security Act of 1985 or pursuant to
similar state laws to the extent such Liens may be deemed to extend to the
assets of such Person;

 

(i)             protective Uniform Commercial Code filings with respect to
personal property leased by, or consigned to, any of the Borrower or its
Restricted Subsidiaries;

 

(j)             Liens upon Equity Interests of Unrestricted Subsidiaries;

 

(k)            Liens in favor of a Receivables Financing SPC or Receivables
Financier created or deemed to exist in connection with a Permitted Receivables
Financing (including, without limitation, any related filings of any financing
statements, any Liens on deposit and securities accounts maintained in
connection with any Permitted Receivables Financing and any Liens on the Equity
Interests of a Receivables Financing SPC), but only to the extent that any such
Lien relates to the applicable Transferred Assets actually sold, contributed,
financed or otherwise conveyed or pledged pursuant to such transaction;

 

(l)             Liens on Collateral securing Indebtedness permitted by
Section 8.01(f)(i)(x)(A), (s), (t), and (u); provided that such Liens are
subject to a Permitted Intercreditor Agreement;

 

(m)            normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

 

(n)            Liens of sellers of goods to the Borrower and its Restricted
Subsidiaries arising under Article 2 of the UCC or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

 

(o)            Liens in favor of customs and revenue authorities arising as a
matter of law to secure the payment of customs duties in connection with the
importation of goods;

 

(p)            Liens solely on any cash earnest money deposits made in
connection with an Investment permitted by Section 8.04;

 



110



 

(q)            transfer restrictions, purchase options, calls or similar rights
of third-party joint venture partners with respect to Equity Interests of joint
venture entities;

 

(r)             leases, licenses, subleases or sublicenses and Liens on the
property covered thereby, in each case, granted to others in the ordinary course
of business which do not (i) interfere in any material respect with the business
of the Borrower or any Restricted Subsidiary, taken as a whole, or (ii) secure
any Indebtedness;

 

(s)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of business
permitted by this Agreement;

 

(t)             Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(u)            Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any of the Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower or any of the Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of any Restricted
Subsidiary in the ordinary course of business;

 

(v)            Liens on any cash earnest money deposits made by the Borrower or
any of the Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(w)           Liens consisting of an agreement to dispose of any property in a
Disposition permitted hereunder, to the extent that such Disposition would have
been permitted on the date of the creation of such Lien;

 

(x)            Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(y)            Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods;

 

(z)            Liens on property subject to any sale and leaseback transaction
permitted hereunder and general intangibles related thereto;

 

(aa)          other Liens on assets of the Borrower and the Restricted
Subsidiaries securing other obligations of the Borrower and the Restricted
Subsidiaries in the aggregate principal amount not to exceed the greater of
$100,000,000200,000,000 and 4.56.0% of Consolidated Total Assets (as shown on or
determined in accordance with the most recent financial statements of the
Borrower delivered pursuant to Section 7.01(a) or (b) prior to the date of
creation thereof) at any time outstanding;

 



111



 

(bb)         Liens on assets of Restricted Subsidiaries that are not Guarantors
securing Indebtedness permitted by Section 8.01(i); and

 

(cc)          Liens securing Swap Contracts in a net amount not to exceed
$50,000,000.

 

For purposes of determining compliance with this Section 8.02, if a Lien meets,
in whole or in part, the criteria of one or more of the categories of Liens (or
any portion thereof) permitted in this Section 8.02, the Borrower may, in its
sole discretion, classify or divide such Lien (or any portion thereof) in any
manner that complies with this Section 8.02 and will be entitled to only include
the amount and type of such Lien or liability secured by such Lien (or any
portion thereof) in one of the above clauses and such Lien will be treated as
being incurred pursuant to only such clause or clauses (or any portion thereof).

 

8.03        Fundamental Changes.

 

(a)            The Borrower will not, and will not permit any Restricted
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing: (i) any Restricted Subsidiary
of the Borrower may merge into a Loan Party in a transaction in which such Loan
Party is the surviving entity, (ii) any Guarantor may merge into or consolidate
with any Person in a transaction in which the surviving entity is or becomes a
Guarantor; provided that any such merger or consolidation involving a Person
that is not a Restricted Subsidiary immediately prior to such merger shall not
be permitted unless also permitted by Section 8.04, (iii) any Restricted
Subsidiary that is not a Guarantor may (x) liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
or (y) merge or consolidate with any other Person (other than a Loan Party),
provided that (1) a Restricted Subsidiary is the surviving Person and (2) any
such merger or consolidation involving a Person that is not a Restricted
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 8.04; (iv) the Borrower or any Restricted Subsidiary may
merge with any other Person in connection with a Permitted Acquisition, provided
that (x) if the Borrower is a party to such transaction, the Borrower is the
continuing or surviving corporation and (y) if a Guarantor is a party to such
transaction, such Guarantor is the surviving Person; and (v) any permitted sale
or disposition under Section 8.05 may be effectuated pursuant to a merger,
consolidation, liquidation or dissolution.

 

(b)            The Borrower will not, nor will it permit any of its Restricted
Subsidiaries to, (i) engage to any substantial extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
Closing Date and ancillary, complementary or reasonably related thereto or
(ii) change its Fiscal Year from the basis in effect on the Closing Date or with
respect to a Restricted Subsidiary that was acquired or formed after the Closing
Date, from the basis in effect on the date such entity became a Restricted
Subsidiary; provided that (x) any Restricted Subsidiary may change its fiscal
year to conform to the Fiscal Year of the Borrower and (y) with the consent of
the Administrative Agent (not to be unreasonably withheld, conditioned or
delayed) the Borrower and its Restricted Subsidiaries may change their Fiscal
Year to end on December 31 so long as, if requested by the Administrative Agent,
the Borrower shall have entered into an amendment to this Agreement with the
Administrative Agent (which amendment shall not require the consent of any other
Lender) to ensure that such change in Fiscal Year does not materially adversely
affect the rights of the Lenders or the Borrower under this Agreement and to
otherwise appropriately update the terms hereof in light of such change in
Fiscal Year and fiscal periods.

 



112



 

For the avoidance of doubt, nothing in this Section 8.03 shall prohibit the
consummation of the Transaction.

 

8.04        Investments, Loans, Advances and Acquisitions.

 

The Borrower will not, and will not permit any Restricted Subsidiary to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Loan Party and a wholly owned Subsidiary prior to such merger) any
Equity Interests, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, make or permit to exist any investment
(including by way of Guarantees) or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise), except:

 

(a)             investments in cash and Cash Equivalents;

 

(b)            investments in existence on the Closing Date and described in
Schedule 8.04 and amendments, extensions and renewals thereof that do not
increase the amount thereof and investments reflected on Schedule 6.01;

 

(c)            operating deposit accounts with depository institutions and other
ordinary course cash management;

 

(d)            investments received in connection with a disposition permitted
under Section 8.05(h) or (i);

 

(e)            purchases of inventory and other assets to be sold or used in the
ordinary course of business;

 

(f)             investments by (i) any Loan Party in any Loan Party, (ii) any
Restricted Subsidiary that is not a Loan Party in the Borrower or any other
Restricted Subsidiary and (iii) any Loan Party in any Restricted Subsidiary that
is not a Loan Party; provided that the aggregate principal amount of investments
outstanding pursuant to this clause (iii) shall not exceed the greater of
$150,000,000350,000,000 and 7.010.0% of Consolidated Total Assets (as shown on
or determined in accordance with the most recent financial statements of the
Borrower delivered pursuant to Section 7.01(a) or (b) prior to the date of the
making thereof) at any time outstanding;

 

(g)            loans and advances to employees in the ordinary course of
business not exceeding $10,000,000 in the aggregate;

 

(h)            investments in the form of Swap Contracts permitted by
Section 8.01(h);

 

(i)             deposits to secure bids, tenders, utilities, vendors, leases,
licenses, statutory obligations, surety and appeal bonds, performance bonds and
other deposits of like nature arising in the ordinary course of business;

 



113



 

 

(j)           investments by any Receivables Financing SPC, the Borrower or any
Restricted Subsidiary in a Receivables Financing SPC in each case made in
connection with a Permitted Receivables Financing, and loans permitted by the
applicable Permitted Receivables Financing that are made by the Borrower or a
Restricted Subsidiary to a Receivables Financing SPC or by a Receivables
Financing SPC to the Borrower or a Restricted Subsidiary in connection
therewith;

 

(k)          the Farm Credit Equities and any other stock or securities of, or
investments in, a Farm Credit Lender or its investment services or programs;

 

(l)           investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors or other
disputes with customers or suppliers and investments consisting of the
prepayment of suppliers and service providers on customary terms in the ordinary
course of business;

 

(m)         Guarantees of Indebtedness permitted by Section 8.01 and of other
obligations otherwise permitted hereunder;

 

(n)          investments in prepaid expenses, utility and workers’ compensation,
performance and other similar deposits, each as entered into in the ordinary
course of business;

 

(o)          investments consisting of the licensing, sublicensing or
contribution of intellectual property pursuant to joint marketing arrangements
with other Persons;

 

(p)          investments to the extent made with (i) Qualified Equity Interests
of the Borrower or (ii) the cash proceeds of any Equity Issuance by the Borrower
so long as such investment is consummated within 90 days of such Equity Issuance
(provided that such cash proceeds shall not be included in the Available
Amount);

 

(q)          additional investments in an aggregate amount not to exceed the
greater of $250,000,000425,000,000 and 11.512.5% of Consolidated Total Assets
(as shown on or determined in accordance with the most recent financial
statements of the Borrower delivered pursuant to Section 7.01(a) or (b) prior to
the date of the making thereof) at any time outstanding;

 

(r)           the Transactions and Permitted Acquisitions;

 

(s)          other investments so long as, on a Pro Forma Basis immediately
after the making of any such investment, the Consolidated Net Leverage Ratio
does not exceed 3.754.00 to 1.00;

 

(t)           subject to the absence of any continuing Event of Default and
compliance by the Borrower on a Pro Forma Basis with the covenants set forth in
Section 8.11 (each in accordance with Section 1.10, if applicable), investments
from the Available Amount; and

 

(u)          investments made during a Collateral and Guarantee Suspension
Period.

 

For purposes of covenant compliance, the amount of any investment shall be the
amount actually invested (with respect to any investment made other than in the
form of cash or Cash Equivalents, valued at the fair market value thereof (as
reasonably determined by the Borrower in good faith) at the time of the making
thereof), without adjustment for subsequent increases or decreases in the value
of such investment, less any amount repaid, returned, distributed or otherwise
received in respect of any investment, in each case, in cash, and the amount of
any investment constituting a Guarantee shall be determined as stated in the
definition of “Guarantee.”

 



 114 

  

 

Any investment in any Person other than a Loan Party that is otherwise permitted
by this Section 8.04 may be made through intermediate investments in Restricted
Subsidiaries that are not Loan Parties and such intermediate investments shall
be disregarded for purposes of determining the outstanding amount of investments
pursuant to any clause set forth above.

 

For purposes of determining compliance with this Section 8.04, if an investment
meets, in whole or in part, the criteria of one or more of the categories of
investments (or any portion thereof) permitted in this Section 8.04, the
Borrower may, in its sole discretion, classify or divide such investment (or any
portion thereof) in any manner that complies with this Section 8.04 and will be
entitled to only include the amount and type of such investment (or any portion
thereof) in one of the above clauses and such investment will be treated as
being incurred pursuant to only such clause or clauses (or any portion thereof).

 

8.05            Asset Sales.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, sell,
transfer, lease, license otherwise dispose of any asset, including any Equity
Interest of any Restricted Subsidiary owned by it (any such transaction a
“Disposition”), except:

 

(a)          any Specified Sale;

 

(b)          Dispositions of assets (i) among the Borrower and the Guarantors
and (ii) from any Restricted Subsidiary that is not a Guarantor to any Loan
Party or another Restricted Subsidiary;

 

(c)          any sale of Transferred Assets by such Person to a Receivables
Financing SPC and subsequently to a Receivables Financier in connection with a
Permitted Receivables Financing;

 

(d)          (i) sale and leaseback transactions permitted by Section 8.06;

 

(e)          to the extent constituting a Disposition, the creation of Liens,
the making of investments, the consummation of fundamental changes and the
making of Restricted Payments permitted by Sections 8.02, 8.03 (other than
Section 8.03(a)(iv)), 8.04 and 8.07, respectively;

 

(f)           to the extent constituting a Disposition, the unwinding of any
Swap Contract pursuant to its terms;

 

(g)          transfers of condemned real property as a result of the exercise of
“eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned such property (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such property as part of an insurance
settlement;

 



 115 

  

 

(h)          Dispositions of other assets so long as the aggregate amount
thereof sold or otherwise disposed of in any single Fiscal Year by the Borrower
and its Restricted Subsidiaries shall not have a book value (as determined in
good faith by the Borrower) in excess of ten percent (10%) (or fifteen percent
(15%) during any Collateral and Guarantee Suspension Period) of the Consolidated
Total Assets owned on the later of the Closing Date or the last day of the
immediately prior Fiscal Year; provided that to the extent any such Disposition
or series of related Dispositions involve assets or property with an aggregate
fair market value in excess of $10,000,000 (i) no Event of Default shall have
occurred and be continuing at the time of such Disposition, (ii) such
Disposition is for at least fair market value (as determined in good faith by
the Borrower) and (iii) the consideration received by the Borrower or the
applicable Restricted Subsidiary for such Disposition shall consist of at least
75% cash and Cash Equivalent (it being understood that for purposes of this
clause (iii) the following shall be deemed to be cash and Cash Equivalents
(x) any liabilities relating to any asset or of any Restricted Subsidiary that
is subject to such Disposition (other than liabilities that are expressly
subordinated to the Obligations) to the extent that the Borrower and its
Restricted Subsidiaries are released from any liability thereunder, (y) any note
or security that is sold for cash and Cash Equivalents by the Borrower or the
applicable Restricted Subsidiary within 180 days following the date of receipt
thereof and (z) Designated Non-Cash Consideration in an aggregate amount for all
such Dispositions not to exceed $50,000,000 at any time outstanding (without
giving effect to any write-down or write–off thereof));

 

(i)            non-exclusive licenses or sublicenses of Intellectual Property in
the ordinary course of business and abandonment or lapse of Intellectual
Property that is, in the reasonable business judgment of the Borrower or its
Restricted Subsidiary, no longer used in or useful in the conduct of their
respective businesses; and

 

(j)            sales of non-core assets acquired pursuant to a Permitted
Acquisition.

 

8.06            Sale and Leaseback Transactions.

 

The Borrower will not, and will not permit any Restricted Subsidiary to, enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as theythe property sold or transferred, except for (i) any such transactions
consummated within 180 days of the acquisition by the Borrower or any Restricted
Subsidiary of the asset subject to such sale and leaseback and (ii) other such
transactions involving assets with an aggregate fair market value not to exceed
$150,000,000.

 

8.07            Restricted Payments.

 

The Borrower will not, nor will it permit any Restricted Subsidiary to, directly
or indirectly, make any Restricted Payment, except:

 

(a)          Restricted Payments payable solely in Qualified Equity Interests;

 

(b)          Restricted Payments made by any Restricted Subsidiary of the
Borrower to any Loan Party (directly or indirectly through Subsidiaries) and, in
the case of dividends or other distributions paid by Subsidiaries, ratably (or
on a more favorable basis from the perspective of the Borrower) to other Persons
that own the applicable class of Equity Interests in such Subsidiary;

 

(c)          in the case of a Receivables Financing SPC, to make Restricted
Payments to its owners to the extent of net income or other assets available
therefor under applicable law;

 



 116 

  

 

(d)          the Borrower or any Restricted Subsidiary may redeem or repurchase
Equity Interests or other stock-based awards under any stock option plan,
incentive plan, compensation plan or other benefit plan from officers, employees
and directors of the Borrower or any of its Subsidiaries (or their estates,
spouses or former spouses) upon the death, permanent disability, retirement or
termination of employment of any such Person or otherwise, so long as (i) no
Event of Default has occurred and is continuing and (ii) the aggregate amount of
cash used to effect Restricted Payments pursuant to this clause (d) in any
Fiscal Year of the Borrower does not exceed the sum of (y) $15,000,000 plus
(z) the net cash proceeds of any “key-man” life insurance policies of the
Borrower or any Restricted Subsidiary that have not been used to make any
repurchases, redemptions or payments under this Section 8.07(d);

 

(e)           repurchases of Equity Interests or other stock-based awards under
any stock option plan, incentive plan, compensation plan or other benefit plan
that occur or are deemed to occur upon the exercise of any such awards to the
extent representing a portion of the exercise price of such award or the
withholding taxes applicable to such award;

 

(f)           to the extent constituting Restricted Payments, the Borrower and
its Subsidiaries may enter into and consummate transactions expressly permitted
by Section 8.04;

 

(g)          the Borrower may purchase fractional shares of its Equity Interests
arising out of stock dividends, splits, combinations or business combinations
(provided such transaction shall not be for the purpose of evading this
limitation);

 

(h)          the Borrower and its Restricted Subsidiaries may make Restricted
Payments to consummate the Transactions;

 

(i)           Restricted Payments made by any Restricted Subsidiary that is not
a Loan Party to any other Restricted Subsidiary and, in the case of dividends or
other distributions paid by Subsidiaries, ratably (or on a more favorable basis
from the perspective of the Borrower) to other Persons that own the applicable
class of Equity Interests in such Restricted Subsidiary;

 

(j)           the Borrower and its Restricted Subsidiaries may make other
Restricted Payments from the Available Amount so long as immediately after
giving effect thereto on a Pro Forma Basis, (i) no Event of Default shall have
occurred and/or be continuing or be directly or indirectly caused as a result
thereof and (ii) the Borrower is in compliance with the financial covenants set
forth in Section 8.11;

 

(k)          the Borrower and its Restricted Subsidiaries may make other
Restricted Payments using the proceeds of a substantially concurrent offering of
Equity Interests (other than Disqualified Equity Interests) of the Borrower;
provided that such proceeds shall not be included in the Available Amount;

 

(l)           the Borrower and its Restricted Subsidiaries may make other
Restricted Payments in an aggregate principal amount not to exceed the greater
of (x) $200,000,000350,000,000 and (y) 9.010.0% of Consolidated Total Assets (as
shown on or determined in accordance with the most recent financial statements
of the Borrower delivered pursuant to Section 7.01(a) or (b) prior to the date
of the making thereof) so long as immediately after giving effect thereto on a
Pro Forma Basis, no Event of Default shall have occurred and/or be continuing or
be directly or indirectly caused as a result thereof;

 



 117 

  

 

(m)         the Borrower and its Restricted Subsidiaries may make other
Restricted Payments so long as at the time of the making thereof and after
giving effect thereto on a Pro Forma Basis, (i) no Event of Default shall have
occurred and/or be continuing or be directly or indirectly caused as a result
thereof and (ii) the Consolidated Net Leverage Ratio is less than or equal to
3.75 to 1.00; and

 

(n)          the Borrower and its Restricted Subsidiaries may make other
Restricted Payments during a Collateral and Guarantee Suspension Period so long
as no Event of Default shall have occurred and/or be continuing or be directly
or indirectly caused as a result thereof.

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 8.07 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 8.07 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).

 

8.08            Transactions with Affiliates.

 

Except as expressly permitted by this Agreement, the Borrower will not, nor will
it permit any of its Restricted Subsidiaries to, directly or indirectly enter
into any transaction with any Affiliate (other than (x) transactions among the
Borrower and/or one or more Restricted Subsidiaries not involving any other
Affiliate and (y) transactions the terms of which are not in the good faith
judgment of the Borrower materially less favorable to the Borrower and its
Restricted Subsidiaries as could reasonably be expected to be obtained in a
comparable transaction with a Person not an Affiliate); provided that the
foregoing will not prohibit:

 

(a)          employment, compensation, indemnification, reimbursement and
severance arrangements for officers and directors of the Borrower and its
Subsidiaries in the ordinary course of business or that are approved by the
Board of Directors of the Borrower;

 

(b)          transactions with any Person (other than an Unrestricted
Subsidiary) that is an Affiliate of the Borrower solely as a result of the
Borrower or a Restricted Subsidiary having Control over such Person;

 

(c)          ordinary course transactions with any Person that is an Affiliate
solely as a result of the fact that a member of the Borrower’s or any Restricted
Subsidiary’s Board of Directors is a director, officer or employee of such
Person;

 

(d)          transactions approved by a majority of the disinterested members of
the Board of Directors of the Borrower;

 

(e)          Restricted Payments permitted by Section 8.07;

 

(f)           Permitted Receivables Financings;

 

(g)          the Transaction Agreements and the transactions contemplated
thereby; and

 

(h)          transactions entered into during a Collateral and Guarantee
Suspension Period.

 



 118 

  

 

8.09            Restrictive Agreements.

 

(a)          The Borrower will not, nor will it permit any Restricted Subsidiary
to, enter into, or permit to exist, any Contractual Obligation (including
Organization Documents) that encumbers or restricts in any material respect the
ability of any such Person to (i) in the case of any Restricted Subsidiary, pay
dividends or make any other distributions to any Loan Party on its Equity
Interests or with respect to any other interest or participation in, or measured
by, its profits, (ii) pay any Indebtedness or other obligation owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) sell, lease or
transfer any of its properties or assets to any Loan Party, or (v) in the case
of any Domestic Subsidiary, act as a Guarantor pursuant to the Loan Documents or
any renewals, refinancings, exchanges, refundings or extension thereof, except
(in respect of any of the matters referred to in clauses (i)-(v) above) for such
encumbrances or restrictions existing under or by reason of (A) this Agreement
and the other Loan Documents, (B) applicable Law, (C) any document or instrument
governing Indebtedness incurred pursuant to Section 8.01(d); provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (D) Indebtedness of a
Subsidiary which is not a Loan Party which is permitted by Section 8.01, so long
as the Borrower has determined that such restrictions do not materially impair
the ability of the Loan Parties (taken as a whole) to perform their obligations
under this Agreement, (E) any restrictions regarding licenses or sublicenses by
the Borrower and its Subsidiaries of Intellectual Property in the ordinary
course of business (in which case such restriction shall relate only to such
Intellectual Property), (F) customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary or assets pending such sale;
provided that such restrictions and conditions apply only to the Subsidiary or
assets that are to be sold and such sale is permitted hereunder,
(G) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the assets securing such Indebtedness, (H) customary provisions in
leases and other contracts restricting the assignment thereof, (I) customary
restrictions contained in documents executed in connection with any Permitted
Receivables Financing, (J) any Lien permitted hereunder or any document or
instrument governing any such Lien; provided that any such restriction contained
therein relates only to the asset or assets subject to such Lien, (K) any
indenture agreement, instrument or other arrangement relating to the assets or
business of any Restricted Subsidiary and existing prior to the consummation of
the Permitted Acquisition in which such Subsidiary was acquired; (L) customary
provisions in joint venture agreements and other similar agreements applicable
to joint ventures permitted under Section 8.04 and applicable solely to such
joint venture and/or Equity Interests therein, (M) restrictions contained in
subordination provisions relating to intercompany Indebtedness, (N) any
agreements existing on the Closing Date and set forth on Schedule 8.09,
(O) restrictions in the indenture governing the Senior Notes as in effect on the
Closing Date or contained in any agreements governing other Indebtedness issued
following the Closing Date so long as not materially more restrictive (as
determined in good faith by the Borrower) than the terms applicable under the
indenture governing the Senior Notes as in effect on the Closing Date,
(P) restrictions applicable to any Person at the time such Person becomes a
Subsidiary so long as such restriction applies on to such Person and its
Subsidiaries and was not entered into in contemplation of such Person becoming a
Subsidiary, (Q) restrictions entered into during a Collateral and Guarantee
Suspension Period; (R) replacements, renewals, amendments and refinancings of
any agreements described above so long as such replacement, renewals, amendments
and refinancings are not materially more restrictive than the terms of the
agreement being replaced, renewed, amended or refinanced; and (S) restrictions
in respect of assets that, taken as a whole, are immaterial, provided that in
good faith judgment of the Borrower, such conditions would not have a material
adverse effect on the ability of any Loan Party to satisfy its Obligations
hereunder.

 



 119 

  

 

(b)          The Borrower will not, nor will it permit any Guarantor to, enter
into, assume or become subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or assets
to secure the Obligations pursuant to the Loan Documents, whether now owned or
hereafter acquired, or requiring the grant of any security for such obligation
if security is given for the Obligations except (i) pursuant to this Agreement
and the other Loan Documents, (ii) pursuant to applicable Law, (iii) pursuant to
any document or instrument governing Indebtedness incurred pursuant to
Section 8.01(d); provided that in the case of Section 8.01(d) any such
restriction contained therein relates only to the asset or assets constructed or
acquired in connection therewith (and any accessions, products or proceeds
thereof), (iv) customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary or assets pending such sale; provided that
such restrictions and conditions apply only to the Subsidiary or assets that are
to be sold and such sale is permitted hereunder, (v) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the assets securing
such Indebtedness, (vi) customary provisions in leases and other contracts
restricting the assignment thereof, (vii) pursuant to the documents executed in
connection with any Permitted Receivables Financing (but only to the extent that
the related prohibitions against other encumbrances pertain to the applicable
Transferred Assets actually sold, contributed, financed or otherwise conveyed or
pledged pursuant to such Permitted Receivables Financing), (viii) restrictions
in any document or instrument governing any Permitted Lien; provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien, (ix)) software and other Intellectual Property licenses
pursuant to which the Borrower or Subsidiary is the licensee of the relevant
software or Intellectual Property, as the case may be (in which case, any
prohibition or limitation shall relate only to the assets subject of the
applicable license), (x) customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under
Section 8.04 and applicable solely to such joint venture and/or Equity Interests
therein, (xi) any agreements existing on the Closing Date and set forth on
Schedule 8.09, (xii) restrictions in the indenture governing the Senior Notes as
in effect on the Closing Date or contained in any agreements governing other
Indebtedness issued following the Closing Date so long as not materially more
restrictive (as determined in good faith by the Borrower) than the terms
applicable under the indenture governing the Senior Notes as in effect on the
Closing Date, (xiii) restrictions entered into during any Collateral and
Guarantee Suspension Period, (xiv) replacements, renewals, amendments and
refinancings of any agreements described above so long as such replacement,
renewals, amendments and refinancings are not materially more restrictive than
the terms of the agreement being replaced, renewed, amended or refinanced, and
(xv) restrictions in respect of assets that, taken as a whole, are immaterial,
provided that in good faith judgment of the Borrower, such conditions would not
have a material adverse effect on the ability of any Loan Party to satisfy its
Obligations hereunder.

 

8.10            Prepayments of Specified Indebtedness and Amendments to
Specified Indebtedness and Organizational Documents.

 

(a)          The Borrower will not, nor will it permit any Restricted Subsidiary
to, optionally make any prepayment, repurchase, redemption, defeasance or
otherwise retire or acquire for value (collectively, “prepayments”) any
principal of Specified Indebtedness other than:

 

(i)           prepayments in exchange for or from the proceeds of Qualified
Equity Interests or Permitted Refinancing Indebtedness (provided that such
proceeds or reduction in Indebtedness shall not increase the Available Amount);

 



 120 

  

 

(ii)          the Borrower and its Restricted Subsidiaries may make other
prepayments from the Available Amount so long as immediately after giving effect
thereto on a Pro Forma Basis, (x) no Event of Default shall have occurred and be
continuing or be directly or indirectly caused as a result thereof and (y) the
Borrower is in compliance with the financial covenants set forth in
Section 8.11;

 

(iii)         the Borrower and its Restricted Subsidiaries may make other
prepayments in lieu of Restricted Payments permitted by Section 8.07(jl) (and
which shall constitute usage of such provision for purposes of determining the
amount of Restricted Payments permitted thereunder);

 

(iv)         the Borrower and its Restricted Subsidiaries may make other
prepayments so long as immediately after giving effect thereto on a Pro Forma
Basis, (i) no Event of Default shall have occurred and be continuing or be
directly or indirectly caused as a result thereof and (ii) the Consolidated Net
Leverage Ratio is less than or equal to 3.75 to 1.00; and

 

(v)          the Borrower and its Restricted Subsidiaries may make other
prepayments during a Collateral and Guarantee Suspension Period so long as no
Event of Default shall have occurred and be continuing or be directly or
indirectly caused as a result thereof.

 

(b)          Except during a Collateral and Guarantee Suspension Period, the
Borrower will not, and will not permit any Restricted Subsidiary to, amend or
modify (i) the Senior Notes or any of their Organization Documents, in either
case, in a manner that is, taken as a whole, materially adverse to the Lenders
or (ii) any other Specified Indebtedness in a manner that would result in such
Indebtedness having terms that would not have been permitted at the time of
issuance pursuant to the provision of Section 8.01 pursuant to which such
Indebtedness was issued.

 

8.11            Financial Covenants.

 

(a)          Consolidated Net Leverage Ratio. The Borrower shall not permit the
Consolidated Net Leverage Ratio as of the end of any Fiscal Quarter (commencing
as of the end of the first full Fiscal Quarter after the ClosingAmendment No. 5
Effective Date) of the Borrower to be greater than (i) as of the end of any
Fiscal Quarter during a Collateral and Guarantee Suspension Period, 3.50 to 1.00
and (ii) as of the end of any Fiscal Quarter during any other period the
applicable ratio set forth below:

 

Fiscal Quarter Ending: Maximum Permitted Level After the Closing Date and on or
prior to May 28, 2017After the Amendment No. 5 Effective Date and on or prior to
February 27, 2021 5.505.25 to 1.00 After May 28, 2017February 27, 2021 and on or
prior to February 25August 28, 20182021 5.255.00 to 1.00 After February 25,
2018August 28, 2021 and on or prior to November 25, 2018February 26, 2022
5.004.75 to 1.00 After November 25, 2018 and on or prior to August 25, 2019 4.75
to 1.00 After August 25 February 26, 20192022 4.50 to 1.00

 



 121 

  

 

provided that, the above-stated Maximum Permitted Levels shall be deemed
increased by 0.50x (up to a maximum Maximum Permitted Level of 5.25 to 1.00)
with respect to any Fiscal Quarter ended during an Acquisition Period.

 

(b)          Consolidated Interest Coverage Ratio. The Borrower shall not permit
the Consolidated Interest Coverage Ratio as of the end of any Fiscal Quarter
(commencing as of the end of the first full Fiscal Quarter after the
ClosingAmendment No. 5 Effective Date) of the Borrower to be less than 2.75 to
1.0.

 

8.12            Sanctions; Anti-Corruption Laws.

 

The Loan Parties will not permit any Loan or use the proceeds of any Credit
Extension, directly or indirectly, or lend, contribute or otherwise make
available such proceeds to any Subsidiaries, joint venture partner or other
individual or entity, or in any Designated Jurisdiction that at the time of such
finding, (a) is the subject of any Sanctions; or (b) in any other manner that
will result in any violation by any Person (including any Lender, any Arranger,
the Administrative Agent, any L/C Issuer or theany Swing Line Lender) of any
Sanctions.

 

The Loan Parties will not use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010 and other similar anti-corruption legislation in
other jurisdictions.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01            Events of Default.

 

Any of the following shall constitute an “Event of Default”:

 

(a)          Non-Payment of Principal. The Borrower shall fail to pay any
principal of any Loan or any reimbursement obligation in respect of any L/C
Obligation when and as the same shall become due and payable (and in the
currency required hereunder), whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)          Non-Payment of Other Amounts. The Borrower shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
referred to in Section 9.01(a)) payable under this Agreement, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five Business Days;

 



 122 

  

 

(c)          Representations and Warranties. Any representation or warranty made
or deemed made by or on behalf of any Loan Party in or in connection with this
Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been false or incorrect in any material respect when made or
deemed made;

 

(d)          Non-Compliance with Specific Covenants. Any Loan Party shall fail
to observe or perform any covenant, condition or agreement contained in
Section 7.02(a), 7.03 (with respect to the Borrower’s existence), 7.08 or in
Article VIII;

 

(e)          Other Non-Compliance. Any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
other Loan Document (other than those which constitute a default under another
Section of this Article IX), and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent;

 

(f)           Payment Default of Material Indebtedness. The Borrower or any
Restricted Subsidiary shall fail to make any payment of principal or interest
(regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable beyond the period of grace, if any, provided
in the instrument or agreement under which such Material Indebtedness was
created;

 

(g)          Cross-Default to Material Indebtedness. Any event or condition
(other than (1) any required prepayment of Indebtedness secured by a Permitted
Lien that becomes due as the result of the disposition of the assets subject to
such Lien so long as such disposition is permitted by this Agreement or (2) any
required repurchase, repayment or redemption of (or offer to repurchase, repay
or redeem) any Indebtedness that was incurred for the specified purpose of
financing all or a portion of the consideration for a merger or acquisition
provided that (x) such repurchase, repayment or redemption (or offer to
repurchase, repay or redeem) results solely from the failure of such merger or
acquisition to be consummated, (y) such Indebtedness is repurchased, repaid or
redeemed in accordance with its terms and (z) no proceeds of the Credit
Extensions are used to make such repayment, repurchase or redemption) occurs
that results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;

 

(h)          Involuntary Proceedings, Etc. An involuntary proceeding shall be
commenced or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of any Loan Party or any Material
Restricted Subsidiary or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar Debtor Relief Law now or hereafter in effect or (ii) the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or any Material Restricted Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 consecutive days or an order or decree approving or
ordering any of the foregoing shall be entered;

 



 123 

  

 

(i)           Voluntary Proceedings, Etc. Any Loan Party or any Material
Restricted Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar Debtor Relief
Law now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 9.01(h), (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or such Material Restricted Subsidiary or for a substantial part of its
assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)           Inability to Pay Debts. The Borrower or any Restricted Subsidiary
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

(k)          Judgments. One or more judgments for the payment of money in an
aggregate amount in excess of $100,000,000 (to the extent not covered by
insurance or other creditworthy indemnitor) shall be rendered against the
Borrower or any Material Restricted Subsidiary or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any material assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;

 

(l)           ERISA. An ERISA Event shall have occurred that, when taken
together with all other ERISA Events that have occurred, could reasonably be
expected to result in a Material Adverse Effect;

 

(m)         Change of Control. A Change of Control shall occur;

 

(n)          Invalidity of Loan Documents. Any material provision of any Loan
Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall challenge the enforceability
of any Loan Document or shall assert in writing, or engage in action or inaction
based on such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms); or

 

(o)          other than as a result of the occurrence of a Collateral and
Guarantee Suspension Period, any security interest and Lien purported to be
created by any Collateral Document in respect of any material Collateral shall
cease to be in full force and effect, or shall cease to give the Administrative
Agent, for the benefit of the holders of the Obligations, the Liens, rights,
powers and privileges purported to be created and granted under such Collateral
Document (including a perfected first priority security interest in and Lien on
all of the Collateral thereunder (except for Permitted Liens and as otherwise
expressly provided in this Agreement or in such Collateral Document)) in favor
of the Administrative Agent, or shall be asserted by Borrower or any other Loan
Party not to be a valid, perfected, first priority (except for Permitted Liens
and as otherwise expressly provided in this Agreement or such Collateral
Document) security interest in or Lien on Collateral with a fair market value in
excess of $50,000,000 covered thereby.

 



 124 

  

 

9.02            Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)          declare the Commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such Commitments and obligation shall be terminated;

 

(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

 

(c)          require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the Minimum Collateral Amount with respect thereto); and

 

(d)          exercise on behalf of itself, the Lenders and the L/C Issuers all
rights and remedies available to it, the Lenders and the L/C Issuers under the
Loan Documents or applicable Law or at equity;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

9.03            Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and any L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third held by them;

 

Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payments of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the L/C Issuers, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and

 



 125 

  

 

 

Last, the balance, if any, after all of the Obligations (other than contingent
obligations for which no claim has been asserted) have been paid in full, to the
Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
in the order set forth above.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01      Appointment and Authority.

 

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Except as expressly provided in
Section 10.06, the provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and no Loan Party shall
have rights as a third party beneficiary of any of such provisions. It is
understood and agreed that the use of the term “agent” herein or in any other
Loan DocumentsDocument (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Hedge Banks and potential Cash Management
Banks) and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto. The
Lenders authorize the Administrative Agent to enter into any Permitted
Intercreditor Agreement and one or more intercreditor agreements with a
Receivables Financier in connection with a Permitted Receivables Financing.

 



126

 

 

10.02      Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

10.03      Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any such action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own bad faith, gross negligence, willful misconduct or material breach of
this Agreement or any other Loan Document as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by a
Loan Party, a Lender or an L/C Issuer.

 



127

 

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04      Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person. The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or L/C Issuer prior to the making of
such Loan or the issuance, extension, renewal or increase of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

10.05      Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub agents appointed by the Administrative Agent. The Administrative
Agent and any such sub agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub agent and to
the Related Parties of the Administrative Agent and any such sub agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with bad faith, gross negligence or willful
misconduct in the selection of such sub-agents.

 

10.06      Resignation of Administrative Agent.

 

(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuers and the Borrower. Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, with
the consent of the Borrower at all times other than during the existence of a
Specified Event of Default (which consent shall not be unreasonably withheld,
conditioned or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 



128

 

 

(b)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, with
the consent of the Borrower at all times other than during the existence of a
Specified Event of Default (which consent shall not be unreasonably withheld,
conditioned or delayed), appoint a successor. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuers under any
of the Loan Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than as provided in Section 3.01(g) and other than any rights to indemnity
payments or other amounts owed to the retiring or removed Administrative Agent
as of the Resignation Effective Date or the Removal Effective Date, as
applicable), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its sub
agents and their respective Related Parties in respect of any actions taken or
omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (a) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (b) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

(d)            Any resignation by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and thea Swing Line Lender. If Bank of America resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto, including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c). If
Bank of America resigns as a Swing Line Lender, it shall retain all the rights
of thea Swing Line Lender provided for hereunder with respect to Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender) and the acceptance of such appointment by the applicable
Lender, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of an L/C Issuer or Swing Line Lender, as
applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations in such capacity
hereunder or under the other Loan Documents and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

 



129

 

 

10.07      Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08      No Other Duties; Etc.

 

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.

 

10.09      Administrative Agent May File Proofs of Claim; Credit Bidding.

 

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations arising under the Loan Documents that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the L/C Issuers and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuers and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuers and the Administrative Agent under Sections 2.03(h), 2.03(i), 2.09
and 11.04) allowed in such judicial proceeding; and

 



130

 

 

(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.09
and 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or L/C Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or L/C
Issuer in any such proceeding.

 

The holders of the Obligations hereby irrevocably authorize the Administrative
Agent, at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the holders thereof shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
Section 11.01 of this Agreement, (iii) the Administrative Agent shall be
authorized to assign the relevant Obligations to any such acquisition vehicle
pro rata by the Lenders, as a result of which each of the Lenders shall be
deemed to have received a pro rata portion of any Equity Interests and/or debt
instruments issued by such an acquisition vehicle on account of the assignment
of the Obligations to be credit bid, all without the need for any Lender or
acquisition vehicle to take any further action, and (iv) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Lender or any
acquisition vehicle to take any further action.

 



131

 

 

10.10      Collateral and Guaranty Matters.

 

Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuers irrevocably authorize the Administrative Agent, at its
option and in its discretion, but subject to Section 11.20,

 

(a)            to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
aggregate Revolving Commitments and payment in full of the Obligations (other
than (A) contingent indemnification obligations, tax gross-up, expense
reimbursement or yield protection obligations, in each case, for which no claim
has been made that is unsatisfied and (B) obligations and liabilities under
Secured Cash Management Agreements and Secured Hedge Agreements) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
that have been Cash Collateralized or as to which other arrangements
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made), (ii) that is sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted hereunder or under any
other Loan Document, (iii) as approved in accordance with Section 11.01,
(iv) when such property is subject to Liens permitted under
Section 8.02(e) (solely to the extent that the Administrative Agent’s Liens on
such assets violate the terms of the documentation governing such Lien) and, to
the extent relating to extensions, renewals or replacements of such Liens,
Section 8.02(l) or Section 8.02(f) or (v) upon a Collateral and Guarantee
Suspension Period;

 

(b)            to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.02(e); and

 

(c)            to release any Guarantor from its obligations under the Guaranty
(i) if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents or, (ii) if such Person is designated an
Unrestricted Subsidiary in accordance with Section 7.10(e) or (iii) during a
Collateral and Guarantee Suspension Period.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.10.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

10.11      Secured Cash Management Agreements and Secured Hedge Agreements.

 

No Cash Management Bank or Hedge Bank that obtains the benefit of Section 9.03,
the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. The Administrative Agent shall
not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements in the case of a
Maturity Date.

 



132

 

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01      Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by any Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders (or the
Administrative Agent with the consent of the Required Lenders) and the Borrower
or the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that

 

(a)            no such amendment, waiver or consent shall:

 

(i)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender whose Commitment is being extended or increased (it being understood
and agreed that a waiver of any condition precedent set forth in Section 5.02 or
of any Default, mandatory prepayment or a mandatory reduction in Commitments is
not considered an extension or increase in Commitments of any Lender);

 

(ii)            postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled reduction of the Commitments hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment or whose Commitments are to be reduced;

 

(iii)            subject to Section 3.03(c), reduce the principal of, or the
rate of interest specified herein on, any Loan or L/C Borrowing, or (subject to
clause (i) of the final proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to receive such amount; provided, however, that only the
consent of the Required Lenders shall be necessary (A) to amend the definition
of “Default Rate” or to waive any obligation of the Borrower to pay interest or
Letter of Credit Fees at the Default Rate or (B) to amend any financial covenant
hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or L/C Borrowing
or to reduce any fee payable hereunder;

 

(iv)            change Section 9.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
adversely affected thereby;

 

(v)            amend Section 1.08 or the definition of “Alternative Currency”
without the written consent of each Lender directly affected thereby;

 



133

 

 

(vi)            change (A) any provision of this Section 11.01(a) or the
definition of “Required Lenders” without the written consent of each Lender
directly affected thereby, or (B) the definition of “Required Revolving AA-1
Lenders” without the written consent of each Revolving AA-1 Lender;

 

(vii)            except in connection with a transaction permitted under
Section 8.05 or during a Collateral and Guarantee Suspension Period, release all
or substantially all of the Collateral without the written consent of each
Lender whose Obligations are secured by such Collateral;

 

(viii)            release the Borrower without the consent of each Lender or,
except in connection with a transaction permitted under Section 8.02 or
Section 8.05, all or substantially all of the value of the Guaranty without the
written consent of each Lender whose Obligations are guaranteed thereby, except
to the extent such release is permitted pursuant to Section 10.10 (in which case
such release may be made by the Administrative Agent acting alone); or

 

(ix)            waive any condition set forth in Section 5.01 without the
consent of each Lender.

 

(b)            unless also signed by each L/C Issuer, no amendment, waiver or
consent shall affect the rights or duties of the L/C Issuer under this Agreement
or any Issuer Document relating to any Letter of Credit issued or to be issued
by it;

 

(c)            unless also signed by theeach Swing Line Lender, no amendment,
waiver or consent shall affect the rights or duties of the Swing Line
LenderLenders under this Agreement; and

 

(d)            unless also signed by the Administrative Agent, no amendment,
waiver or consent shall affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document;

 

provided, further, that notwithstanding anything to the contrary herein,
(i) each Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto, (ii) each Lender is entitled
to vote as such Lender sees fit on any bankruptcy reorganization plan that
affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein, and (iii) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders; provided, further, the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement and any guarantees, collateral security documents and related
documents executed by any Loan Party to (A) cure any ambiguity, omission, defect
or inconsistency, in each case, of a technical or immaterial nature, (B) comply
with local Law or advice of local counsel or (C) cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents, so long as (x) in each case, such
amendment, modification or supplement does not directly adversely affect any
right of any Agent or Lender, and (y) with respect to clause (A) above, the
Required Lenders shall not have objected in writing within five (5) Business
Days of such amendment.

 



134

 

 

With respect to any matter requiring the approval of each Lender, each Lender
directly and adversely affected thereby or other specified Lenders, it is
understood that Voting Participants shall have the voting rights specified in
Section 11.06(e) as to such matter.

 

No Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Defaulting Lender may not be
increased or extended nor any principal amount owed to such Lender reduced, or
the maturity thereof extended, without the consent of such Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects such Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

 

11.02      Notices; Effectiveness; Electronic Communications.

 

(a)            Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to any Loan Party, the Administrative Agent, Bank of America
in its capacity as an L/C Issuer or thea Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 11.02; and

 

(ii)            if to any other Lender, any Voting Participant or any L/C
Issuer, to the address, facsimile number, electronic mail address or telephone
number specified in its Administrative Questionnaire (including, as appropriate,
notices delivered solely to the Person designated by a Lender on its
Administrative Questionnaire then in effect for the delivery of notices that may
contain material non-public information relating to the Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)            Electronic Communications. Notices and other communications to
the Lenders, the Voting Participants, and the L/C Issuers hereunder may be
delivered or furnished by electronic communication (including e-mail, FpML
messaging, and Internet or intranet websites) pursuant to procedures approved by
the Administrative Agent, provided that the foregoing shall not apply to notices
to any Lender, Voting Participant or L/C Issuer pursuant to Article II if such
Lender, Voting Participant or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, theany Swing Line
Lender, any Voting Participant, any L/C Issuer or the Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 



135

 

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)            The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of any Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials or notices through the Platform, any other electronic
platform or electronic messaging service, or through the Internet, except to the
extent that such losses, claims, damages, liabilities or expenses are determined
by a court of competent jurisdiction by a final and nonappealable judgment to
have resulted from the bad faith, gross negligence or willful misconduct of such
Agent Party or such Agent Party’s material breach of its obligations hereunder;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

 

(d)            Change of Address, Etc. Each of the Borrower, the Administrative
Agent, each L/C Issuer and theeach Swing Line Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuers and theeach
Swing Line Lender. In addition, each Lender agrees to notify the Administrative
Agent from time to time to ensure that the Administrative Agent has on record
(i) an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

 



136

 

 

(e)            Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of any Loan Party even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each L/C Issuer, each Lender and the Related
Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party, except to the extent that such losses, costs,
expenses or liabilities are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Agent, L/C Issuer, Lender or Related
Party. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03      No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or theany Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 



137

 

 

 

11.04     Expenses; Indemnity; Damage Waiver.

 

(a)            Costs and Expenses. The Borrower and the Guarantors, jointly and
severally, shall pay (A) all reasonable and documented out of pocket expenses
incurred by the Administrative Agent and its Affiliates (in the case of legal
fees and expenses, limited to the reasonable fees, charges and disbursements of
one primary outside counsel for the Administrative Agent and if reasonably
necessary or appropriate, one local counsel in each relevant jurisdiction to the
extent in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (B) all reasonable out of
pocket expenses incurred by any L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit issued by it or any
demand for payment thereunder and (C) all reasonable out of pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (in the case
of legal fees and expenses, limited to the fees, charges and disbursements of
one primary outside counsel for all such persons taken as a whole (and, solely
in the case of a conflict of interest, one additional counsel for all such
persons taken as whole in each relevant jurisdiction) and if reasonably
necessary or appropriate, one local counsel in each relevant jurisdiction (and
solely in the case of a conflict of interest, one additional conflicts counsel))
in connection with the enforcement or protection of its rights to the extent
(1) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (2) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)            Indemnification by the Loan Parties. The Borrower and the
Guarantors, jointly and severally, shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender and each L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (in the case of legal fees and
expenses, limited to the fees, charges and disbursements of one primary outside
counsel for all such persons taken as a whole (and, solely in the case of a
conflict of interest, one additional counsel for all such persons taken as whole
in each relevant jurisdiction) and if reasonably necessary or appropriate, one
local counsel in each relevant jurisdiction (and solely in the case of a
conflict of interest, one additional conflicts counsel)) incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including any Loan
Party) other than such Indemnitee and its Related Parties to the extent arising
out of, in connection with, or as a result of (A) the execution, enforcement or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (B) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by an L/C Issuer to honor a demand for payment under a Letter of Credit
issued by it if the documents presented in connection with such demand do not
strictly comply with the terms of such Letter of Credit), (C) any actual or
alleged presence or Release of Hazardous Materials at, on, under or from any
property currently or formerly owned or operated by a Loan Party or any of its
Subsidiaries, or any Environmental Liability related in any way to a Loan Party
or any of its Subsidiaries, or (D) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Loan Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Indemnitee or such Indemnitee’s material breach of its obligations hereunder or
under any other Loan DocumentsDocument of such Indemnitee, or (y) arise out of
any investigation, litigation or proceeding that does not involve an act or
omission by the Borrower or any other Loan Party and arises solely from a
dispute among Indemnitees (except when and to the extent that one of the parties
to such dispute was acting in its capacity as an agent, arranger, bookrunner,
L/C Issuer or other agency capacity and, in such case, excepting only such
party). Without limiting the provisions of Section 3.01(c), thisThis
Section 11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 



138

 

 

(c)            Reimbursement by Lenders. To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by them to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer, theany Swing Line Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such L/C Issuer, thesuch Swing
Line Lender or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposures of all Lenders at such time) of such unpaid amount (including any such
unpaid amount in respect of a claim asserted by such Lender), such payment to be
made severally among them based on such Lenders’ Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such L/C Issuer or thesuch Swing Line Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such L/C Issuer or thesuch Swing
Line Lender in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)            Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no party hereto shall assert, and each party hereto
hereby waives, and acknowledges that no other Person shall have, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the bad faith, gross negligence or willful misconduct of such Indemnitee or
a material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(e)            Payments. All amounts due under this Section shall be payable not
later than ten Business Days after written (in reasonable detail) demand
therefor.

 



139

 

 

(f)            Survival. The agreements in this Section and the indemnity
provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, any L/C Issuer and the Swing Line LenderLenders, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations.

 

11.05     Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent permitted by applicable law and to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

11.06     Successors and Assigns.

 

(a)            Successors and Assigns Generally. The provisions of this
Agreement and the other Loan Documents shall be binding upon and inure to the
benefit of the parties hereto and thereto and their respective successors and
assigns permitted hereby, except that no Loan Party may assign or otherwise
transfer any of its rights or obligations hereunder or thereunder (other than,
except with respect to the Borrower, as a result of a transaction permitted
under Section 8.03, 8.04 and 8.05) without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 



140

 

 

(b)            Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement and the other Loan Documents (including all or a portion of its
Commitment and the Loans (including for purposes of this subsection (b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)            Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the related Loans at the time owing to it
or contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $5,000,000 in the case of any assignment
in respect of a Revolving Commitment (and the related Revolving Loans
thereunder) and $1,000,000 in the case of any assignment in respect of a Term
Loan unless each of the Administrative Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided that such consent
shall not be required if a Lender assigns to one or more of its Affiliates.

 

(ii)            Proportionate Amounts. Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to theany Swing Line Lender’s rights
and obligations in respect of Swing Line Loans or (B) prohibit any Lender from
assigning all or a portion of its rights and obligations in respect of its
Revolving Commitment (and the related Revolving Loans thereunder) and its
outstanding Term Loans on a non-pro rata basis;

 

(iii)           Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)            the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Specified Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or, with
respect to the Revolving AA-1 Commitments, such assignment is to a Revolving
AA-1 Lender; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10)  Business Days after having received
written notice thereof in accordance with Section 11.02;

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Incremental Term Loan Commitment or any Revolving Commitment
if such assignment is to a Person that is not a Lender with a Commitment in
respect of the applicable facility subject to such assignment, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (2) any Term Loan
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;
and

 



141

 

 

(C)            the consent of the L/C Issuers and the Swing Line LenderLenders
(such consents not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of Revolving AA-1 Loans and Revolving AA-1 Commitments
(other than an assignment by a Revolving AA-1 Lender to any of its Affiliates).

 

(iv)          Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500 (to be
paid by the assignor or assignee); provided, however, that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           No Assignment to Certain Persons. No such assignment shall be made
to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) a natural Person (or to a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person).

 

(vi)          Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01 (subject to the requirements
thereof, including Section 3.01(e)), 3.04, 3.05 and 11.04 with respect to facts
and circumstances occurring prior to the effective date of such assignment);
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 



142

 

 

(c)            Register. The Administrative Agent, acting solely for this
purpose as an agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)            Participations. Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in
Section 11.01(a) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (subject to the
requirements and limitations therein, including the requirements under
Section 3.01(e), it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 



143

 

 

(e)            Voting Participants. Notwithstanding anything in this
Section 11.06 to the contrary, any Farm Credit Lender that (i) has purchased a
participation from any Lender that is a Farm Credit Lender in the minimum amount
of $5,000,000 on or after the Closing Date, (ii) is, by written notice to the
Borrower and the Administrative Agent in substantially the form of Exhibit H (a
“Voting Participant Notification”), designated by the selling Lender as being
entitled to be accorded the rights of a voting participant hereunder (any Farm
Credit Lender so designated being called a “Voting Participant”) and
(iii) receives the prior written consent of the Borrower and the Administrative
Agent to become a Voting Participant (such consents to be required only to the
extent and under the circumstances it would be required if such Voting
Participant were to become a Lender pursuant to an assignment in accordance with
Section 11.06(b), it being understood and agreed that such consent is not
required in connection with the sale of any participation to an existing Voting
Participant; provided that the Borrower shall be deemed to have consented to any
such sale of a participation unless it shall object thereto by written notice to
the Administrative Agent within ten (10) Business Days after having received
notice thereof), shall be entitled to vote (and the voting rights of the selling
Lender shall be correspondingly reduced), on a dollar for dollar basis, as if
such Voting Participant were a Lender, on any matter requiring or allowing a
Lender to provide or withhold its consent, or to otherwise vote on any proposed
action, in each case, in lieu of the vote of the selling Lender; provided,
however, that if such Voting Participant has at any time failed to fund any
portion of its participation when required to do so and notice of such failure
has been delivered by the selling Lender to the Administrative Agent, then until
such time as all amounts of its participation required to have been funded have
been funded and notice of such funding has been delivered by the selling Lender
to the Administrative Agent, such Voting Participant shall not be entitled to
exercise its voting rights pursuant to the terms of this clause (e), and the
voting rights of the selling Lender shall not be correspondingly reduced by the
amount of such Voting Participant’s participation. Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant on
Schedule 11.06(e)2 to Amendment No. 5 shall be a Voting Participant without
delivery of a Voting Participant Notification and without the prior written
consent of the Borrower and the Administrative Agent. To be effective, each
Voting Participant Notification shall, with respect to any Voting Participant,
(A) state the full name of such Voting Participant, as well as all contact
information required of an assignee as set forth in the Administrative
Questionnaire, (B) state the dollar amount of the participation purchased and
(C) include such other information as may be required by the Administrative
Agent. The selling Lender and the Voting Participant shall notify the
Administrative Agent and the Borrower within three Business Days of any
termination of, or reduction or increase in the amount of, such participation
and shall promptly upon request of the Administrative Agent update or confirm
there has been no change in the information set forth in Schedule 11.06(e)2 to
Amendment No. 5 or delivered in connection with any Voting Participant
Notification (and for the avoidance of doubt the voting rights of any Voting
Participant shall be appropriately reduced upon any reduction of such Voting
Participant’s participation interest). The Borrower and the Administrative Agent
shall be entitled to conclusively rely on information provided by a Lender
identifying itself or its participant as a Farm Credit Lender without
verification thereof and may also conclusively rely on the information set forth
in Schedule 11.06(e)2 to Amendment No. 5, delivered in connection with any
Voting Participant Notification or otherwise furnished pursuant to this clause
(e) and, unless and until notified thereof in writing by the selling Lender, may
assume that there have been no changes in the identity of Voting Participants,
the dollar amount of participations, the contact information of the participants
or any other information furnished to the Borrower or the Administrative Agent
pursuant to this clause (e). The voting rights hereunder are solely for the
benefit of the Voting Participants and shall not inure to any assignee or
participant of a Voting Participant (except to the extent of a sale of a
participation otherwise in compliance with the terms of this Section 11.06(e)).

 



144

 

 

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central banking authority; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)            Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time a
Lender acting as an L/C Issuer or thea Swing Line Lender assigns all of its
Revolving AA-1 Commitment and Revolving AA-1 Loans pursuant to subsection
(b) above, such Lender may, (i) upon thirty days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer and/or (ii) upon thirty days’ notice to the
Borrower, resign as thea Swing Line Lender.  In the event of any such
resignation as an L/C Issuer or thea Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders (with such Lender’s consent) a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that
(x) no failure by the Borrower to appoint any such successor shall affect the
resignation of such Lender as an L/C Issuer or thea Swing Line Lender, as the
case may be, and (y) any successor L/C Issuer must be approved by the
Administrative Agent (such approval to not be unreasonably withheld, conditioned
or delayed).  If a Lender resigns as an L/C Issuer, it shall retain all the
rights, powers, privileges and duties of an L/C Issuer hereunder with respect to
all Letters of Credit issued by it and outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If a
Lender resigns as thea Swing Line Lender, it shall retain all the rights of thea
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). 
Upon the appointment of a successor L/C Issuer and/or Swing Line Lender, and the
acceptance of such appointment by the applicable Lender, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the resigning L/C Issuer or Swing Line Lender, as the case may be. At
the option of the Borrower, a successor L/C Issuer or another existing L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, issued by the resigning L/C Issuer and outstanding at the time of such
resignation or make other arrangements satisfactory to the resigning L/C Issuer
to effectively assume the obligations of the resigning L/C Issuer with respect
to such Letters of Credit.

 



145

 

 

11.07     Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement or any Eligible Assignee invited
to become a Lender pursuant to Section 2.01(d) or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to the Borrower and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating any Loan Party or its
Subsidiaries or the credit facilities provided hereunder or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or an agreement referenced in clause (f) of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower (which source is not known by the
recipient to be in breach of confidentiality obligations with the Borrower or
any Subsidiary). In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by such Loan Party or any Subsidiary
(other than any such information received from a source that is known by the
recipient to be in breach of confidentiality obligations with such Loan Party or
any Subsidiary). Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Loan Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 



146

 

 

11.08     Rights of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or L/C
Issuer or their respective Affiliates, irrespective of whether or not such
Lender, such L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch or office or
Affiliate of such Lender or L/C Issuer different from the branch or office or
Affiliate holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, L/C Issuer or
their respective Affiliates may have. Each Lender and L/C Issuer agrees to
notify the Borrower and the Administrative Agent promptly after any such setoff
and application, provided that the failure to give such notice shall not affect
the validity of such setoff and application.

 

11.09     Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10     Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents and any separate letter agreements with respect to
fees payable to the Administrative Agent or an L/C Issuer constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 



147

 

 

 

11.11     Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied (other than contingent indemnification, tax gross
up, expense reimbursement or yield protection obligations, in each case, for
which no claim has been made) or any Letter of Credit shall remain outstanding
and not Cash Collateralized.

 

11.12     Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, a L/C Issuer or thea Swing Line Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 

11.13     Replacement of Lenders.

 

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

 

(a)            the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

 

(b)            such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 



 148 

 

 

(c)            in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)            such assignment does not conflict with applicable Laws; and

 

(e)            in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

 

provided that the failure by such Lender to execute and deliver an Assignment
and Assumption shall not impair the validity of the removal of such Lender and
the mandatory assignment of such Lender's Commitments and outstanding Loans and
participations in L/C Obligations and Swing Line Loans pursuant to this
Section 11.13 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14     Governing Law; Jurisdiction; Etc.

 

(a)            GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)            SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

 149 

 



(c)            WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)            SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15      Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

11.16      No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and agrees
(on behalf of itself and its Affiliates), that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders, on the other hand, (B) each of the Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) each of the Loan Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, the Arrangers, the L/C Issuers and the Lenders each is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Loan Parties or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent, any
ArrangerArrangers, any L/C Issuer nor any Lender has any obligation to the Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the
ArrangersArranger, the L/C Issuers, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Administrative Agent, any ArrangerArrangers, any L/C Issuer nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
and their respective Affiliates. Each of the Loan Parties hereby agrees that it
will not claim that any of the Administrative Agent, ArrangersArranger, L/C
Issuers or Lenders and their respective affiliates owes a fiduciary duty or
similar duty to it in connection with any aspect of any transaction contemplated
hereby.

 



 150 

 

 

11.17     Electronic Execution of Assignments and Certain Other Documents.

 

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

 

11.18     USA PATRIOT Act Notice.

 

Each Lender that is subject to the Patriot Act and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. The
Loan Parties shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

11.19     Judgment Currency.

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower agrees, as a separate obligation and notwithstanding any
such judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss. If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent agrees to return the amount of any
excess to the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

 



 151 

 

 

11.20     Release of Collateral and Guaranty Obligations.

 

(a)            Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon request of the Borrower in connection with any
sale, disposition or Permitted Receivables Financing permitted by the Loan
Documents, the Administrative Agent shall (without notice to, or vote or consent
of, any Lender), at the expense of the Borrower, take such actions as shall be
reasonably required to release its security interest in any Collateral sold or
disposed of (or sold, conveyed or contributed to any Permitted Receivables
Financing, including, without limitation, entering into a customary
intercreditor agreement with a Receivables Financier), and to release any
Guaranty under any Loan Document of any Person sold or disposed of (and to
release any Liens with respect to assets of such Person, release such Person
from all Loan Documents such Person is a party to and release any other
Obligations of such Person arising under the Loan Documents), upon consummation
of such sale or disposition in accordance with the Loan Documents in each case,
other than any sale or disposition to another Loan Party.

 

(b)            Notwithstanding anything to the contrary contained herein or in
any other Loan Document, at such time as (1) a Collateral and Guarantee
Suspension Period is continuing or (2) (a) all principal of and interest accrued
to such date which constitute Obligations shall have been paid in full in cash,
(b) all fees, expenses and other amounts then due and payable which constitute
Obligations (other than contingent obligations for which no claim has been
asserted) shall have been paid in cash, (c) all outstanding Letters of Credit
shall have been (i) terminated or (ii) fully Cash Collateralized, and (d) the
Commitments shall have expired or been terminated in full, the Administrative
Agent’s Lien andon the Collateral is automatically released and the
Administrative Agent shall at the expense of the Borrower take such actions as
shall be reasonably required to evidence the release of its security interest in
all Collateral and to release any Guaranty under any Loan Document.

 

(c)            Notwithstanding anything to the contrary contained herein or in
any other Loan Document, upon request of the Borrower, (x) in connection with
any Indebtedness permitted by Section 8.01(d) hereof (solely to the extent
required in writing by the holder of any related Lien permitted pursuant to
Section 8.02(e) hereof), the Administrative Agent shall (without notice to, or
vote or consent of, any Lender), at the expense of the Borrower, take such
actions as shall be reasonably required to release its security interest in any
Collateral subject to such Lien, (y) upon designation of any Restricted
Subsidiary as an Unrestricted Subsidiary pursuant to Section 7.10(e) hereof,
release the Guaranty under any Loan Document of any such designated Unrestricted
Subsidiary and release any Liens granted by such designated Unrestricted
Subsidiary and release such designated Unrestricted Subsidiary from all Loan
Documents such designated Unrestricted Subsidiary is a party to and release all
Obligations of such designated Unrestricted Subsidiary arising under the Loan
Documents and (z) in connection with any Liens permitted by Section 8.02(f), the
Administrative Agent shall release its Liens on any assets subject to such Liens
permitted under Section 8.02(f), to the extent that the Administrative Agent’s
Liens on such assets violate the express terms of the documentation governing
such Lien.

 



 152 

 

 

11.21     Entire Agreement.

 

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

 

11.22     Acknowledgement and Consent to Bail-In of Affected Financial
Institutions.

 

Solely to the extent an Affected Financial Institution is a party to this
Agreement and notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender or L/C Issuer
that is an Affected Financial Institution arising under any Loan Document, to
the extent such liability is unsecured, may be subject to the write-down and
conversion powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

 

(i)            the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder that
may be payable to it by any Lender or L/C Issuer that is an Affected Financial
Institution; and

 

(ii)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(A)a reduction in full or in part or cancellation of any such liability;

 

(B)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(C)the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of the applicable Resolution Authority.

 

11.23      Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support,” and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 



 153 

 

 

(i)            In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(ii)            As used in this Section 11.23, the following terms have the
following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

11.24      Waiver of Borrower Rights.

 

Each Loan Party acknowledges and agrees that, to the extent the provisions of
the Agricultural Credit Act of 1987, including 12 U.S.C §§ 2199 through 2202e,
and the implementing Farm Credit Administration regulations, 12 C.F.R.
§ 617.7000, et seq. (collectively, the “Farm Credit Law”) apply to such Loan
Party or to the transactions contemplated by this Agreement, such Loan Party
hereby irrevocably waives all Borrower Rights, including all statutory or
regulatory rights of a borrower to disclosure of effective interest rates,
differential interest rates, review of credit decisions, distressed loan
restructuring, and rights of first refusal. Each Loan Party acknowledges and
agrees that the waiver of Borrower Rights provided by this Section 11.24 is
knowingly and voluntarily made after such Loan Party has consulted with legal
counsel of its choice and has been represented by counsel of its choice in
connection with the negotiation of this Agreement and waiver of such Loan Party
set forth in this Section 11.24. Each Loan Party acknowledges that its waiver of
Borrower Rights set forth in this Section 11.24 is based on its recognition that
such waiver is material to induce commercial banks and other non-Farm Credit
Systems institutions to participate in the extensions of credit contemplated by
this Agreement and to provide extensions of credit to such Loan Party. Nothing
contained in this Section 11.24, nor the delivery to any Loan Party of any
summary of any rights under, or any notice pursuant to, the Farm Credit Law
shall be deemed to be, or be constructed to indicate the determination or
agreement by any Loan Party, any Agent, or any Lender that the Farm Credit Law,
or any rights thereunder, are or will be applicable to any Loan Party or to the
transactions contemplated by this Agreement. It is the intent of the Loan
Parties that the waiver of Borrower Rights contained in this Section 11.24
complies with and meets all of the requirements of 12 C.F.R § 617.7010(c).

 



 154 

 

 

11.25     Certain ERISA Matters.

 

(a)            Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement,

 

(ii)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)          (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Letters of Credit, the Commitments and this Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

 

(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 



 155 

 

 

(b)            In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

[SIGNATURE PAGES FOLLOWREMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 156 

 

 

Exhibit B

 

Exhibits to the Amended Credit Agreement

 

See attached.

  

   

 



 

 

EXHIBIT A-1

 

FORM OF LOAN NOTICE

 

Date: ___________, _____

 

To:          Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 9, 2016
(as amended by Amendment No. 1 dated as of August 15, 2017, Amendment No. 2
dated as of December 1, 2017, Amendment No. 3 dated as of June 25, 2019,
Amendment No. 4 dated as of April 17, 2020, Amendment No. 5 dated as of
September 17, 2020 and as further amended, restated, extended, supplemented or
otherwise modified from time to time, the “Agreement;” the terms defined therein
being used herein as therein defined), among Lamb Weston Holdings, Inc., a
Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders, the Swing Line Lenders and L/C Issuers from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

 

The undersigned hereby requests (select one):

 

¨A Borrowing of [Revolving A-1][Revolving B-1] Loans

 

¨A conversion or continuation of [Revolving A-1][Revolving B-1] Loans

 

1.            On                                                        (a
Business Day).

 

2.            In the amount of                                        

 

3.            Denominated in ______________________1

 

4.            Comprised of [Base Rate][Eurocurrency Rate] Loans

 

5.            For Eurocurrency Rate Loans: with an Interest Period of ____
months.

 

[The Revolving A-1 Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01(a) of the Agreement.]2

 

[The Revolving B-1 Borrowing requested herein complies with the proviso to the
first sentence of Section 2.01(b) of the Agreement.]3


 

 



 

1 Indicate Dollars or applicable Alternative Currency.

 

2 Include this sentence in the case of a Revolving A-1 Borrowing.

 

3 Include this sentence in the case of a Revolving B-1 Borrowing.

 



   

 

 

[The Borrower hereby represents and warrants that the conditions specified in
Sections 5.02(a) and (b) of the Agreement shall be satisfied on and as of the
date of the Borrowing.]4

 

  LAMB WESTON HOLDINGS, INC.       By:           Name:           Title:  

 

 



4 To be included only for new Borrowings.

 

 A-1-2
Form of Loan Notice 

 



 

 

EXHIBIT A-2

 

FORM OF SWING LINE LOAN NOTICE

 

Date: ___________, _____

 

To:          [Bank of America, N.A.][ ][ ], as Swing Line Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 9, 2016
(as amended by Amendment No. 1 dated as of August 15, 2017, Amendment No. 2
dated as of December 1, 2017, Amendment No. 3 dated as of June 25, 2019,
Amendment No. 4 dated as of April 17, 2020, Amendment No. 5 dated as of
September 17, 2020 and as further amended, restated, extended, supplemented or
otherwise modified from time to time, the “Agreement;” the terms defined therein
being used herein as therein defined), among Lamb Weston Holdings, Inc., a
Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders, the Swing Line Lenders and L/C Issuers from time to time
party thereto, and Bank of America, N.A., as Administrative Agent.

 

The undersigned hereby requests a Swing Line Loan:

 

1.          On                                                               (a
Business Day).

 

2.          In the amount of $                        .

 

The Swing Line Borrowing requested herein complies with the requirements of the
proviso to the first sentence of Section 2.04(a) of the Agreement.

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 5.02(a) and (b) of the Agreement shall be satisfied on and as of the
date of the Borrowing.

 

 

  LAMB WESTON HOLDINGS, INC.       By:           Name:           Title:  



 

 A-2-1 

 



 

EXHIBIT A-3

 

[Form of]



Letter of Credit Report

 

TO:Bank of America, N.A., as Administrative Agent

 

RE:Credit Agreement, dated as of November 9, 2016 (as amended by Amendment No. 1
dated as of August 15, 2017, Amendment No. 2 dated as of December 1, 2017,
Amendment No. 3 dated as of June 25, 2019, Amendment No. 4 dated as of April 17,
2020, Amendment No. 5 dated as of September 17, 2020 and as further amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”), by and among Lamb Weston Holdings, Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the Lenders, Swing Line Lenders and L/C Issuers from time to time party thereto,
and Bank of America, N.A., as Administrative Agent. Unless otherwise defined
herein, capitalized terms used in this report shall have the meanings set forth
in the Credit Agreement.

 

DATE:[Date]

 

The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of
Section 2.03(m) of the Credit Agreement.

 

[The L/C Issuer plans to issue, amend, renew, increase or extend the following
Letter(s) of Credit on [insert date].

 

L/C
No.

Maximum
Face
Amount

Current
Face
Amount

Currency Financials or
Performance
SBLC Beneficiary
Name Issuance
Date Expiry
Date Auto
Renewal Date of
Amendment Amount of
Amendment

 

 

                   

 

 

                   

 

 

                   

 

 

                   

 

]

 

[The L/C Issuer made a payment, with respect to L/C No. _______, on [insert
date, which shall be a Business Day] in the amount of [$]_____________].

 



 A-3-1 

 

 

[The Borrower failed to reimburse the L/C Issuer for a payment made in the
amount of [$][insert amount of such payment] pursuant to L/C No. ______ on
[insert date of such failure, which shall be a Business Day], with respect to
L/C No. _______.]

 

Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

L/C
No.

Maximum
Face
Amount

Current
Face
Amount

Currency Financials or
Performance
SBLC Beneficiary
Name Issuance
Date Expiry
Date Auto
Renewal Date of
Amendment Amount of
Amendment

 

 

                   

 

 

                   

 

 

                   

 

 

                   

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 A-3-2 

 



 

  [L/C ISSUER],   as an L/C Issuer       By:     Name:   Title:

 







 A-3-3 

 



 

EXHIBIT A-4

 

[Form of]
Additional L/C Issuer Notice

 

TO:Bank of America, N.A., as Administrative Agent

 

RE:Credit Agreement, dated as of November 9, 2016 (as amended by Amendment No. 1
dated as of August 15, 2017, Amendment No. 2 dated as of December 1, 2017,
Amendment No. 3 dated as of June 25, 2019, Amendment No. 4 dated as of April 17,
2020, Amendment No. 5 dated as of September 17, 2020 and as further amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”), by and among Lamb Weston Holdings, Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the Lenders, Swing Lien Lenders and L/C Issuers from time to time party thereto,
and Bank of America, N.A., as Administrative Agent. Unless otherwise defined
herein, capitalized terms used in this Notice shall have the meanings set forth
in the Credit Agreement.

 

DATE:[Date]  

 

[Insert Name of additional L/C Issuer] (“Lender”), a [Revolving A-1
Lender][Revolving B-1 Lender] under the Credit Agreement and the Borrower hereby
provide notice to the Administrative Agent and the L/C Issuer(s) that the Lender
wishes to become an L/C Issuer for an amount of $[         ] under the Credit
Agreement.

 

It is hereby agreed that upon receipt by the Administrative Agent of a fully
executed copy of this Notice, the Lender shall be deemed an L/C Issuer under the
Credit Agreement.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 A-4-1 

 

 

  LAMB WESTON HOLDINGS, INC.,   a Delaware corporation       By:               
  Name:   Title:       [Lender’s name]       By:     Name:   Title:

 

Acknowledged and Agreed:   BANK OF AMERICA, N.A.
as Administrative Agent   By:            Name: Title:

 



 A-4-2 

 

 

EXHIBIT B

 

FORM OF NOTE

 

___________, ____

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of the [Revolving A-1][Revolving B-1] Loans from time to time made by the
Lender to the Borrower under that certain Credit Agreement, dated as of
November 9, 2016 (as amended by Amendment No. 1 dated as of August 15, 2017,
Amendment No. 2 dated as of December 1, 2017, Amendment No. 3 dated as of
June 25, 2019, Amendment No. 4 dated as of April 17, 2020, Amendment No. 5 dated
as of September 17, 2020 and as further amended, restated, extended,
supplemented or otherwise modified from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Guarantors from time to time party thereto, the Lenders, Swing Line Lenders and
L/C Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of the
[Revolving A-1][Revolving B-1] Loans made by the Lender from the date of such
Loan until such principal amount is paid in full, at such interest rates and at
such times as provided in the Agreement. All payments of principal and interest
shall be made to the Administrative Agent for the account of the Lender in the
currency in which such Loan is denominated in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest from the due date thereof
until the date of actual payment (and before as well as after judgment) computed
at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guaranty and is secured by the Collateral. Upon the occurrence and continuation
of one or more of the Events of Default specified in the Agreement, all amounts
then remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. The [Revolving
A-1][Revolving B-1] Loans made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 



  B-1 

 

 

  LAMB WESTON HOLDINGS, INC.       By:                    Name:         Title:  

 



  B-2 

 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date   Type of
Loan Made   Amount of Loan Made   End of Interest
Period   Amount of Principal or Interest Paid This Date   Outstanding Principal
Balance This Date   Notation Made By                                            
                                                                               
                                                                               
                                                                               
   

 



  B-3 

 

 



 

EXHIBIT C-1

 

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders that Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 9, 2016
(as amended by Amendment No. 1 dated as of August 15, 2017, Amendment No. 2
dated as of December 1, 2017, Amendment No. 3 dated as of June 25, 2019,
Amendment No. 4 dated as of April 17, 2020, Amendment No. 5 dated as of
September 17, 2020, and as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Lamb Weston Holdings, Inc., a
Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders, Swing Line Lenders and L/C Issuers from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is not a
“10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, (iv) it is not a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code, and (v) no payments in
connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. Person status on an IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:           Name:     Title:  

 

Date: ________ __, 20[ ]

 



C-1-1



 

EXHIBIT C-2

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants that Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 9, 2016
(as amended by Amendment No. 1 dated as of August 15, 2017, Amendment No. 2
dated as of December 1, 2017, Amendment No. 3 dated as of June 25, 2019,
Amendment No. 4 dated as of April 17, 2020, Amendment No. 5 dated as of
September 17, 2020, and as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Lamb Weston Holdings, Inc., a
Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders, Swing Line Lenders and L/C Issuers from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, (iii) it is not a “10-percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Internal Revenue Code, and (v) no
payments in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF PARTICIPANT]   By:                   Name:     Title:  

 

Date: ________ __, 20[ ]

 



C-2-1



 

EXHIBIT C-3

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants that Are Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 9, 2016
(as amended by Amendment No. 1 dated as of August 15, 2017, Amendment No. 2
dated as of December 1, 2017, Amendment No. 3 dated as of June 25, 2019,
Amendment No. 4 dated as of April 17, 2020, Amendment No. 5 dated as of
September 17, 2020, and as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Lamb Weston Holdings, Inc., a
Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders, Swing Line Lenders and L/C Issuers from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption (its “Applicable Partners/Members”) is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its Applicable Partners/Members is a
“10-percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code, (v) none of its Applicable
Partners/Members is a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Internal Revenue Code, and (vi) no
payments in connection with any Loan Document are effectively connected with the
conduct of a U.S. trade or business by the undersigned or any of its Applicable
Partners/Members.

 

The undersigned has furnished its participating Lender with an IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]   By:                   Name:     Title:  

 

Date: ________ __, 20[ ]



 



C-3-1



 

EXHIBIT C-4

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders that Are Partnerships for U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of November 9, 2016
(as amended by Amendment No. 1 dated as of August 15, 2017, Amendment No. 2
dated as of December 1, 2017, Amendment No. 3 dated as of June 25, 2019,
Amendment No. 4 dated as of April 17, 2020, Amendment No. 5 dated as of
September 17, 2020, and as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among Lamb Weston Holdings, Inc., a
Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders, Swing Line Lenders and L/C Issuers from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its Applicable Partners/Members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iv) none of
its Applicable Partners/Members is a “10-percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code,
(v) none of its Applicable Partners/Members is a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Internal Revenue Code, and (vi) no payments in connection with any Loan Document
are effectively connected with the conduct of a U.S. trade or business by the
undersigned or any of its Applicable Partners/Members.

 

The undersigned has furnished the Borrower and the Administrative Agent with an
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:           Name:     Title:  

 

Date: ________ __, 20[ ]

 



C-4-1



 

 

 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date: ________, ____

 

To:       Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November 9, 2016
(as amended by Amendment No. 1 dated as of August 15, 2017, Amendment No. 2
dated as of December 1, 2017, Amendment No. 3 dated as of June 25, 2019,
Amendment No. 4 dated as of April 17, 2020, Amendment No. 5 dated as of
September 17, 2020 and as further amended, restated, extended, supplemented or
otherwise modified from time to time, the “Agreement;” the terms defined therein
being used herein as therein defined), among Lamb Weston Holdings, Inc., a
Delaware corporation (the “Borrower”), the Guarantors from time to time party
thereto, the Lenders, Swing Line Lenders and L/C Issuers from time to time party
thereto, and Bank of America, N.A., as Administrative Agent.

 

The undersigned Financial Officer hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Borrower, and that, as
such, he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.            The Borrower has delivered [(i)] the year-end audited consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows required by Section 7.01(a) of the Agreement for the fiscal year of the
Borrower and its consolidated Subsidiaries ended as of the above date, together
with the report of an independent certified public accountant of recognized
national standing (without a “going concern” or like qualification or exception
(except for qualifications or exceptions resulting from pending maturity of
Indebtedness or actual or prospective breach of a financial covenant)) required
by such section [and (ii) the consolidated balance sheet and related statements
of income and cash flows of the Borrower and its Restricted Subsidiaries as at
the end of such fiscal year.]1 Such financial statements fairly present in all
material respects the consolidated financial condition and results of operations
of the Borrower and its Subsidiaries [or its Restricted Subsidiaries, as
applicable,] in accordance with GAAP [(except, in the case of the financial
statements of the Borrower and its Restricted Subsidiaries, for the exclusion of
Unrestricted Subsidiaries)] as at the end of and for such fiscal year.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 



 



1 To be included if the Borrower has any Unrestricted Subsidiaries.

 



D-1

 

 

1.            The Borrower has delivered the unaudited consolidated balance
sheet and related statements of income and cash flows required by
Section 7.01(b) of the Agreement for the fiscal quarter of the Borrower and its
Subsidiaries ended as of the above date. Such financial statements fairly
present the consolidated financial condition and results of operations of the
Borrower and its consolidated Subsidiaries in accordance with GAAP as at such
date and for such period, subject to normal year-end and audit adjustments and
the absence of certain footnotes.

 

2.            The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition of the Borrower during the
accounting period covered by such financial statements.

 

3.            Based on the review described in paragraph 2 hereof,

 

[select one:]

 

[to the knowledge of the undersigned, during such fiscal period no Default has
occurred and is continuing.]

 

--or--

 

[to the knowledge of the undersigned, the following is a list of each Default
that has occurred during such fiscal period and (i) its nature and status and
(ii) any action taken or proposed to be taken with respect to such Default.]

 

4.            to the knowledge of the undersigned, since [the date of the
audited financial statements referred to in Section 6.04 of the Agreement]2 [the
date of the most recently delivered audited annual financial statements]3, the
Borrower has not had any change in GAAP or the application thereof [except as
follows __________, and such change has had the following effect on the attached
financial statements ______________].

 

5.           The financial covenant analyses and information demonstrating
compliance with Section 8.11 of the Agreement set forth on Schedule 2 attached
hereto are true and accurate in all material respects on and as of the date of
this Certificate.

 



 



2 To be used for the initial Compliance Certificate.

 

3 To be used for all Compliance Certificates after the initial Compliance
Certificate.

 



D-2

 

 

6.            Attached hereto as Schedule 3 is a schedule containing [(i)] a
report setting forth the information required by Section 4(f) of the Security
Agreement or confirmation that there has been no change in such information
since the Closing Date or the date of the last Compliance Certificate delivered
prior hereto [(ii) a list of any Instrument, Tangible Chattel Paper or Document
that is required to be delivered concurrently with this Certificate pursuant to
Section 4(a)(i) of the Security Agreement,] [and] [[(ii)][(iii)] an updated
Schedule 2(c) to the Security Agreement containing information required by
Section 4(d) thereof with respect to Commercial Tort Claims not previously
disclosed to the Administrative Agent, [and] [(iii)][(iv)] a listing of any
Patents, Trademarks or Copyrights required to be disclosed by Section 5 of the
Security Agreement [and] [(iv)][(v)] a list of any Pledged Equity required to be
disclosed pursuant to Section 4(g) of the Security Agreement].4

 



 



4 To be included with Compliance Certificate, if applicable.

 



D-3

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of        
                              ,                           .

 

  LAMB WESTON HOLDINGS, INC.       By:         Name:         Title:
                      

 



D-4

 

 

SCHEDULE 1

to Compliance Certificate

[Audited annual][Unaudited quarterly] financial statements

 

For the [Year][Quarter] ended ___________________

 



D-5

 

 

 

For the Quarter/Year ended ___________________

 

SCHEDULE 2
to Compliance Certificate
($ in 000’s)

 

I.     Consolidated Net Leverage Ratio.       A. Consolidated EBITDA          
1. Consolidated Net Income: (Line A.1(i)- A.1(ii)- A.1(iii)- A.1(vi)- A.1(v))  
$_____                 (i) The consolidated net income (or loss) attributable to
the Borrower for such period determined on a consolidated basis in accordance
with GAAP $_____                 (ii) to the extent included in the Borrower’s
net income, the net income (or loss) of any Person that is not a Restricted
Subsidiary, except (x) to the extent such income has actually been distributed
in cash to the Borrower or any Restricted Subsidiary during such period and
(y) in the case of the Existing Joint Ventures, for other equity of the Borrower
and its Restricted Subsidiaries in the earnings of the Existing Joint Ventures
in excess of the amount included pursuant to clause (1)(i)(x) so long as the
amount included in this clause (1)(i)(y) for any period does not exceed 6.0% of
Consolidated EBITDA for such period $_____                   (iii) to the extent
included in the Borrower’s net income, gains and losses due solely to
fluctuations in currency values and the related tax effects according to GAAP  
$_____                 (iv) to the extent included in the Borrower’s net income,
the cumulative effect of any change in accounting principles $_____            
    (v) to the extent included in the Borrower’s net income, gains and losses
from dispositions of assets outside the ordinary course of business or upon
early retirement of Indebtedness $_____

 



D-5



 

  2. Other than with respect to clause (iv) below, an amount which, in the
determination of Consolidated Net Income for such period, has been deducted for,
without duplication:                 (i)   Consolidated Interest Expense (Line
A.2(i)(1)- A.2(i)(2)+ A.2(i)(3)) $_____                   (1) All interest in
respect of Consolidated Funded Indebtedness (including the interest component of
synthetic leases, account receivables securitization programs, off-balance sheet
loans or similar off-balance sheet financing products) accrued during such
period (whether or not actually paid during such period) determined after giving
effect to any net payments made or received under interest rate Swap Contracts  
$_____                   (2) The sum of (i) all interest income during such
period and (ii) to the extent included in clause (i) above, the amount of
write-offs or amortization of deferred financing fees, commissions, fees and
expenses (including write-offs or amortization of fees and expenses related to
Permitted Receivables Financings), and amounts paid (or plus any amounts
received) on early terminations of Swap Contracts   $_____                  
(3) The loss or discount on the sale of Transferred Assets to any Receivables
Financier in connection with a Permitted Receivables Financing $_____          
      (ii) provision for taxes based on income, profits or capital of the
Borrower and its Restricted Subsidiaries, including, without limitation,
federal, state, franchise, excise and similar taxes and foreign withholding
taxes paid or accrued during such period including penalties and interest
related to such taxes or arising from any tax examinations   $_____            
  (iii) depreciation and amortization expense and all other non-cash charges
(including impairment charges), expenses or losses (except for any such expense
that (x) requires accrual of a reserve for anticipated future cash payments for
any period or (y) represents a write-down of current assets)   $_____          
    (iv) (1) pro forma costs savings permitted to be reflected in pro forma
financial statements prepared in accordance with Regulation S-X of the
Securities Exchange Act of 1934 and (2) the amount of pro forma cost savings,
operating expense reductions and synergies (collectively, “Cost Savings”) that
are reasonably expected by the Borrower to result over the next succeeding four
Fiscal Quarter period (calculated as though such Cost Savings had been realized
on the first day of such period) as a result of, or in connection with, actions
(including Permitted Acquisitions or Dispositions outside the ordinary course of
business) consummated during such period or expected to be taken within twelve
months, provided that (A) such Cost Savings are reasonably identifiable,
quantifiable and factually supportable, (B) the aggregate amount of such Cost
Savings added pursuant to this clause (iv)(2) during such period shall not
exceed an amount equal to 10% of Consolidated EBITDA for such period (calculated
without giving effect to any amounts added back pursuant to this clause (iv)(2))
and (C) such pro forma Cost Savings shall only be added back for quarters ending
on or prior to the last day of the fourth full Fiscal Quarter following the
applicable action, and in each case described in this clause (iv), no Cost
Savings shall be added pursuant to this clause (iv) to the extent duplicative of
any expenses or charges otherwise added to Consolidated EBITDA, whether through
a pro forma adjustment or otherwise, for such period   $_____

 



D-6





 

    (v) (1) non-recurring, extraordinary or unusual cash charges, expenses or
losses not exceeding $25,000,000 in any four Fiscal Quarter period and (2) all
charges, expenses or losses in connection with the Transactions that are
incurred or accrued prior to the second anniversary of the Closing Date   $_____
                (vi) any contingent or deferred payments (including earn-out
payments, non-compete payments and consulting payments but excluding ongoing
royalty payments) made in connection with any Permitted Acquisition $_____      
        (vii) the amount of write-offs or amortization of deferred financing
fees, commissions, fees and expenses (including any write-offs or amortization
of fees and expenses related to Permitted Receivables Financings)   $_____      
          (viii) losses from foreign exchange translation adjustments or Swap
Contracts during such period   $_____

 

D-7





 

              (ix) losses associated with discontinued operations (but only
after such operations are no longer owned or operated by the Borrower or a
Restricted Subsidiary)   $_____               (x) acquisition integration costs
and fees, including cash severance payments made in connection with acquisitions
  $_____               (xi) any costs or expenses incurred pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or stockholders agreement to
the extent that such costs or expenses are funded with cash proceeds contributed
to the capital of the Borrower or net cash proceeds of issuance of Equity
Interests of the Borrower (provided that such net cash proceeds shall not
increase the Available Amount)   $_____               (xii) the fees and
expenses paid to third parties during such period that directly arise out of and
are incurred in connection with any Permitted Acquisition, investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Closing Date and any such transaction undertaken but not completed, and
including transaction expenses incurred in connection therewith) or early
extinguishment of Indebtedness to the extent such items were subject to
capitalization prior to the effectiveness of Financial Accounting Standards
Board Statement No. 141R “Business Combinations” but are required under such
statement to be expensed currently   $_____             2.1   Line
A.2(i) +A.2(ii) + A.2(iii) + A.2(iv) + A.2(v) + A.2(vi) + A.2(vii) + A.2(viii) 
+ A.2(ix)  + A.2(x)  + A.2(xi)  + A.2(xii)  $_____

 



D-8



 

  3. The following to the extent included in the determination of Consolidated
Net Income for such period, without duplication:              
(i)        non-cash credits, income or gains, including non-cash gains from
foreign exchange translation adjustments or Swap Contracts during such period
(but excluding any non-cash credits, income or gains that represent an accrual
in the ordinary course) $_____           (ii)       any extraordinary or unusual
income or gains (including amounts received on early terminations of Swap
Contracts)   $_____           (iii)      any federal, state, local and foreign
income tax credits $_____           (iv)      income associated with
discontinued operations (but only after such operations are no longer owned or
operated by the Borrower or a Restricted Subsidiary)   $_____           3.1 Line
A.3(i) +A.3(ii) + A.3(iii) + A.3(iv))   $_____           4 Consolidated EBITDA
(Line A.1 + Line A.2.1 – Line A.3.1) $_____1           B. Consolidated Funded
Indebtedness:               The sum of:                   (i) the outstanding
principal amount of all obligations for borrowed money, whether current or
long-term (including the Loans) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments or upon which
interest payments are customarily made $_____               (ii) all obligations
arising under letters of credit (including standby and commercial), but only to
the extent consisting of unpaid reimbursement obligations in respect of drawn
amounts under letters of credit $_____                 (iii) all Capitalized
Lease Obligations $_____

 

 



1Provided that Consolidated EBITDA for certain periods specified in the
definition thereof in the Credit Agreement shall be the amount specified, or
determined as set forth, therein.

 

D-9





 

      (iv) all obligations issued or assumed as the deferred purchase price of
assets or services purchased (other than contingent earn-out payments and other
contingent deferred payments, and trade debt incurred in the ordinary course of
business) which would appear as liabilities on a balance sheet in accordance
with GAAP $_____                 (v) all Disqualified Equity Interests of the
Borrower and its Restricted Subsidiaries $_____                 (vi) all
Guarantees with respect to outstanding Indebtedness of the type specified in
clauses (i) through (v) above of a Person that is not Borrower or any of its
Restricted Subsidiaries $_____                 (vii) all Indebtedness of the
types referred to in clauses (i) through (vi) above of any partnership or joint
venture (other than a joint venture that is itself a corporation, limited
liability company or similar limited liability entity) in which the Borrower or
any of its Restricted Subsidiaries is a general partner or joint venturer,
except to the extent that Indebtedness is expressly made non-recourse to such
Person $_____         1. Consolidated Funded Indebtedness (Line B(i)+ B(ii)+
B(iii)+  B(iv)+ B(v)+ B(vi)+ B(vii))    $_____

 

D-10





 

C. Consolidated Net Leverage Ratio (Line I.C.1 : Line I.C.2): ____: ___        
      1. Consolidated Funded Indebtedness (Line I.B.1), minus (i) unrestricted
cash and Cash Equivalents of Loan Parties (cash or Cash Equivalents (x) placed
on deposit with a trustee to discharge or defease Indebtedness or (y) to the
extent proceeds of Indebtedness incurred to finance an acquisition and held in
escrow pending the consummation of such acquisition to consummate such
acquisition or prepay such Indebtedness shall be considered unrestricted to the
extent the related Indebtedness is included in Consolidated Funded Indebtedness)
and (ii) to the extent not prohibited from being distributed to a Loan Party
pursuant to any Law, Contractual Obligation or Organization Document, 75% of the
amount of unrestricted cash and Cash Equivalents of Restricted Subsidiaries that
are not Loan Parties (cash or Cash Equivalents segregated or held in escrow to
prepay Indebtedness or to consummate an acquisition shall be considered
unrestricted) $_____               to                   2. Consolidated EBITDA
for the period of four consecutive Fiscal Quarters ended on such date (or, if
such date is not the last day of a Fiscal Quarter, ended on the last day of the
Fiscal Quarter most recently ended prior to such date for which financial
statements have been delivered pursuant to Section 7.01(a) or (b) of the Credit
Agreement). $_____

 



D-11



 

II. Consolidated Interest Coverage Ratio. (Line II(i) : Line II(ii)) _____ :
_____         The ratio, determined as of the end of each Fiscal Quarter of the
Borrower for the most- recently ended four Fiscal Quarters, of :          
(i) Consolidated EBITDA (Line I.A.4) $_____     to                    
(ii) Consolidated Interest Expense paid or payable in cash (and, to the extent
not otherwise included in Consolidated Interest Expense, the loss or discount on
the sale of Transferred Assets to any Receivables Financier in connection with a
Permitted Receivables Financing). $_____

 



D-12



 

 

SCHEDULE 3

to Compliance Certificate

 

For the [Year][Quarter] ended ___________________

 

¨By checking this box, the Borrower confirms that except as previously
disclosed, no Obligor has had any change to its legal name, jurisdiction of
formation or form of organization at or before the date of this Compliance
Certificate.

 

¨By checking this box, the Borrower confirms that there is no change in the
Collateral required to be delivered to the Administrative Agent pursuant to
Section 4(a)(i) of the Security Agreement since the [Closing Date][date of the
last such list]. If you check this box, please write “None” on the list below.

 

Below is a list of all Instrument, Tangible Chattel Paper or Document required
to be delivered to the Administrative Agent pursuant to Section 4(a)(i) of the
Security Agreement:

 

                   

(please add more lines as necessary)

 

¨ By checking this box, the Borrower confirms that there are no updates to
Schedule 2(c) to Security Agreement with respect to Commercial Tort Claims not
previously disclosed to the Administrative Agent. If you check this box, please
write “None” on the list below.

 

Below is a list of updates to Schedule 2(c) to Security Agreement with respect
to Commercial Tort Claims not previously disclosed to the Administrative Agent:

 



                   

(please add more lines as necessary)

 

¨By checking this box, the Borrower confirms that except as previously
disclosed, there are no updates to the listing of any Patents, Trademarks or
Copyrights required to be disclosed by Section 5 of the Security Agreement. If
you check this box, please write “None” on the list below.

 



 D-13 

 

 

Below is a listing of any Patents, Trademarks or Copyrights required to be
disclosed by Section 5 of the Security Agreement and not previously disclosed to
the Administrative Agent:

  

                   

(please add more lines as necessary)

 

¨By checking this box, the Borrower confirms that except as previously
disclosed, since the [Closing Date][date of the last such list] no Obligor has
acquired any Pledged Equity consisting of an interest in a partnership or a
limited liability company that (and the terms of any such existing Pledged
Equity have not changed so that it) (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a Security governed by Article 8 of the UCC, (iii) is an investment company
security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset. If you check this box, please write “None” on the list below.

 

Below is a listing of any Pledged Equity required to be disclosed by
Section 4(g) of the Security Agreement and not previously disclosed to the
Administrative Agent:

  



                   

(please add more lines as necessary)

  

 D-14 

 

 

EXHIBIT E

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of _________ ___, 20__, is
by and between ____________, a _____________, (the “New Subsidiary”), and Bank
of America, N.A., in its capacity as Administrative Agent under that certain
Credit Agreement, dated as of November 9, 2016 (as amended by Amendment No. 1
dated as of August 15, 2017, Amendment No. 2 dated as of December 1, 2017,
Amendment No. 3 dated as of June 25, 2019, Amendment No. 4 dated as of April 17,
2020, Amendment No. 5 dated as of September 17, 2020 and as further amended,
restated, amended and restated, modified and supplemented from time to time, the
“Credit Agreement”) by and among LAMB WESTON HOLDINGS, INC., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), the Swing Line Lenders, the L/C Issuers from time to
time party thereto, and BANK OF AMERICA, N.A., as Administrative Agent and
Collateral Agent. Capitalized terms used but not otherwise defined herein have
the meanings provided in the Credit Agreement.

 

Pursuant to the terms and conditions of Section 7.10 of the Credit Agreement,
the New Subsidiary is required to become a Guarantor.

 

Accordingly, the New Subsidiary hereby agrees with the Administrative Agent, for
the benefit of the Lenders, as follows:

 

1.            The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Credit Agreement and a Guarantor for all purposes of the Credit
Agreement, and shall have all of the obligations of a Guarantor thereunder as if
it had executed the Credit Agreement. The New Subsidiary hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Guarantors contained in the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary hereby jointly and severally together with the other Guarantors,
guarantees to each holder of the Obligations, as provided in Article IV, and
subject to the limitations set forth therein, of the Credit Agreement, the
prompt payment and performance of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof.

 

2.            [The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
party to the Security Agreement, and shall have all the obligations of an
“Obligor” (as such term is defined in the Security Agreement) thereunder as if
it had executed the Security Agreement. The New Subsidiary hereby ratifies, as
of the date hereof, and agrees to be bound by, except during a Collateral
Suspension Period, all of the terms, provisions and conditions contained in the
Security Agreement. Without limiting the generality of the foregoing terms of
this paragraph 2, the New Subsidiary hereby grants to the Collateral Agent, for
the ratable benefit of the holders of the Secured Obligations (as such term is
defined in the Security Agreement), a continuing security interest in, any and
all right, title and interest of the New Subsidiary in and to the Collateral (as
such term is defined in the Security Agreement) of the New Subsidiary. The New
Subsidiary hereby represents and warrants to the Collateral Agent, for the
benefit of the holders of the Secured Obligations, that the supplements to the
schedules to the Perfection Certificate attached hereto as Annex I are true and
correct in all material respects (except the information therein with respect to
the exact legal name of the New Subsidiary shall be correct and complete in all
respects).

 

 E-1 

 

 

3.            In furtherance of the foregoing, the New Subsidiary hereby grants
and pledges to the Collateral Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in and any and all right,
title and interest of the New Subsidiary in and to all Pledged Equity listed on
the attached schedules to the Perfection Certificate and all other Collateral to
secure the prompt payment and performance in full when due, whether at stated
maturity, by acceleration, as a mandatory prepayment or otherwise, of the
Secured Obligations.]1

 

4.            The New Subsidiary hereby waives acceptance by the Administrative
Agent, the Lenders and each other holder of the Obligations of the guaranty by
the New Subsidiary under Article IV of the Credit Agreement upon the execution
of this Agreement by the New Subsidiary.

 

5.            This Agreement may be executed in counterparts (and by the
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Agreement by
facsimile or electronic mail shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

6.            This Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of New York.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 

 

 




1 To be included only if a Collateral Suspension Period is not in effect.

 



 E-2 

 

 



IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the holders of the Obligations, has caused the same to be accepted by
its authorized officer, as of the day and year first above written.

 



 

NEW SUBSIDIARY: [NEW SUBSIDIARY]           By:       Name:     Title:



  

 E-3 

 



 

Acknowledged and accepted:

 

BANK OF AMERICA, N.A.,
as Administrative Agent and Collateral Agent

 

By:     Name:    Title: 

 



 E-4 

 

  

Annex I

  

Supplements to Perfection Certificate Schedules

 



 E-5 

 

 

 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated, amended and
restated, modified and supplemented from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
any Letters of Credit and any Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 



 



1For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assign-ment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

2For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assign-ment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

3Select as appropriate.

 

4Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 



F-1

 

 

1. Assignor[s]:            

 

2. Assignor[s]:            

 

  [for each Assignee, indicate if such Assignee is a Lender or an
[Affiliate][Approved Fund] of [identify Lender]]

 

3.Borrower(s): Lamb Weston Holdings, Inc.

 

4.Administrative Agent: Bank of America, N.A., as the administrative agent under
the Credit Agreement

 

5.Credit Agreement:      Credit Agreement, dated as of November 9, 2016, as
amended by Amendment No. 1 dated as of August 15, 2017, Amendment No. 2 dated as
of December 1, 2017, Amendment No. 3 dated as of June 25, 2019, Amendment No. 4
dated as of April 17, 2020, Amendment No. 5 dated as of September 17, 2020 and
as further amended, restated, amended and restated, modified and supplemented
from time to time, among Lamb Weston Holdings, Inc., a Delaware corporation, the
Guarantors from time to time party thereto, the Lenders, Swing Line Lenders and
L/C Issuers from time to time party thereto, and Bank of America, N.A., as
Administrative Agent.

 



F-2

 

 

6.Assigned Interest:

 

 

 

 

Assignor[s]5

 

 

 

Assignee[s]6

 

 

Facility

Assigned7

Aggregate

Amount of

Commitment/Loans

for all Lenders8

Amount of

Commitment/Loans

Assigned

Percentage

Assigned of

Commitment/

Loans9

 

 

CUSIP

Number

                  ____________ $________________ $_________ ____________%      
____________ $________________ $_________ ____________%       ____________
$________________ $_________ ____________%  

 

[7.Trade Date: __________________]10

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to: 

 

  ASSIGNOR       [NAME OF ASSIGNOR]           By:       Name:       Title:  

 



 



5List each Assignor, as appropriate.

 

6List each Assignee, as appropriate.

 

7Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
A-1 Commitment”, “Revolving B-1 Com-mitment”, etc.).

 

8Amounts in this column and in the column immediately to the right to be
adjusted by the counter-parties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

 

9Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereun-der.

 

10To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 



F-3

 

 

  ASSIGNEE       [NAME OF ASSIGNEE]           By:       Name:       Title:  

 

[Consented to and]11 Accepted:       BANK OF AMERICA, N.A., as   Administrative
Agent         By:       Name:       Title:             [Consented to:]12        
  By:       Name:       Title:    

 



 



11To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

12To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 



F-4

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR13

 

ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1.         Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
not a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.         Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 11.06(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 11.06(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 7.01 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached hereto is any documentation (including any tax forms or
documentation) required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 



 



13 JD: The changes here are to conform to the LSTA form of A&A.

 



F-5

 

 

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy or other electronic mail transmission
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 



F-6

 

 

 

EXHIBIT G-1

 

[FORM OF PERMITTED PARI PASSU INTERCREDITOR AGREEMENT]

 



G-1-1

 

 

EXHIBIT G-2

 

[FORM OF JUNIOR LIEN INTERCREDITOR AGREEMENT]

 



G-2-1

 

 



EXHIBIT H

 

[Form of]
Voting Participant Notification

 

TO:Bank of America, N.A., as Administrative Agent, and
Lamb Weston Holdings, Inc.

 

RE:Credit Agreement, dated as of November 9, 2016 (as amended by Amendment No. 1
dated as of August 15, 2017, Amendment No. 2 dated as of December 1, 2017,
Amendment No. 3 dated as of June 25, 2019, Amendment No. 4 dated as of April 17,
2020, Amendment No. 5 dated as of September 17, 2020 and as further amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”), by and among Lamb Weston Holdings, Inc., a Delaware
corporation (the “Borrower”), the Guarantors from time to time party thereto,
the Lenders, Swing Line Lenders and L/C Issuers from time to time party thereto,
and Bank of America, N.A., as Administrative Agent. Unless otherwise defined
herein, capitalized terms used in this Notice shall have the meanings set forth
in the Credit Agreement.

 

DATE:[Date]   

 

[Insert name of selling Lender] hereby notifies the Administrative Agent and the
Borrower that [insert full name of purchasing Lender] is a Farm Credit Lender
and is entitled to be accorded the rights of a Voting Participant under the
Credit Agreement and, subject to receipt of any consents required by the Credit
Agreement, shall be designated a Voting Participant. The amount of the
participation or sub-participation purchased is $_________.

 

The address of [insert full name of purchasing Lender] for purposes of all
notices and other communications is ____________________,
____________________________, Attention of ______________, Facsimile
No. ____________.

 

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

  [Insert NAME of selling Lender]       By:     Name:   Title:

 



H-1

 

 

  [Insert NAME of Purchasing Lender]       By:     Name:   Title:

 



H-2

 

 

[Consented to and]24 Accepted:

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

By:   Name:     Title:    

 

 

[Consented to:]25

 

LAMB WESTON HOLDINGS, INC.

 

By:     Name:     Title:    

 



 



24       To be added only if the consent of the Administrative Agent is required
by the terms of the Credit Agreement.

 

25       To be added only if the consent of the Borrower is required by the
terms of the Credit Agreement.

 



H-3

 

 